EXHIBIT 10.3

STOCKHOLDERS AGREEMENT

OF

AMC ENTERTAINMENT HOLDINGS, INC.

June 11, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

SECTION 1.

 

TRANSFERS

 

3

 

 

 

 

 

(a)

 

Transfer Restrictions

 

3

(b)

 

Transfer Notice

 

3

(c)

 

Restrictions on Transfers under Rule 144

 

4

 

 

 

 

 

SECTION 2.

 

RIGHT OF FIRST OFFER

 

4

 

 

 

 

 

(a)

 

Company Right of First Offer

 

4

(b)

 

Investor Right of First Offer

 

4

(c)

 

Investor Over-Allotment Period

 

5

(d)

 

Restrictions

 

6

(e)

 

Exercise

 

6

(f)

 

Acceptance of Offer

 

7

(g)

 

Consideration

 

7

(h)

 

Closing

 

7

(i)

 

Certain Provisions Applicable to the ROFO

 

7

(j)

 

Time Limitation

 

7

(k)

 

Investor Expenses

 

7

 

 

 

 

 

SECTION 3.

 

DRAG-ALONG RIGHTS

 

8

 

 

 

 

 

(a)

 

Drag-Along Right

 

8

(b)

 

Notice

 

8

(c)

 

Exercise

 

8

(d)

 

Time Limitation

 

9

(e)

 

Investor Expenses

 

9

 

 

 

 

 

SECTION 4.

 

TAG-ALONG RIGHTS

 

9

 

 

 

 

 

(a)

 

Notice

 

9

(b)

 

Tag-Along Right

 

10

(c)

 

Exercise

 

11

(d)

 

Certain Restrictions

 

12

(e)

 

Time Limitation

 

12

(f)

 

Investor Expenses

 

12

 

 

 

 

 

SECTION 5.

 

PARTICIPATION RIGHTS

 

12

 

 

 

 

 

(a)

 

Participation Rights

 

12

(b)

 

Offer

 

13

(c)

 

Exercise

 

13

(d)

 

Irrevocable Acceptance

 

13

 


--------------------------------------------------------------------------------


 

(e)

 

Time Limitation

 

14

(f)

 

Other Securities

 

14

(g)

 

Certain Legal Requirements

 

14

(h)

 

Further Assurances

 

14

(i)

 

Expenses

 

14

(j)

 

Closing

 

15

(k)

 

Excluded Transactions

 

15

 

 

 

 

 

SECTION 6.

 

REGISTRATION RIGHTS

 

16

 

 

 

 

 

(a)

 

Demand Registrations

 

16

(b)

 

Piggyback Registrations

 

18

(c)

 

Holdback Agreements

 

19

(d)

 

Expenses

 

19

(e)

 

Registration Procedures

 

20

(f)

 

Conditions to Investor Rights; Indemnification by Investor

 

23

(g)

 

Indemnification and Contribution

 

24

(h)

 

Rule 144

 

27

(i)

 

Termination of Registration Rights

 

27

(j)

 

Delay of Registration

 

27

 

 

 

 

 

SECTION 7.

 

LEGEND ON CERTIFICATES

 

27

 

 

 

 

 

(a)

 

Legends

 

27

 

 

 

 

 

SECTION 8.

 

DURATION OF AGREEMENT

 

28

 

 

 

 

 

SECTION 9.

 

INFORMATION RIGHTS

 

28

 

 

 

 

 

(a)

 

Financial Statements and Other Information

 

28

(b)

 

Other Information

 

30

 

 

 

 

 

SECTION 10.

 

REGULATORY MATTERS

 

30

 

 

 

 

 

(a)

 

Cooperation of Other Stockholders

 

30

(b)

 

Covenant Not to Amend

 

30

(c)

 

Exception

 

30

 

 

 

 

 

SECTION 11.

 

EFFECTIVENESS OF AGREEMENT

 

30

 

 

 

 

 

SECTION 12.

 

DEFINITIONS

 

30

 

 

 

 

 

SECTION 13.

 

MISCELLANEOUS

 

40

 

iii


--------------------------------------------------------------------------------


 

(a)

 

Successors, Assigns and Transferees

 

40

(b)

 

Competitive Opportunity

 

40

(c)

 

Specific Performance

 

40

(d)

 

Governing Law

 

41

(e)

 

Submission to Jurisdiction; Waiver of Jury Trial

 

41

(f)

 

Descriptive Headings

 

41

(g)

 

Notices

 

41

(h)

 

Recapitalization, Exchange, Etc. Affecting the Company’s Shares

 

44

(i)

 

Counterparts

 

44

(j)

 

Severability

 

44

(k)

 

Amendment

 

45

(l)

 

Tax Withholding

 

45

(m)

 

Integration

 

45

(n)

 

Further Assurances

 

46

(o)

 

No Strict Construction

 

46

(p)

 

No Third Party Beneficiaries.

 

46

(q)

 

No Recourse.

 

46

(r)

 

Termination of Initial Stockholders Agreement.

 

46

 

SCHEDULES

 

 

 

1

 

—

 

SCHEDULE OF OTHER AMC INVESTORS

 

 

 

 

 

 

 

 

2

 

—

 

SCHEDULE OF INVESTORS

 

 

 

 

 

 

 

10(b)

 

—

 

REGULATORY PROBLEM AGREEMENTS

 

 

 

 

 

 

EXHIBITS

 

 

 

A

 

—

 

FORM OF STOCKHOLDER JOINDER

 

 

 

 

 

 

 

 

B

 

—

 

REGULATORY SIDELETTER

 

 

 

 

 

 

 

C

 

—

 

MANAGEMENT STOCKHOLDERS AGREEMENT

 

iv


--------------------------------------------------------------------------------


AMC ENTERTAINMENT HOLDINGS, INC.
STOCKHOLDERS AGREEMENT

This STOCKHOLDERS AGREEMENT (the “Agreement”), dated as of June 11, 2007 and
effective as of the Effective Time (as defined below) by and among AMC
Entertainment Holdings, Inc., a Delaware corporation (including its successors,
the “Company”), J.P. Morgan Partners (BHCA), L.P., a Delaware limited
partnership (“JPMP BHCA”), J.P. Morgan Partners Global Investors, L.P., a
Delaware limited partnership (“JPMP Global”), J.P. Morgan Partners Global
Investors (Cayman), L.P., a Cayman limited partnership (“JPMP Cayman”), J.P.
Morgan Partners Global Investors (Cayman) II, L.P., a Cayman limited partnership
(“JPMP Cayman II”), J.P. Morgan Partners Global Investors (Selldown), L.P., a
Delaware limited partnership (“JPMP Selldown”), J.P. Morgan Partners Global
Investors (Selldown) II, L.P., a Delaware limited partnership (“JPMP Selldown
II”), JPMP Global Fund/AMC/Selldown II, L.P., a Delaware limited partnership
(“JPMP AMC/Selldown II”), J.P. Morgan Partners Global Investors (Selldown) II-C,
L.P., a Delaware limited partnership (“JPMP Selldown II-C”), AMCE (Ginger),
L.P., a Delaware limited partnership (“Ginger”), AMCE (Luke), L.P., a Delaware
limited partnership (“Luke”) and AMCE (Scarlett), L.P., a Delaware limited
partnership (“Scarlett”, and together with JPMP BHCA, JPMP Global, JPMP Cayman,
JPMP Cayman II, JPMP Selldown, JPMP Selldown II, JPMP AMC/Selldown II, JPMP
Selldown II-C, Ginger, Luke, and any of their respective Permitted Transferees,
the “JPMP Investors”), Apollo Investment Fund V, L.P., a Delaware limited
partnership (“Apollo Fund V”), Apollo Overseas Partners V, L.P., a Cayman Island
exempted limited partnership (“Apollo Overseas”), Apollo Netherlands Partners
V(A), L.P., a Cayman Island exempted limited partnership (“Apollo Netherlands
V(A)”), Apollo Netherlands Partners V(B), L.P., a Cayman Island exempted limited
partnership (“Apollo Netherlands V(B)”), Apollo German Partners V GmbH & Co KG,
a German limited partnership (“Apollo German Partners” and, together with Apollo
Fund V, Apollo Overseas, Apollo Netherlands V(A) and Apollo Netherlands V(B),
and any of their respective Permitted Transferees, the “Apollo Investors”), and
the other entities listed on Schedule 1 attached hereto (together with any of
their respective Permitted Transferees, the “Other AMC Investors”, and together
with the JPMP Investors and Apollo Investors, the “JPMP/Apollo Investors”), and
is made by and among the JPMP/Apollo Investors and Carlyle Partners III Loews,
L.P. and CP III Coinvestment, L.P. (together with any of their respective
Permitted Transferees, the “Carlyle Investors”), and Bain Capital Holdings
(Loews) I, L.P. and Bain Capital AIV (Loews) II, L.P. (together with any of
their respective Permitted Transferees, the “Bain Investors”), and Spectrum
Equity Investors IV, L.P., Spectrum Equity Investors Parallel IV, L.P. and
Spectrum IV Investment Managers’ Fund, L.P. (together with any of their
respective Permitted Transferees, the “Spectrum Investors”, and together with
the Carlyle Investors and the Bain Investors, the “BCS Investors”).  Each of the
JPMP/Apollo Investors and the BCS Investors are sometimes referred to herein as
an “Investor” and collectively as the “Investors” (and the terms “Investor” and
“Investors” may include other Persons, as provided in the definition of such
terms in Section 12 hereof) and the Company and the Investors, together with any
subsequent stockholders which become parties hereto, are sometimes referred to
herein individually by name or as a “Party” and collectively as the “Parties”. 
The definitions of certain capitalized terms used herein are set forth in
Section 12 hereto.


--------------------------------------------------------------------------------


RECITALS

WHEREAS, the Company, Marquee Holdings Inc., a Delaware corporation (“Marquee”)
and Marquee Merger Sub Inc., a Delaware corporation and wholly-owned subsidiary
of the Company (“Merger Sub”), are parties to that certain Agreement and Plan of
Merger, dated as of June 11, 2007 (the “Merger Agreement”), pursuant to which
Merger Sub will be merged with and into Marquee, with Marquee remaining as the
surviving corporation (the “Merger”); and

WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement, each of the JPMP/Apollo Investors will receive shares of
Class A-1 and Class A-2 Common Stock of the Company, par value $0.01 per share
(collectively, the “Class A Common Stock”); and

WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement, each of the BCS Investors will receive shares of Class L-1
and Class L-2 Common Stock of the Company, par value $0.01 per share
(collectively, the “Class L Common Stock”); and

WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement, each of the stockholders of Marquee who held Class N
Common Stock of Marquee, par value $0.01 per share, immediately prior to the
Effective Time (collectively, the “Management Stockholders”) will receive shares
of Class N Common Stock of the Company, par value $0.01 per share (the “Class N
Common Stock”); and

WHEREAS, concurrently with the execution hereof, the Management Stockholders and
the Company are entering into that certain Management Stockholders Agreement by
and among the Company, the Principal Investors and the Management Stockholders
substantially in the form of Exhibit C hereto (the “Management Stockholders
Agreement”); and

WHEREAS, as of the Effective Time, each of the Investors will hold such number
of shares of Stock representing such Investor’s Percentage Interest in the
Company as listed on Schedule 2 attached hereto; and

WHEREAS, immediately prior to the Effective Time, Marquee and each of the
Investors was party to that certain Second Amended and Restated Stockholders
Agreement of Marquee, dated as of January 26, 2006 (the “Initial Stockholders
Agreement”), and the Parties desire to enter into this Agreement to supersede
and replace the Initial Stockholders Agreement and to set forth their respective
rights and obligation with respect to their Shares; and

NOW, THEREFORE, in consideration of the foregoing, and the mutual agreements set
forth herein and other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the Parties hereto, intending to be legally
bound, hereby agree as follows:

2


--------------------------------------------------------------------------------


AGREEMENT


SECTION 1.                            TRANSFERS


(A)                            TRANSFER RESTRICTIONS.  EACH OF THE INVESTORS
AGREES AND ACKNOWLEDGES THAT, EXCEPT AS PROVIDED IN THIS SECTION 1, IT WILL NOT,
DIRECTLY OR INDIRECTLY (THROUGH ONE OR MORE OF ITS AFFILIATES OR OTHERWISE),
TRANSFER ANY SHARES EXCEPT (I) FOR PERMITTED TRANSFERS (IN COMPLIANCE WITH AND
SUBJECT TO THE PROVISIONS OF SECTIONS 2, 3 AND 4 FOR PERMITTED TRANSFERS WITHIN
THE MEANING OF CLAUSE (I) OF THE DEFINITION THEREOF OCCURRING AT ANY TIME PRIOR
TO THE IPO DATE), PROVIDED THAT AS A CONDITION TO ANY PERMITTED TRANSFER
PURSUANT TO CLAUSE (I), (II) OR (V) OF THE DEFINITION OF PERMITTED TRANSFER
(WHETHER PRIOR OR SUBSEQUENT TO THE IPO DATE), THE TRANSFEREE OF SHARES IN SUCH
PERMITTED TRANSFER SHALL AGREE IN WRITING TO BE BOUND BY, AND TO COMPLY WITH,
ALL APPLICABLE PROVISIONS OF, AND TO BE DEEMED TO BE AN INVESTOR FOR PURPOSES
OF, THIS AGREEMENT, (II) AFTER THE BLOCKOUT PERIOD AND PRIOR TO THE IPO DATE,
FOR TRANSFERS OF SHARES IN COMPLIANCE WITH AND SUBJECT TO THE PROVISIONS OF
SECTIONS 2, 3 AND 4, (III) AFTER THE IPO DATE, FOR TRANSFERS OF SHARES IN
COMPLIANCE WITH AND SUBJECT TO THE PROVISIONS OF SECTION 4, (IV) AT ANY TIME
PRIOR TO THE IPO DATE, FOR TRANSFERS OF SHARES IN AN EXIT SALE PURSUANT TO
SECTION 3 AND (V) AT ANY TIME AFTER THE IPO DATE, FOR TRANSFERS OF SHARES
PURSUANT TO A PUBLIC SALE IN COMPLIANCE WITH AND SUBJECT TO SECTION 1(C). 
NOTWITHSTANDING AND WITHOUT LIMITING THE FOREGOING, NO INVESTOR SHALL BE
PERMITTED, WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUISITE STOCKHOLDER
MAJORITY, TO (I) TRANSFER ANY SHARES TO ANY PERSON THAT COMPETES IN ANY MATERIAL
RESPECT WITH THE BUSINESS CONDUCTED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES AT
THE TIME OF SUCH PROPOSED TRANSFER (EXCEPT A TRANSFER PURSUANT TO A PUBLIC
SALE), (II) PLEDGE, HYPOTHECATE OR GRANT ANY SECURITY INTEREST IN ANY SHARES, OR
(III) PRIOR TO THE IPO DATE, TRANSFER ANY SHARES IN ANY MANNER THAT WOULD
VIOLATE, CAUSE A DEFAULT, CONSTITUTE A “CHANGE OF CONTROL” OR TRIGGER A
REQUIREMENT TO REPURCHASE OR OFFER TO REPURCHASE OR SIMILAR EVENT, UNDER ANY OF
THE COMPANY’S OR ANY OF THE COMPANY’S SUBSIDIARIES’ MATERIAL DEBT AGREEMENTS,
INDENTURES AND OTHER AGREEMENTS OR INSTRUMENTS EVIDENCING MATERIAL INDEBTEDNESS
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, AS SUCH AGREEMENTS, INDENTURES AND
INSTRUMENTS MAY BE AMENDED OR MODIFIED FROM TIME TO TIME IN ACCORDANCE WITH
THEIR TERMS; PROVIDED, THAT THE FOREGOING CLAUSES (I) AND (III) SHALL NOT APPLY
TO ANY COMPANY SALE AND; PROVIDED, FURTHER, THAT THE FOREGOING CLAUSE (III)
SHALL NOT APPLY IF IN CONNECTION WITH SUCH TRANSFER OF SHARES, THE MATERIAL
INDEBTEDNESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS AMENDED, MODIFIED OR
REFINANCED SUCH THAT THERE DOES NOT EXIST A VIOLATION, DEFAULT OR “CHANGE OF
CONTROL” PURSUANT TO SUCH MATERIAL INDEBTEDNESS.  FOR PURPOSES OF DETERMINING
WHETHER A TRANSFER OF SHARES WOULD CONSTITUTE A “CHANGE OF CONTROL,” SHARES SOLD
BY ANY INVESTOR PURSUANT TO TAG-ALONG RIGHTS PROVIDED IN SECTION 4 SHALL BE
INCLUDED IN SUCH CALCULATION.  AS A CONDITION TO ANY TRANSFER OF SHARES PRIOR TO
THE IPO DATE (OTHER THAN IN CONNECTION WITH AN EXIT SALE), THE TRANSFEREE OF
SUCH SHARES SHALL (I) EXECUTE A COUNTERPART OF THIS AGREEMENT IN THE FORM
ATTACHED HERETO AS EXHIBIT A AND BECOME A PARTY TO THIS AGREEMENT (II) BE BOUND
BY THE TERMS HEREOF FOR ALL PURPOSES HEREUNDER AND (III) BE TREATED AS AN
INVESTOR HEREUNDER (BUT NOT AS A PRINCIPAL INVESTOR UNLESS (A) THE TRANSFEROR
WAS A PRINCIPAL INVESTOR, AND (B) EACH PRINCIPAL INVESTOR CONSENTS IN THEIR
RESPECTIVE SOLE DISCRETION) WITH THE SAME RIGHTS AND OBLIGATIONS OF AN INVESTOR
(BUT NOT AS A PRINCIPAL INVESTOR UNLESS (A) THE TRANSFEROR WAS A PRINCIPAL
INVESTOR, AND (B) EACH PRINCIPAL INVESTOR CONSENTS IN THEIR RESPECTIVE SOLE
DISCRETION) FOR ALL PURPOSES OF THIS AGREEMENT.


(B)                           TRANSFER NOTICE.  PRIOR TO ANY PROPOSED TRANSFER
OF ANY SHARES, THE INVESTOR HOLDING SUCH SHARES TO BE TRANSFERRED SHALL GIVE
WRITTEN NOTICE TO THE COMPANY OF ITS INTENTION TO EFFECT SUCH TRANSFER (THE
“TRANSFER NOTICE”).  SUCH TRANSFER NOTICE SHALL SET FORTH IN REASONABLE

3


--------------------------------------------------------------------------------



DETAIL THE TERMS AND CONDITIONS OF SUCH PROPOSED TRANSFER, INCLUDING (I) THE
PERCENTAGE OF SUCH SELLING INVESTOR’S SHARES THAT WOULD BE TRANSFERRED, (II) THE
NUMBER OF SHARES PROPOSED TO BE TRANSFERRED (THE “OFFERED SHARES”), (III) THE
PROPOSED AMOUNT AND FORM OF CONSIDERATION TO BE PAID FOR THE OFFERED SHARES AND
(IV) ALL OTHER MATERIAL TERMS OF THE PROPOSED TRANSFER.  IN THE EVENT THAT THE
TERMS AND/OR CONDITIONS SET FORTH IN THE TRANSFER NOTICE ARE THEREAFTER AMENDED
IN ANY MATERIAL RESPECT, THE TRANSFER NOTICE SHALL BE OF NO FURTHER FORCE AND
EFFECT AND THE TRANSFERRING INVESTOR SHALL GIVE A NEW TRANSFER NOTICE CONTAINING
SUCH AMENDED TERMS AND CONDITIONS.  SUBJECT TO COMPLIANCE WITH SECTION 1, 2, 3
AND 4 HEREIN (INCLUDING ANY APPLICABLE TIME PERIODS SET FORTH IN THOSE
SECTIONS), AND SUBJECT TO SECTION 6(C) HEREIN, THE INVESTOR HOLDING SUCH SHARES
TO BE TRANSFERRED SHALL HAVE THE RIGHT, AFTER RECEIPT BY THE COMPANY AND THE
OTHER INVESTORS OF THE TRANSFER NOTICE, TO TRANSFER SHARES IN ACCORDANCE WITH
THE TERMS SET FORTH IN SUCH TRANSFER NOTICE.


(C)                            RESTRICTIONS ON TRANSFERS UNDER RULE 144.  AFTER
THE IPO DATE, EACH SPECIFIED HOLDER SHALL PROMPTLY NOTIFY EACH RELATED HOLDER
WHEN IT HAS COMMENCED A MEASUREMENT PERIOD FOR PURPOSES OF THE RULE 144 GROUP
VOLUME LIMIT IN CONNECTION WITH A TRANSFER THAT IS SUBJECT TO SUCH LIMIT AND
WHAT THE VOLUME LIMIT FOR SUCH MEASUREMENT PERIOD, DETERMINED AS OF ITS
COMMENCEMENT, WILL BE.  EACH RELATED HOLDER SHALL BE ENTITLED TO EFFECT
TRANSFERS THAT ARE SUBJECT TO THE RULE 144 GROUP VOLUME LIMIT PRO RATA DURING
THE APPLICABLE MEASUREMENT PERIOD BASED ON THE RATIO OF THE RELATIVE NUMBER OF
SHARES OWNED BY SUCH RELATED HOLDER TO THE NUMBER OF SHARES OWNED BY ALL
SPECIFIED HOLDERS AND RELATED HOLDERS AT THE START OF THE MEASUREMENT PERIOD. 
IN THE EVENT ANY RELATED HOLDER AGREES TO FOREGO ITS FULL PRO RATA SHARE OF THE
RULE 144 GROUP VOLUME LIMIT BY WRITTEN NOTICE THEREOF TO THE SPECIFIED HOLDER
AND ALL OTHER RELATED HOLDERS, THE REMAINDER SHALL BE REALLOCATED PRO RATA AMONG
THE SPECIFIED HOLDER AND ALL OTHER RELATED HOLDERS IN LIKE MANNER (EXCEPT THAT
THE SHARES HELD BY SUCH FOREGOING RELATED HOLDER AT THE START OF SUCH
MEASUREMENT PERIOD SHALL BE EXCLUDED FROM SUCH CALCULATION).  THE PROVISIONS OF
THIS SECTION 1(C) SHALL NOT APPLY TO ANY TRANSFER OF SHARES (I) PURSUANT TO
CLAUSE (I) OF THE DEFINITION OF PUBLIC SALE OR (II) NOT SUBJECT TO VOLUME
LIMITATIONS UNDER RULE 144.


SECTION 2.                            RIGHT OF FIRST OFFER


(A)                            COMPANY RIGHT OF FIRST OFFER.  SUBJECT TO SECTION
2(I), IF, AT ANY TIME PRIOR TO THE IPO DATE, AN INVESTOR (A “SELLING INVESTOR”)
PROPOSES TO TRANSFER ANY SHARES TO ANY PERSON (THE “OFFEROR”), SUCH SELLING
INVESTOR SHALL COMPLY WITH THE PROVISIONS OF THIS SECTION 2.  WITHIN FIVE (5)
BUSINESS DAYS OF RECEIPT OF THE TRANSFER NOTICE (THE “COMPANY ELECTION PERIOD”),
THE COMPANY SHALL HAVE THE IRREVOCABLE RIGHT TO ELECT TO PURCHASE ALL, OR A
PORTION, OF THE OFFERED SHARES AT THE PRICE AND ON THE TERMS AND CONDITIONS SET
FORTH IN THE TRANSFER NOTICE BY DELIVERY OF A WRITTEN NOTICE TO THE SELLING
INVESTOR (THE “COMPANY ELECTION NOTICE”).  THE COMPANY ELECTION NOTICE WILL BE
BINDING ON AND ENFORCEABLE AGAINST THE COMPANY WITH RESPECT TO THE PURCHASE AND
SALE OF ALL OF SUCH OFFERED SHARES AT THE PRICE AND ON THE TERMS AND CONDITIONS
SET FORTH IN THE TRANSFER NOTICE.


(B)                           INVESTOR RIGHT OF FIRST OFFER.  IF THE COMPANY
ELECTS NOT TO EXERCISE ITS RIGHT TO PURCHASE ALL OF THE OFFERED SHARES WITHIN
THE COMPANY ELECTION PERIOD OR ELECTS TO PURCHASE LESS THAN ALL OF THE OFFERED
SHARES, THE COMPANY SHALL GIVE EACH INVESTOR NOTICE OF SUCH ELECTION AND DELIVER
TO EACH INVESTOR OTHER THAN THE SELLING INVESTOR (EACH, A “NON-SELLING
INVESTOR”) AND EACH MANAGEMENT STOCKHOLDER A COPY OF THE TRANSFER NOTICE WITHIN
TWO (2) BUSINESS DAYS AFTER THE

4


--------------------------------------------------------------------------------



EXPIRATION OF THE COMPANY ELECTION PERIOD, THEN, WITHIN TWELVE (12) BUSINESS
DAYS OF THE DATE THE COMPANY ELECTION PERIOD TERMINATES (THE “INVESTOR ELECTION
PERIOD”), EACH NON-SELLING INVESTOR SHALL HAVE THE RIGHT TO ELECT (WHICH
ELECTION SHALL BE IRREVOCABLE) TO PURCHASE UP TO THAT PORTION (PRO RATA BASED
UPON THE RELATIVE NUMBER OF SHARES OWNED BY SUCH NON-SELLING INVESTOR TO THE
SHARES OWNED BY ALL OTHER NON-SELLING INVESTORS AT SUCH TIME) OF THE REMAINING
OFFERED SHARES AT THE PRICE AND ON THE TERMS AND CONDITIONS SET FORTH IN THE
TRANSFER NOTICE BY DELIVERY OF A WRITTEN NOTICE TO THE COMPANY (THE “INVESTOR
ELECTION NOTICE”).  THE INVESTOR ELECTION NOTICE WILL BE BINDING ON AND
ENFORCEABLE AGAINST EACH NON-SELLING INVESTOR WITH RESPECT TO THE PURCHASE AND
SALE OF ALL OF SUCH OFFERED SHARES AT THE PRICE AND ON THE TERMS AND CONDITIONS
SET FORTH IN THE TRANSFER NOTICE.


(C)                            INVESTOR OVER-ALLOTMENT PERIOD.  IF THE COMPANY
HAS ELECTED NOT TO EXERCISE ITS RIGHT TO PURCHASE ALL OF THE OFFERED SHARES
WITHIN THE COMPANY ELECTION PERIOD OR ELECTED TO PURCHASE LESS THAN ALL OF THE
OFFERED SHARES AND THE NON-SELLING INVESTORS HAVE IN THE AGGREGATE ELECTED TO
PURCHASE SOME BUT LESS THAN ALL OF THE OFFERED SHARES, THE COMPANY SHALL GIVE
THOSE NON-SELLING INVESTORS, IF ANY, WHO ELECTED TO PURCHASE ALL OF THE OFFERED
SHARES (A “FULLY SUBSCRIBED NON-SELLING INVESTOR”) WHICH WERE AVAILABLE TO BE
PURCHASED BY THEM PURSUANT TO SECTION 2(B), A NOTICE WITHIN TWO (2) BUSINESS
DAYS OF THE EXPIRY OF THE INVESTOR ELECTION PERIOD OF THE NUMBER OF ADDITIONAL
OFFERED SHARES AVAILABLE TO BE PURCHASED (THE “REMAINING OFFERED SHARES”).  EACH
FULLY SUBSCRIBED NON-SELLING INVESTOR MAY ELECT (WHICH ELECTION SHALL BE
IRREVOCABLE) TO PURCHASE UP TO ITS PRO RATA SHARE (BASED ON THE RATIO OF THE
RELATIVE NUMBER OF SHARES OWNED BY SUCH FULLY SUBSCRIBED NON-SELLING INVESTOR TO
THE NUMBER OF SHARES OWNED BY ALL OF THE FULLY SUBSCRIBED NON-SELLING INVESTORS)
OF THE REMAINING OFFERED SHARES BY DELIVERY TO THE COMPANY OF A WRITTEN NOTICE
(THE “SECOND INVESTOR ELECTION NOTICE”) WITHIN SEVEN (7) BUSINESS DAYS OF THE
EXPIRY OF THE INVESTOR ELECTION PERIOD (THE “SECOND INVESTOR ELECTION PERIOD”). 
IN ANTICIPATION OF THE CONTINGENCY THAT NOT ALL OF THE REMAINING OFFERED SHARES
ARE ELECTED TO BE PURCHASED PURSUANT TO THE PRECEDING SENTENCE (ANY SUCH
REMAINING OFFERED SHARES NOT ELECTED TO BE PURCHASED, THE “ADDITIONAL REMAINING
OFFERED SHARES”), EACH FULLY SUBSCRIBED NON-SELLING INVESTOR MAY ALSO ELECT
PRIOR TO THE EXPIRY OF THE SECOND INVESTOR ELECTION PERIOD (WHICH ELECTION SHALL
BE MADE CONCURRENTLY AND ON THE SAME FORM AS THE ELECTION IN THE PREVIOUS
SENTENCE, AND IN ANY EVENT SHALL BE IRREVOCABLE) TO PURCHASE UP TO ALL OF THE
ADDITIONAL REMAINING OFFERED SHARES; PROVIDED THAT THE INVESTORS SHALL, AS MUCH
AS REASONABLY PRACTICABLE, CONSULT WITH EACH OTHER AND COORDINATE THE EXERCISE
OF RIGHTS SUCH THAT ALL REMAINING OFFERED SHARES AND ADDITIONAL REMAINING
OFFERED SHARES ARE ELECTED TO BE PURCHASED AND EACH SHALL USE ALL REASONABLE
EFFORTS TO INFORM THE OTHERS OF THE ACTIONS IT WILL TAKE AT LEAST THREE (3)
BUSINESS DAYS IN ADVANCE OF THE EXPIRATION OF THE SECOND INVESTOR ELECTION
PERIOD AND TO INFORM EACH OTHER AS PROMPTLY AS PRACTICABLE OF ANY CHANGE OF
INTENTION MADE THEREAFTER, BUT PRIOR TO THE EXPIRATION OF THE SECOND INVESTOR
ELECTION PERIOD.  TO THE EXTENT THAT THERE ARE REMAINING OFFERED SHARES AND THE
FULLY SUBSCRIBED NON-SELLING INVESTORS HAVE, IN THE AGGREGATE, ELECTED TO
PURCHASE MORE OF THE REMAINING OFFERED SHARES THAN ARE AVAILABLE, SUCH REMAINING
OFFERED SHARES SHALL BE APPORTIONED PRO RATA AMONGST THE FULLY SUBSCRIBED
NON-SELLING INVESTORS WHO HAVE ELECTED TO PURCHASE REMAINING OFFERED SHARES
(DETERMINED BASED ON THE RATIO OF THE NUMBER OF SHARES OWNED BY EACH SUCH FULLY
SUBSCRIBED NON-SELLING INVESTOR WHO HAS ELECTED TO PURCHASE MORE THAN THEIR PRO
RATA PORTION OF REMAINING OFFERED SHARES TO THE AGGREGATE NUMBER OF SHARES HELD
BY ALL SUCH FULLY SUBSCRIBED NON-SELLING INVESTORS WHO HAVE ELECTED TO PURCHASE
MORE THAN THEIR PRO RATA PORTION OF REMAINING OFFERED SHARES).

5


--------------------------------------------------------------------------------



(D)                           RESTRICTIONS.  THE RIGHT OF EACH OF THE COMPANY
AND THE NON-SELLING INVESTOR AS PROVIDED FOR IN THIS SECTION 2 WILL BE VOID AB
INITIO IF THE COMPANY ELECTION NOTICE, ALL INVESTOR ELECTION NOTICES AND ALL
SECOND INVESTOR ELECTION NOTICES, COLLECTIVELY CONSTITUTE AN OFFER TO PURCHASE
LESS THAN ALL OF SUCH OFFERED SHARES.


(E)                            EXERCISE.  PROVIDED THAT THE COMPANY ELECTION
NOTICE, ALL INVESTOR ELECTION NOTICES AND ALL SECOND INVESTOR ELECTION NOTICES,
COLLECTIVELY CONSTITUTE AN OFFER TO PURCHASE ALL OF SUCH OFFERED SHARES, THEN
WITHIN TEN (10) DAYS OF RECEIPT OF THE COMPANY ELECTION NOTICE, THE INVESTOR
ELECTION NOTICE, AND THE SECOND INVESTOR ELECTION NOTICE, AS THE CASE MAY BE,
EITHER THE COMPANY OR ANY NON-SELLING INVESTOR, OR BOTH (IN EACH CASE, THE
“ELECTING PARTY”), SHALL DELIVER TO THE SELLING INVESTOR (BY CERTIFIED CHECK OR
WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT SPECIFIED BY THE
SELLING INVESTOR) THE PURCHASE PRICE OF SUCH OFFERED SHARES TO BE PURCHASED BY
THE ELECTING PARTY, AND THE SELLING INVESTOR SHALL DELIVER STOCK CERTIFICATES
DULY ENDORSED FOR TRANSFER OR WITH DULY EXECUTED STOCK POWERS OR SIMILAR
INSTRUMENTS, OR SUCH OTHER INSTRUMENT OF TRANSFER OF SUCH TRANSFERRED SHARES AS
MAY BE REASONABLY REQUESTED BY THE ELECTING PARTY WITH ALL STOCK TRANSFER TAXES
PAID AND STAMPS AFFIXED.  IF ANY GOVERNMENTAL APPROVAL IS REQUIRED IN CONNECTION
WITH ANY SUCH PURCHASE OF OFFERED SHARES AND SUCH GOVERNMENTAL APPROVAL HAS NOT
BEEN COMPLETED OR OBTAINED ON OR PRIOR TO THE DATE SCHEDULED FOR CLOSING, THE
CLOSING OF THE PURCHASE OF ALL OFFERED SHARES SHALL TAKE PLACE ON THE THIRD
BUSINESS DAY AFTER SUCH GOVERNMENTAL APPROVAL HAS BEEN COMPLETED OR OBTAINED. 
THE SELLING INVESTOR AND THE ELECTING PARTY SHALL EACH USE REASONABLE EFFORTS TO
COMPLETE OR OBTAIN ANY SUCH REQUIRED GOVERNMENTAL APPROVAL; PROVIDED, HOWEVER,
THAT NEITHER THE SELLING INVESTOR NOR THE ELECTING PARTY SHALL BE REQUIRED TO
AGREE TO ANY DIVESTITURE OR OPERATIONAL CONSTRAINT OR PAY ANY MATERIAL AMOUNT OF
MONEY (OTHER THAN THE FILING FEE PAYABLE IN CONNECTION WITH ANY NOTIFICATION
REQUIRED UNDER THE HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS ACT OF 1976, AS
AMENDED, OR IN CONNECTION WITH ANY NOTIFICATION OR FILING UNDER ANY FOREIGN
COMPETITION LAWS WHICH SHALL BE PAID BY SUCH ELECTING PARTY) AS A CONDITION OF
OBTAINING SUCH GOVERNMENTAL APPROVAL.   IF EACH OF THE PARTIES HAS ACTED IN GOOD
FAITH TO COMPLETE OR OBTAIN ANY SUCH REQUIRED GOVERNMENTAL APPROVAL AND SUCH
GOVERNMENTAL APPROVAL HAS NOT BEEN COMPLETED OR OBTAINED ON OR BEFORE THE DATE
WHICH IS NINETY (90) DAYS AFTER RECEIPT BY THE SELLING INVESTOR OF THE COMPANY
ELECTION NOTICE, THE INVESTOR ELECTION NOTICE OR THE SECOND INVESTOR ELECTION
NOTICE, AS THE CASE MAY BE, THE PROPOSED SALE OF OFFERED SHARES SUBJECT TO SUCH
REQUIRED GOVERNMENTAL APPROVAL SHALL BE CANCELLED WITH RESPECT TO SUCH ELECTING
PARTY AND, FOR ALL PURPOSES, SUCH ELECTING PARTY SHALL BE DEEMED TO HAVE ELECTED
NOT TO PURCHASE SUCH OFFERED SHARES PURSUANT TO THIS SECTION 2, AND THE SELLING
INVESTOR SHALL BE FREE TO TRANSFER THE OFFERED SHARES TO (I) ANY NON-SELLING
INVESTORS, IF ANY REMAIN, AND THE COMPANY IN ACCORDANCE WITH THIS SECTION 2;
PROVIDED, THAT THE RIGHT OF EACH OF THE COMPANY AND SUCH NON-SELLING INVESTORS
SET FORTH IN THIS SECTION 2 WILL BE VOID AB INITIO IF THE COMPANY AND SUCH
NON-SELLING INVESTORS, COLLECTIVELY, OFFER TO PURCHASE LESS THAN ALL OF THE
OFFERED SHARES OR (II) IN THE ABSENCE OF ANY REMAINING NON-SELLING INVESTOR, THE
OFFEROR.  EACH ELECTING PARTY SHALL ONLY BE REQUIRED TO GIVE CUSTOMARY
REPRESENTATIONS AND WARRANTIES, INCLUDING LEGAL AUTHORITY AND CAPACITY,
NON-CONTRAVENTION OF OTHER AGREEMENTS TO WHICH IT IS A PARTY AND CUSTOMARY STOCK
INVESTOR REPRESENTATIONS.  EACH ELECTING PARTY SHALL BE REQUIRED TO ENTER INTO
ANY INSTRUMENT, UNDERTAKING OR OBLIGATION NECESSARY OR REASONABLY REQUESTED AND
DELIVER ALL DOCUMENTS NECESSARY OR REASONABLY REQUESTED IN CONNECTION WITH SUCH
SALE (AS SPECIFIED IN THE TRANSFER NOTICE) AS A CONDITION TO THE EXERCISE OF
SUCH HOLDER’S RIGHTS TO TRANSFER SHARES UNDER THIS SECTION 2.

6


--------------------------------------------------------------------------------



(F)                              ACCEPTANCE OF OFFER.  SUBJECT TO SECTION 4, IF
THE COMPANY AND THE NON-SELLING INVESTORS HAVE NOT COLLECTIVELY ELECTED TO
PURCHASE ALL OF THE OFFERED SHARES PRIOR TO THE EXPIRY OF THE INVESTOR ELECTION
PERIOD OR THE SECOND INVESTOR ELECTION PERIOD, AS THE CASE MAY BE, THE SELLING
INVESTOR SHALL HAVE THE RIGHT TO TRANSFER THE OFFERED SHARES SPECIFIED IN THE
TRANSFER NOTICE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, BUT ONLY AT A
PRICE AND UPON TERMS AND CONDITIONS IN THE AGGREGATE NO LESS FAVORABLE TO THE
SELLING INVESTOR THAN THOSE STATED IN THE TRANSFER NOTICE AND ONLY IF THE
CONSUMMATION OF SALE OCCURS ON A DATE WITHIN NINETY (90) DAYS FROM THE END OF
THE INVESTOR ELECTION PERIOD OR THE SECOND INVESTOR ELECTION PERIOD, AS THE CASE
MAY BE.


(G)                           CONSIDERATION.  FOR PURPOSES OF CALCULATING THE
PURCHASE PRICE OF ANY SUCH TRANSFER, IF ANY PORTION OF THE CONSIDERATION IS PAID
OTHER THAN IN CASH, THE FAIR MARKET VALUE OF ANY NON-CASH CONSIDERATION SHALL BE
DETERMINED IN ACCORDANCE WITH THE DEFINITION OF FAIR MARKET VALUE AND ANY
ELECTING PARTY MAY DELIVER AN AMOUNT OF CASH EQUAL TO THE FAIR MARKET VALUE OF
SUCH NON-CASH CONSIDERATION IN CONSIDERATION FOR THE SHARES TO BE PURCHASED BY
SUCH ELECTING PARTY.


(H)                           CLOSING.  THE CLOSING OF THE TRANSACTIONS
CONTEMPLATED BY THIS SECTION 2 SHALL OCCUR AT THE PRINCIPAL PLACE OF BUSINESS OF
THE COMPANY UNLESS OTHERWISE AGREED TO IN WRITING BY THE PARTIES TO SUCH
TRANSACTION.


(I)                               CERTAIN PROVISIONS APPLICABLE TO THE ROFO. 
NOTWITHSTANDING THE FOREGOING: (I) PRIOR TO ANY TRANSFER OF SHARES BY A SELLING
INVESTOR PURSUANT TO THIS SECTION 2, THE SELLING INVESTOR SHALL, AFTER COMPLYING
WITH THE PROVISIONS OF THIS SECTION 2, COMPLY WITH THE PROVISIONS OF SECTION 4
HEREOF, IF APPLICABLE; (II) NEITHER THE COMPANY NOR ANY INVESTOR SHALL BE
ENTITLED TO THE RIGHT OF FIRST OFFER (“ROFO”) UNDER THIS SECTION 2 WITH RESPECT
TO A PERMITTED TRANSFER OF ANY SHARES WITHIN THE MEANING OF CLAUSES (II), (III),
(IV), OR, IN THE EVENT THE TRANSFER IS PURSUANT TO A REGISTRATION INVOLVING AN
INITIAL PUBLIC OFFERING, (V) OF THE DEFINITION OF PERMITTED TRANSFER; (III) NO
INVESTOR SHALL BE ENTITLED TO THE ROFO UNDER THIS SECTION 2 AT ANY TIME THAT IT
OWNS LESS THAN 5% OF SUCH INVESTOR’S INITIAL INVESTOR SHARES; (IV) NO INVESTOR
SHALL BE ENTITLED TO THE ROFO UNDER THIS SECTION 2 IN CONNECTION WITH A COMPANY
SALE THAT IS A MERGER, CONSOLIDATION, BUSINESS COMBINATION OR SIMILAR
TRANSACTION INVOLVING A SALE OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY; AND (V)
NO INVESTOR SHALL BE ENTITLED TO THE ROFO UNDER THIS SECTION 2 IN CONNECTION
WITH AN EXIT SALE PURSUANT TO SECTION 3.


(J)                               TIME LIMITATION.  IF AT THE END OF THE
90TH DAY AFTER THE END OF THE INVESTOR ELECTION PERIOD OR THE SECOND INVESTOR
ELECTION PERIOD, AS THE CASE MAY BE, THE SELLING INVESTOR HAS NOT COMPLETED THE
PROPOSED TRANSFER, THE TRANSFER NOTICE SHALL BE NULL AND VOID, AND IT SHALL BE
NECESSARY FOR A SEPARATE TRANSFER NOTICE TO BE DELIVERED, AND THE TERMS AND
PROVISIONS OF THIS SECTION 2 SEPARATELY COMPLIED WITH, IN ORDER TO CONSUMMATE
SUCH TRANSFER PURSUANT TO THIS SECTION 2.


(K)                            INVESTOR EXPENSES.  THE COMPANY WILL PAY THE
REASONABLE FEES AND EXPENSES OF LEGAL COUNSEL (AND SUCH LOCAL COUNSEL AS MAY BE
APPROPRIATE) FOR THE SPECTRUM INVESTORS, COLLECTIVELY, UNTIL SUCH TIME AS THE
SPECTRUM INVESTORS COLLECTIVELY CEASE TO HOLD INVESTOR SHARES REPRESENTING AT
LEAST 25% OF THE INITIAL INVESTOR SHARES HELD BY THE SPECTRUM INVESTORS (AS MAY
BE ADJUSTED FOR STOCK SPLITS, STOCK DIVIDENDS, RECAPITALIZATIONS, PRO-RATA
SELLDOWNS OR SIMILAR EVENTS),

7


--------------------------------------------------------------------------------



AND LEGAL COUNSEL (AND SUCH LOCAL COUNSEL AS MAY BE APPROPRIATE) FOR EACH OF THE
PRINCIPAL INVESTORS, IN CONNECTION WITH ANY TRANSACTION THAT IS THE SUBJECT OF
THIS SECTION 2.


SECTION 3.                            DRAG-ALONG RIGHTS


(A)                            DRAG-ALONG RIGHT.  AT ANY TIME PRIOR TO THE IPO
DATE, INVESTORS CONSTITUTING A REQUISITE STOCKHOLDER MAJORITY (COLLECTIVELY, THE
“DRAG-ALONG SELLERS”) MAY REQUIRE EACH OTHER INVESTOR (THE “REQUIRED SELLERS”)
TO PARTICIPATE IN ANY COMPANY SALE PURSUANT TO WHICH THE DRAG-ALONG SELLERS ARE
TRANSFERRING AT LEAST 90% OF THE THEN OUTSTANDING SHARES THEN HELD BY THE
DRAG-ALONG SELLERS FOR CONSIDERATION CONSISTING OF CASH AND CASH EQUIVALENTS (AN
“EXIT SALE”) TO AN INDEPENDENT THIRD PARTY (A “DRAG-ALONG TRANSFEREE”) IN A BONA
FIDE ARM’S LENGTH TRANSACTION OR SERIES OF TRANSACTIONS (INCLUDING PURSUANT TO A
STOCK SALE, ASSET SALE, RECAPITALIZATION, TENDER OFFER, MERGER OR OTHER BUSINESS
COMBINATION TRANSACTION OR OTHERWISE) AT THE PURCHASE PRICE AND UPON THE TERMS
AND SUBJECT TO THE CONDITIONS OF THE EXIT SALE (ALL OF WHICH SHALL BE SET FORTH
IN THE DRAG-ALONG NOTICE AS HEREINAFTER DEFINED).  IN CONNECTION WITH AN EXIT
SALE, THE COMPANY MAY ALSO REQUIRE EACH REQUIRED SELLER TO VOTE IN FAVOR OF SUCH
EXIT SALE OR ACT BY WRITTEN CONSENT APPROVING THE SAME WITH RESPECT TO ALL
SHARES OWNED BY SUCH REQUIRED SELLER, AS NECESSARY OR DESIRABLE TO AUTHORIZE,
APPROVE AND ADOPT THE EXIT SALE.  WITHOUT LIMITING THE FOREGOING, IF AN EXIT
SALE REQUIRES THE APPROVAL OF THE COMPANY’S STOCKHOLDERS, EACH INVESTOR SHALL
WAIVE ANY DISSENTERS’ RIGHTS, APPRAISAL RIGHTS OR SIMILAR RIGHTS IN CONNECTION
WITH SUCH EXIT SALE OR COMPANY SALE.  IN THE EVENT THAT A SALE IS PROPOSED
PURSUANT TO THIS SECTION 3, ALL OUTSTANDING PROPOSALS TO TRANSFER SHARES SHALL
IMMEDIATELY BE WITHDRAWN AND NO TRANSFER OF SHARES SHALL BE CONSUMMATED UNTIL
THE EXPIRATION OF THE TIME PERIOD PROVIDED FOR IN SECTION 3(E).  THE
CONSUMMATION OF AN EXIT SALE BY THE DRAG-ALONG SELLERS SHALL BE SUBJECT TO THE
SOLE DISCRETION OF THE DRAG-ALONG SELLERS, WHO SHALL HAVE NO LIABILITY OR
OBLIGATION WHATSOEVER (OTHER THAN COMPLIANCE WITH THIS SECTION 3) TO ANY
REQUIRED SELLERS PARTICIPATING THEREIN IN CONNECTION WITH SUCH REQUIRED SELLERS’
TRANSFER OF SHARES.


(B)                           NOTICE.  THE RIGHTS SET FORTH IN SECTION 3(A)
SHALL BE EXERCISED BY THE DRAG-ALONG SELLERS GIVING WRITTEN NOTICE (THE
“DRAG-ALONG NOTICE”) TO EACH REQUIRED SELLER AND THE COMPANY, AT LEAST TEN (10)
BUSINESS DAYS PRIOR TO THE DATE ON WHICH THE DRAG-ALONG SELLERS EXPECT TO
CONSUMMATE THE TRANSFER GIVING RISE TO SUCH DRAG-ALONG RIGHT.  IN THE EVENT THAT
THE TERMS AND/OR CONDITIONS SET FORTH IN THE DRAG-ALONG NOTICE ARE THEREAFTER
AMENDED IN ANY MATERIAL RESPECT, THE DRAG-ALONG SELLERS SHALL GIVE WRITTEN
NOTICE (AN “AMENDED DRAG-ALONG NOTICE”) OF THE AMENDED TERMS AND CONDITIONS OF
THE PROPOSED TRANSFER TO EACH REQUIRED SELLER AND THE COMPANY.  EACH DRAG-ALONG
NOTICE AND AMENDED DRAG-ALONG NOTICE SHALL SET FORTH:  (I) THE NAME OF THE
DRAG-ALONG TRANSFEREE AND THE AMOUNT OF SHARES PROPOSED TO BE PURCHASED BY SUCH
DRAG-ALONG TRANSFEREE, (II) THE PROPOSED AMOUNT AND TYPE OF CONSIDERATION AND
MATERIAL TERMS AND CONDITIONS OF PAYMENT OFFERED BY THE DRAG-ALONG TRANSFEREE,
AND (III) A SUMMARY OF ANY OTHER MATERIAL TERMS PERTAINING TO THE TRANSFER.


(C)                            EXERCISE.  ALL TRANSFERS OF SHARES TO THE
DRAG-ALONG TRANSFEREE PURSUANT TO THIS SECTION 3 SHALL BE CONSUMMATED
SIMULTANEOUSLY AT THE OFFICES OF THE COMPANY, UNLESS THE DRAG-ALONG SELLERS
ELECT OTHERWISE, ON THE LATER OF (I) A BUSINESS DAY NOT LESS THAN TEN (10) OR
MORE THAN SIXTY (60) DAYS AFTER THE DRAG-ALONG NOTICE IS RECEIVED BY SUCH
REQUIRED SELLERS AND THE COMPANY OR (II) THE THIRD BUSINESS DAY FOLLOWING
RECEIPT OF ALL MATERIAL GOVERNMENTAL APPROVALS, OR AT SUCH OTHER TIME AND/OR
PLACE AS EACH OF THE PARTIES TO SUCH TRANSFERS MAY AGREE.

8


--------------------------------------------------------------------------------



THE DELIVERY OF STOCK CERTIFICATES SHALL BE MADE ON SUCH DATE, AGAINST PAYMENT
OF THE PURCHASE PRICE FOR SUCH SHARES, DULY ENDORSED FOR TRANSFER OR WITH DULY
EXECUTED STOCK POWERS OR SIMILAR INSTRUMENTS, OR SUCH OTHER INSTRUMENT OF
TRANSFER OF SUCH SHARES AS MAY BE REASONABLY REQUESTED BY THE DRAG-ALONG SELLERS
AND THE COMPANY, WITH ALL STOCK TRANSFER TAXES PAID AND STAMPS AFFIXED.  EACH
REQUIRED SELLER SHALL RECEIVE THE SAME FORM AND AMOUNT OF CONSIDERATION RECEIVED
BY THE DRAG-ALONG SELLERS PER SHARE.  TO THE EXTENT THAT THE PARTIES (OR ANY
SUCCESSORS THERETO) ARE TO PROVIDE ANY INDEMNIFICATION OR OTHERWISE ASSUME ANY
OTHER POST-CLOSING LIABILITIES, THE DRAG-ALONG SELLERS AND ALL REQUIRED SELLERS
SELLING SHARES IN A TRANSACTION UNDER THIS SECTION 3 SHALL DO SO SEVERALLY AND
NOT JOINTLY (AND ON A PRO RATA BASIS IN ACCORDANCE WITH THE SHARES BEING SOLD BY
EACH) AND THEIR RESPECTIVE POTENTIAL LIABILITY THEREUNDER SHALL NOT EXCEED THE
PROCEEDS RECEIVED.  FURTHERMORE, EACH REQUIRED SELLER SHALL ONLY BE REQUIRED TO
GIVE CUSTOMARY REPRESENTATIONS AND WARRANTIES, INCLUDING TITLE TO SHARES
CONVEYED, LEGAL AUTHORITY AND CAPACITY, AND NON-CONTRAVENTION OF OTHER
AGREEMENTS TO WHICH IT IS A PARTY, WITH RESPECT TO WHICH INDEMNIFICATION OR
OTHER POST-CLOSING LIABILITIES SHALL BE SEVERAL AND NOT JOINT (AND ONLY AS TO
THE REPRESENTATIONS AND WARRANTIES GIVEN BY SUCH REQUIRED SELLER) AND THEIR
RESPECTIVE POTENTIAL LIABILITY THEREUNDER SHALL NOT EXCEED THE PROCEEDS
RECEIVED; PROVIDED, THAT IN CONNECTION WITH SUCH TRANSACTION NO INVESTOR SHALL
BE REQUIRED TO ENTER INTO ANY NON-COMPETITION AGREEMENT.  EACH REQUIRED SELLER
SHALL BE REQUIRED TO ENTER INTO ANY INSTRUMENT, UNDERTAKING OR OBLIGATION
NECESSARY OR REASONABLY REQUESTED AND DELIVER ALL DOCUMENTS NECESSARY OR
REASONABLY REQUESTED IN CONNECTION WITH SUCH SALE (AS SPECIFIED IN THE
DRAG-ALONG NOTICE) IN CONNECTION WITH THIS SECTION 3.


(D)                           TIME LIMITATION.  IF AT THE END OF THE 90TH DAY
AFTER THE RECEIPT OF THE DRAG-ALONG NOTICE THE DRAG-ALONG SELLERS HAVE NOT
COMPLETED THE PROPOSED TRANSFER, THE DRAG-ALONG NOTICE SHALL BE NULL AND VOID,
AND IT SHALL BE NECESSARY FOR A SEPARATE DRAG-ALONG NOTICE TO BE DELIVERED, AND
THE TERMS AND PROVISIONS OF THIS SECTION 3 SEPARATELY COMPLIED WITH, IN ORDER TO
CONSUMMATE SUCH TRANSFER PURSUANT TO THIS SECTION 3; PROVIDED, THAT SUCH 90 DAY
TIME PERIOD MAY BE EXTENDED AT THE OPTION OF THE DRAG-ALONG SELLERS FOR A
REASONABLE PERIOD OF TIME NOT TO EXCEED AN ADDITIONAL 90 DAYS TO THE EXTENT THAT
THE FAILURE TO COMPLETE THE PROPOSED TRANSFER HAS RESULTED FROM THE FAILURE TO
OBTAIN THE NECESSARY GOVERNMENTAL APPROVALS WITH RESPECT TO THE EXIT SALE.


(E)                            INVESTOR EXPENSES.  THE COMPANY WILL PAY THE
REASONABLE FEES AND EXPENSES OF LEGAL COUNSEL (AND SUCH LOCAL COUNSEL AS MAY BE
APPROPRIATE) FOR THE SPECTRUM INVESTORS, COLLECTIVELY, UNTIL SUCH TIME AS THE
SPECTRUM INVESTORS COLLECTIVELY CEASE TO HOLD INVESTOR SHARES REPRESENTING AT
LEAST 25% OF THE INITIAL INVESTOR SHARES HELD BY THE SPECTRUM INVESTORS (AS MAY
BE ADJUSTED FOR STOCK SPLITS, STOCK DIVIDENDS, RECAPITALIZATIONS, PRO-RATA
SELLDOWNS OR SIMILAR EVENTS), AND LEGAL COUNSEL (AND SUCH LOCAL COUNSEL AS MAY
BE APPROPRIATE) FOR EACH OF THE PRINCIPAL INVESTORS, IN CONNECTION WITH ANY
TRANSACTION THAT IS THE SUBJECT OF THIS SECTION 3.


SECTION 4.                            TAG-ALONG RIGHTS


(A)                            NOTICE.  SUBJECT TO SECTION 4(D) AND AFTER
COMPLYING WITH THE PROVISIONS OF SECTION 2 TO THE EXTENT APPLICABLE, IF AT ANY
TIME (INCLUDING, FOR THE AVOIDANCE OF DOUBT, FOLLOWING THE IPO DATE) A SELLING
INVESTOR (REFERRED TO IN THIS SECTION 4 AS THE “TAG-ALONG SELLER”) PROPOSES TO
TRANSFER SHARES HELD BY SUCH TAG-ALONG SELLER TO ANY PERSON OTHER THAN THE
COMPANY (EXCEPT WHERE THE TAG-ALONG SELLER IS A PRINCIPAL INVESTOR AND THE
TRANSFEREE IS THE COMPANY, IN WHICH CASE THE PROVISIONS OF THIS SECTION 4 WILL
APPLY) OR THE NON-SELLING INVESTORS PURSUANT TO SECTION 2, WHETHER IN ONE
TRANSACTION OR IN A SERIES OF RELATED TRANSACTIONS, THEN SUCH TAG-ALONG SELLER

9


--------------------------------------------------------------------------------



SHALL COMPLY WITH THE PROVISIONS OF THIS SECTION 4.  IN ADDITION TO THE
INFORMATION REQUIRED TO BE PROVIDED IN THE TRANSFER NOTICE PURSUANT TO SECTION
1(B), THE TAG-ALONG SELLER SHALL PROVIDE ADDITIONAL INFORMATION WITH RESPECT TO
THE PROPOSED TRANSFER AS REASONABLY REQUESTED BY THE NON-SELLING INVESTORS TO
THE COMPANY.  FOLLOWING RECEIPT OF SUCH ADDITIONAL INFORMATION, THE COMPANY
SHALL PROMPTLY DELIVER SUCH ADDITIONAL INFORMATION TO THE MANAGEMENT
STOCKHOLDERS AND THE NON-SELLING INVESTORS.


(B)                           TAG-ALONG RIGHT.  IF THE COMPANY AND THE
NON-SELLING INVESTORS HAVE IN THE AGGREGATE NOT ELECTED TO PURCHASE ALL OF THE
OFFERED SHARES PURSUANT TO SECTION 2, THE COMPANY SHALL GIVE THE NON-SELLING
INVESTORS AND THE MANAGEMENT STOCKHOLDERS, A NOTICE WITHIN TWO (2) BUSINESS DAYS
AFTER THE EXPIRY OF THE INVESTOR ELECTION PERIOD OR THE SECOND INVESTOR ELECTION
PERIOD, AS THE CASE MAY BE, THAT ALL OF THE OFFERED SHARES WERE NOT ELECTED TO
BE PURCHASED AND INFORMING SUCH NON-SELLING INVESTOR OF THEIR OPPORTUNITY TO
PARTICIPATE IN A TAG-ALONG SALE PURSUANT TO THIS SECTION 4 AND INFORMING THE
MANAGEMENT STOCKHOLDERS OF THEIR OPPORTUNITY TO PARTICIPATE IN THE TAG-ALONG
SALE PURSUANT TO THE MANAGEMENT STOCKHOLDERS AGREEMENT.  THE NON-SELLING
INVESTORS AND THE MANAGEMENT STOCKHOLDERS SHALL HAVE THE RIGHT, EXERCISABLE UPON
WRITTEN NOTICE TO THE TAG-ALONG SELLER WITHIN SEVEN (7) BUSINESS DAYS AFTER THE
EXPIRATION OF THE INVESTOR ELECTION PERIOD OR THE SECOND INVESTOR ELECTION
PERIOD, AS THE CASE MAY BE (THE “TAG-ALONG ELECTION PERIOD”), TO PARTICIPATE IN
THE PROPOSED TRANSFER BY THE TAG-ALONG SELLER TO ANY PERSON (THE “TAG-ALONG
TRANSFEREE”) ON THE TERMS AND CONDITIONS SET FORTH IN SUCH TRANSFER NOTICE (SUCH
PARTICIPATION RIGHTS BEING HEREINAFTER REFERRED TO AS “TAG-ALONG RIGHTS”).  ANY
NON-SELLING INVESTOR AND ANY MANAGEMENT STOCKHOLDER THAT HAS NOT NOTIFIED THE
TAG-ALONG SELLER OF ITS INTENT TO EXERCISE TAG-ALONG RIGHTS WITHIN THE TAG-ALONG
ELECTION PERIOD SHALL BE DEEMED TO HAVE ELECTED NOT TO EXERCISE SUCH TAG-ALONG
RIGHTS WITH RESPECT TO THE SALE CONTEMPLATED BY SUCH TRANSFER NOTICE AND THE
TAG-ALONG SELLER AND THE NON-SELLING INVESTORS AND THE MANAGEMENT STOCKHOLDERS
WHO HAVE EXERCISED SUCH TAG-ALONG RIGHTS SHALL THEREAFTER BE FREE TO TRANSFER TO
THE TAG-ALONG TRANSFEREE AT A PER SHARE PRICE NO GREATER THAN THE PER SHARE
PRICE SET FORTH IN THE TRANSFER NOTICE WITH RESPECT TO SUCH TRANSFER AND ON
OTHER TERMS AND CONDITIONS THAT ARE NOT MATERIALLY MORE FAVORABLE TO THE
TAG-ALONG SELLER AND THE NON-SELLING INVESTORS AND THE MANAGEMENT STOCKHOLDERS
WHO HAVE EXERCISED SUCH TAG-ALONG RIGHTS THAN THOSE SET FORTH IN SUCH TRANSFER
NOTICE, WITHOUT ANY FURTHER OBLIGATION TO SUCH NON-SELLING INVESTOR(S) AND
MANAGEMENT STOCKHOLDER(S) PURSUANT TO THIS SECTION 4(B) THAT HAVE NOT PROVIDED
NOTICE TO EXERCISE TAG-ALONG RIGHTS.  EACH NON-SELLING INVESTOR AND MANAGEMENT
STOCKHOLDER THAT ELECTS TO EXERCISE TAG-ALONG RIGHTS MAY PARTICIPATE WITH
RESPECT TO THE SHARES OWNED BY SUCH INVESTOR OR WITH RESPECT TO THE NUMBER OF
WHOLE RESTRICTED SHARES (AS DEFINED IN THE MANAGEMENT STOCKHOLDERS AGREEMENT),
INCLUDING ANY (A) RESTRICTED SHARES ISSUABLE UPON EXERCISE OF VESTED OPTIONS (AS
DEFINED IN THE MANAGEMENT STOCKHOLDERS AGREEMENT) OR (B) ANY RESTRICTED SHARES
THAT WILL BE ISSUABLE PURSUANT TO OPTIONS THAT VEST AS A RESULT OF THE
CONSUMMATION OF THE TRANSFER TO THE TAG-ALONG TRANSFEREE (COLLECTIVELY,
“MANAGEMENT SHARES”), AS THE CASE MAY BE, IN AN AMOUNT EQUAL TO THE PRODUCT
OBTAINED BY MULTIPLYING (I) IN THE CASE OF NON-SELLING INVESTOR, THE AGGREGATE
NUMBER OF SHARES OWNED BY SUCH NON-SELLING INVESTOR ON THE DATE OF THE SALE AND,
IN THE CASE OF A MANAGEMENT STOCKHOLDER, THE AGGREGATE NUMBER OF MANAGEMENT
SHARES OWNED BY SUCH MANAGEMENT STOCKHOLDER ON THE DATE OF THE SALE BY (II) A
FRACTION, THE NUMERATOR OF WHICH IS EQUAL TO THE NUMBER OF SHARES PROPOSED TO BE
SOLD BY THE TAG-ALONG SELLER AND THE DENOMINATOR OF WHICH IS THE AGGREGATE
NUMBER OF SHARES OWNED BY THE TAG-ALONG SELLER (THE “ELIGIBLE SHARES”).  IF ONE
OR MORE NON-SELLING INVESTORS AND MANAGEMENT STOCKHOLDERS ELECTS NOT TO

10


--------------------------------------------------------------------------------



INCLUDE THE MAXIMUM NUMBER OF ELIGIBLE SHARES IN A PROPOSED SALE, THE TAG-ALONG
SELLER SHALL GIVE PROMPT NOTICE TO EACH OTHER PARTICIPATING NON-SELLING
INVESTORS AND PARTICIPATING MANAGEMENT STOCKHOLDERS AND SUCH OTHER PARTICIPATING
INVESTOR AND PARTICIPATING MANAGEMENT STOCKHOLDERS MAY SELL IN THE PROPOSED SALE
A NUMBER OF ADDITIONAL SHARES OR MANAGEMENT SHARES, AS THE CASE MAY BE, OWNED BY
ANY OF THEM EQUAL TO THEIR PRO RATA PORTION (BASED UPON THE AGGREGATE NUMBER OF
SHARES OWNED BY SUCH INVESTOR OR THE AGGREGATE NUMBER OF MANAGEMENT SHARES OWNED
BY SUCH MANAGEMENT STOCKHOLDER, AS THE CASE MAY BE, RELATIVE TO THE AGGREGATE
NUMBER OF SHARES AND MANAGEMENT SHARES OWNED BY ALL INVESTORS AND MANAGEMENT
STOCKHOLDERS) OF THE NUMBER OF SHARES AND MANAGEMENT SHARES ELIGIBLE TO BE
INCLUDED IN THE PROPOSED TRANSFER.  SUCH ADDITIONAL SHARES AND MANAGEMENT SHARES
WHICH ANY SUCH NON-SELLING INVESTOR(S) OR MANAGEMENT STOCKHOLDER(S) PROPOSES TO
SELL SHALL NOT BE INCLUDED IN THE CALCULATION OF ELIGIBLE SHARES OF SUCH
NON-SELLING INVESTOR OR MANAGEMENT STOCKHOLDER.  TO THE EXTENT THAT THE TOTAL
NUMBER OF SHARES AND MANAGEMENT SHARES PROPOSED TO BE SOLD BY THE TAG-ALONG
SELLER AND THE NUMBER OF ELIGIBLE SHARES PROPOSED TO BE TRANSFERRED BY ALL OF
THE NON-SELLING INVESTORS AND MANAGEMENT STOCKHOLDERS COLLECTIVELY EXCEEDS THE
NUMBER OF SHARES AND MANAGEMENT SHARES THAT THE TAG-ALONG TRANSFEREE IS WILLING
TO ACQUIRE, THE NUMBER OF SHARES AND MANAGEMENT SHARES THAT THE TAG-ALONG SELLER
AND EACH NON-SELLING INVESTOR AND MANAGEMENT STOCKHOLDER PROPOSE TO TRANSFER
WILL BE REDUCED PRO RATA BASED UPON THE RELATIVE NUMBER OF SHARES AND MANAGEMENT
SHARES THAT THE TAG-ALONG SELLER AND EACH SUCH NON-SELLING INVESTOR AND
MANAGEMENT STOCKHOLDER HAD PROPOSED TO TRANSFER.


(C)                            EXERCISE.  AT THE CLOSING OF THE TRANSFER TO ANY
TAG-ALONG TRANSFEREE PURSUANT TO THIS SECTION 4, THE DELIVERY OF STOCK
CERTIFICATES SHALL BE MADE ON SUCH DATE BY THE TAG-ALONG SELLER AND SUCH
NON-SELLING INVESTORS AND MANAGEMENT STOCKHOLDERS EXERCISING TAG-ALONG RIGHTS,
AGAINST PAYMENT OF THE PURCHASE PRICE FOR SUCH SHARES AND MANAGEMENT SHARES,
DULY ENDORSED FOR TRANSFER OR WITH DULY EXECUTED STOCK POWERS OR SIMILAR
INSTRUMENTS, OR SUCH OTHER INSTRUMENT OF TRANSFER OF SUCH SHARES AND MANAGEMENT
SHARES AS MAY BE REASONABLY REQUESTED BY THE TAG-ALONG TRANSFEREE AND THE
COMPANY, WITH ALL STOCK TRANSFER TAXES PAID AND STAMPS AFFIXED.  THE
CONSUMMATION OF SUCH PROPOSED TRANSFER SHALL BE SUBJECT TO THE SOLE DISCRETION
OF THE TAG-ALONG SELLER, WHO SHALL HAVE NO LIABILITY OR OBLIGATION WHATSOEVER
(OTHER THAN COMPLIANCE WITH THIS SECTION 4) TO ANY NON-SELLING INVESTOR OR
MANAGEMENT STOCKHOLDER PARTICIPATING THEREIN IN CONNECTION WITH SUCH NON-SELLING
INVESTOR’S OR MANAGEMENT STOCKHOLDER’S TRANSFER OF SHARES OR MANAGEMENT SHARES. 
EACH NON-SELLING INVESTOR AND MANAGEMENT STOCKHOLDER EXERCISING TAG-ALONG RIGHTS
SHALL RECEIVE THE SAME AMOUNT AND FORM OF CONSIDERATION RECEIVED BY THE
TAG-ALONG SELLER PER EACH SHARE ON THE SAME TERMS AND CONDITIONS AS THE
TAG-ALONG SELLER.  TO THE EXTENT THAT THE PARTIES (OR ANY SUCCESSORS THERETO)
ARE TO PROVIDE ANY INDEMNIFICATION OR OTHERWISE ASSUME ANY OTHER POST-CLOSING
LIABILITIES, THE TAG-ALONG SELLER AND ALL NON-SELLING INVESTORS AND MANAGEMENT
STOCKHOLDERS EXERCISING TAG-ALONG RIGHTS SHALL DO SO SEVERALLY AND NOT JOINTLY
(AND ON A PRO RATA BASIS IN ACCORDANCE WITH THE SHARES BEING TRANSFERRED BY
EACH), AND THEIR RESPECTIVE POTENTIAL LIABILITY THEREUNDER SHALL NOT EXCEED THE
PROCEEDS RECEIVED.  FURTHERMORE, EACH INVESTOR SHALL ONLY BE REQUIRED TO GIVE
CUSTOMARY REPRESENTATIONS AND WARRANTIES, INCLUDING TITLE TO SHARES CONVEYED,
LEGAL AUTHORITY AND CAPACITY, AND NON-CONTRAVENTION OF OTHER AGREEMENTS TO WHICH
IT IS A PARTY, WITH RESPECT TO WHICH INDEMNIFICATION OR OTHER POST-CLOSING
LIABILITIES SHALL BE SEVERAL AND NOT JOINT (AND ONLY AS TO THE REPRESENTATIONS
AND WARRANTIES GIVEN BY SUCH INVESTOR) AND THEIR RESPECTIVE POTENTIAL LIABILITY
THEREUNDER SHALL NOT EXCEED THE PROCEEDS RECEIVED; PROVIDED, THAT IN CONNECTION
WITH SUCH TRANSACTION NO INVESTOR OR MANAGEMENT STOCKHOLDER SHALL BE REQUIRED TO

11


--------------------------------------------------------------------------------



ENTER INTO ANY NON-COMPETITION AGREEMENT.  IF ANY GOVERNMENTAL APPROVAL IS
REQUIRED IN CONNECTION WITH ANY SUCH TRANSFER OF SHARES AND SUCH GOVERNMENTAL
APPROVAL HAS NOT BEEN COMPLETED OR OBTAINED ON OR PRIOR TO THE DATE SCHEDULED
FOR CLOSING, THE CLOSING OF TRANSFER OF SHARES AND MANAGEMENT SHARES SHALL TAKE
PLACE ON THE THIRD BUSINESS DAY AFTER SUCH GOVERNMENTAL APPROVAL HAS BEEN
COMPLETED OR OBTAINED.  EACH PARTICIPATING INVESTOR SHALL BE REQUIRED TO ENTER
INTO ANY INSTRUMENT, UNDERTAKING, OBLIGATION OR MAKE ANY FILING NECESSARY OR
REASONABLY REQUESTED AND DELIVER ALL DOCUMENTS NECESSARY OR REASONABLY REQUESTED
IN CONNECTION WITH SUCH TRANSFER (AS SPECIFIED IN THE TRANSFER NOTICE) AS A
CONDITION TO THE EXERCISE OF SUCH HOLDER’S RIGHTS TO TRANSFER SHARES UNDER THIS
SECTION 4.


(D)                           CERTAIN RESTRICTIONS.  NOTWITHSTANDING THE
FOREGOING, NO TAG-ALONG RIGHTS OF ANY INVESTOR OR MANAGEMENT STOCKHOLDER SHALL
APPLY HEREUNDER WITH RESPECT TO ANY TRANSFERS PURSUANT TO (I) ANY PERMITTED
TRANSFER WITHIN THE MEANING OF CLAUSES (II), (III), (IV) OR (V) OF THE
DEFINITION OF PERMITTED TRANSFER, (II) ANY TRANSFER PURSUANT TO A PUBLIC SALE,
(III) ANY EXIT SALE PURSUANT TO SECTION 3 OR (IV) IN THE CASE OF MANAGEMENT
STOCKHOLDERS, PURSUANT TO TRANSFERS IN WHICH THE MANAGEMENT STOCKHOLDERS DO NOT
HAVE TAG ALONG RIGHTS PURSUANT TO SECTION 4 OF THE MANAGEMENT STOCKHOLDERS
AGREEMENT.


(E)                            TIME LIMITATION.  IF AT THE END OF THE 90TH DAY
AFTER THE END OF THE INVESTOR ELECTION PERIOD OR THE SECOND INVESTOR ELECTION
PERIOD, AS THE CASE MAY BE, THE TAG-ALONG SELLER HAS NOT COMPLETED THE PROPOSED
TRANSFER, THE TRANSFER NOTICE SHALL BE NULL AND VOID, AND IT SHALL BE NECESSARY
FOR A SEPARATE TRANSFER NOTICE TO BE DELIVERED, AND THE TERMS AND PROVISIONS OF
THIS SECTION 4 SEPARATELY COMPLIED WITH, IN ORDER TO CONSUMMATE SUCH TRANSFER
PURSUANT TO THIS SECTION 4; PROVIDED, THAT SUCH 90 DAY TIME PERIOD MAY BE
EXTENDED AT THE OPTION OF THE TAG-ALONG SELLER FOR A REASONABLE PERIOD OF TIME
NOT TO EXCEED AN ADDITIONAL 90 DAYS TO THE EXTENT THAT THE FAILURE TO COMPLETE
THE PROPOSED TRANSFER HAS RESULTED FROM THE FAILURE TO OBTAIN THE NECESSARY
GOVERNMENTAL APPROVALS WITH RESPECT TO THE TRANSFERS.


(F)                              INVESTOR EXPENSES.  THE COMPANY WILL PAY THE
REASONABLE FEES AND EXPENSES OF LEGAL COUNSEL (AND SUCH LOCAL COUNSEL AS MAY BE
APPROPRIATE) FOR THE SPECTRUM INVESTORS, COLLECTIVELY, UNTIL SUCH TIME AS THE
SPECTRUM INVESTORS COLLECTIVELY CEASE TO HOLD INVESTOR SHARES REPRESENTING AT
LEAST 25% OF THE INITIAL INVESTOR SHARES HELD BY THE SPECTRUM INVESTORS (AS MAY
BE ADJUSTED FOR STOCK SPLITS, STOCK DIVIDENDS, RECAPITALIZATIONS, PRO-RATA
SELLDOWNS OR SIMILAR EVENTS), AND LEGAL COUNSEL (AND SUCH LOCAL COUNSEL AS MAY
BE APPROPRIATE) FOR EACH OF THE PRINCIPAL INVESTORS, IN CONNECTION WITH ANY
TRANSACTION THAT IS THE SUBJECT OF THIS SECTION 4.


SECTION 5.                            PARTICIPATION RIGHTS


(A)                            PARTICIPATION RIGHTS.  EXCEPT AS OTHERWISE
PROVIDED IN SECTION 5(K), ON OR PRIOR TO THE IPO DATE, THE COMPANY SHALL NOT,
AND SHALL NOT PERMIT ANY SUBSIDIARY (THE COMPANY AND EACH SUBSIDIARY, AS
“ISSUER”) TO, ISSUE OR SELL ANY SHARES, SHARES OF STOCK OR OTHER SECURITIES
(INCLUDING DEBT SECURITIES OR OTHER EVIDENCES OF INDEBTEDNESS) WHICH ARE
DIRECTLY OR INDIRECTLY CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR ANY
SHARES OF STOCK OR OTHER EQUITY SECURITIES, IN EACH CASE, TO ANY PERSON OR
PERSONS, INCLUDING BY MEANS OF A PUBLIC OFFERING (EACH AN “ISSUANCE” OF “SUBJECT
SECURITIES”), EXCEPT IN COMPLIANCE WITH THIS PROVISIONS OF THIS SECTION 5.

12


--------------------------------------------------------------------------------



(B)                           OFFER.  AT LEAST TEN (10) BUSINESS DAYS PRIOR TO
THE CONSUMMATION OF AN ISSUANCE, A NOTICE (THE “PARTICIPATION NOTICE”) SHALL BE
DELIVERED BY THE ISSUER AND RECEIVED BY EACH INVESTOR (THE “PARTICIPATING
OFFEREES”).  THE PARTICIPATION NOTICE SHALL INCLUDE:


(I)                                     THE PRINCIPAL TERMS AND CONDITIONS OF
THE PROPOSED ISSUANCE, INCLUDING (A) THE AMOUNT, TYPE AND TERMS OF THE SUBJECT
SECURITIES TO BE INCLUDED IN THE ISSUANCE, (B) THE NUMBER OF EQUIVALENT SHARES
REPRESENTED BY SUCH SUBJECT SECURITIES, IF APPLICABLE, (C) EACH PARTICIPATING
OFFEREE’S PRO RATA SHARE OF SUCH SUBJECT SECURITIES BASED ON SUCH PARTICIPATING
OFFEREE’S PERCENTAGE INTEREST IN THE COMPANY (THE “PARTICIPATION PORTION”), (D)
THE PRICE (INCLUDING, IF APPLICABLE, THE MAXIMUM AND MINIMUM PRICE PER
EQUIVALENT SHARE) PER UNIT OF THE SUBJECT SECURITIES, INCLUDING A DESCRIPTION OF
ANY NON-CASH CONSIDERATION THAT IS SUFFICIENTLY DETAILED TO PERMIT VALUATION
THEREOF, (E) THE PROPOSED MANNER OF DISPOSITION, (F) THE NAME AND ADDRESS OF THE
PERSON TO WHOM THE SUBJECT SECURITIES WILL BE ISSUED (THE “PROSPECTIVE
SUBSCRIBER”) AND (G) IF KNOWN, THE PROPOSED ISSUANCE DATE; AND


(II)                                  AN OFFER BY THE ISSUER TO ISSUE, AT THE
OPTION OF EACH PARTICIPATING OFFEREE, TO SUCH PARTICIPATING OFFEREE SUCH PORTION
OF THE SUBJECT SECURITIES TO BE INCLUDED IN THE ISSUANCE AS MAY BE REQUESTED BY
SUCH PARTICIPATING OFFEREE (NOT TO EXCEED SUCH PARTICIPATING OFFEREE’S
PARTICIPATION PORTION), ON THE SAME TERMS AND CONDITIONS AS EACH UNIT OF SUBJECT
SECURITIES ISSUED TO PROSPECTIVE SUBSCRIBERS.


(C)                            EXERCISE.  EACH PARTICIPATING OFFEREE DESIRING TO
ACCEPT THE OFFER CONTAINED IN THE PARTICIPATION NOTICE SHALL ACCEPT SUCH OFFER
BY DELIVERING A WRITTEN NOTICE OF SUCH ACCEPTANCE TO THE ISSUER WITHIN TEN (10)
BUSINESS DAYS AFTER THE RECEIPT OF THE PARTICIPATION NOTICE SPECIFYING THE
AMOUNT OF SUBJECT SECURITIES (NOT TO EXCEED SUCH PARTICIPATING OFFEREE’S
PARTICIPATION PORTION) WHICH SUCH PARTICIPATION OFFEREE DESIRES TO BE ISSUED
(EACH A “PARTICIPATING BUYER”).  EACH PARTICIPATION OFFEREE WHO DOES NOT ACCEPT
SUCH OFFER IN COMPLIANCE WITH THE ABOVE REQUIREMENTS, INCLUDING THE APPLICABLE
TIME PERIODS, SHALL BE DEEMED TO HAVE WAIVED ALL OF SUCH INVESTOR’S RIGHTS TO
PARTICIPATE IN SUCH ISSUANCE, AND THE ISSUER SHALL THEREAFTER BE FREE TO ISSUE
SUBJECT SECURITIES IN SUCH ISSUANCE TO THE PROSPECTIVE SUBSCRIBER AND ANY
PARTICIPATING BUYERS, AT A PRICE NO LESS THAN THE MINIMUM PRICE SET FORTH IN THE
PARTICIPATION NOTICE AND ON OTHER PRINCIPAL TERMS IN THE AGGREGATE NOT
SUBSTANTIALLY MORE FAVORABLE TO THE PROSPECTIVE SUBSCRIBER THAN THOSE SET FORTH
IN THE PARTICIPATION NOTICE, WITHOUT ANY FURTHER OBLIGATION TO SUCH
NON-ACCEPTING PARTICIPATING OFFEREES PURSUANT TO THIS SECTION 5.  IF, PRIOR TO
CONSUMMATION, THE TERMS AND CONDITIONS OF SUCH PROPOSED ISSUANCE AS SET FORTH IN
THE PARTICIPATION NOTICE SHALL CHANGE WITH THE RESULT THAT THE PRICE SHALL BE
LESS THAN THE MINIMUM PRICE SET FORTH IN THE PARTICIPATION NOTICE OR THE OTHER
PRINCIPAL TERMS SHALL BE SUBSTANTIALLY MORE FAVORABLE TO THE PROSPECTIVE
SUBSCRIBER THAN THOSE SET FORTH IN THE PARTICIPATION NOTICE, IT SHALL BE
NECESSARY FOR THE ISSUER TO GIVE WRITTEN NOTICE (AN “AMENDED PARTICIPATION
NOTICE”) IN ORDER TO CONSUMMATE SUCH ISSUANCE; PROVIDED, HOWEVER, THAT IF AN
AMENDED PARTICIPATION NOTICE IS ISSUED, EACH PARTICIPATING BUYER SHALL HAVE AN
ADDITIONAL FIVE (5) BUSINESS DAYS TO EXERCISE ITS RIGHT OF PARTICIPATION AS
PROVIDED IN THIS SECTION 5.


(D)                           IRREVOCABLE ACCEPTANCE.  THE ACCEPTANCE OF EACH
PARTICIPATING BUYER SHALL BE IRREVOCABLE EXCEPT AS HEREINAFTER PROVIDED, AND
EACH SUCH PARTICIPATING BUYER SHALL BE BOUND AND OBLIGATED TO ACQUIRE IN THE
ISSUANCE ON THE SAME TERMS AND CONDITIONS, WITH RESPECT TO EACH UNIT OF

13


--------------------------------------------------------------------------------



SUBJECT SECURITIES ISSUED, AS THE PROSPECTIVE SUBSCRIBER, SUCH AMOUNT OF SUBJECT
SECURITIES AS SUCH PARTICIPATING BUYER SHALL HAVE SPECIFIED IN SUCH
PARTICIPATING BUYER’S WRITTEN COMMITMENT.


(E)                            TIME LIMITATION.  IF AT THE END OF THE 90TH DAY
AFTER THE RECEIPT OF THE PARTICIPATION NOTICE THE ISSUER HAS NOT COMPLETED THE
ISSUANCE, THE PARTICIPATION NOTICE SHALL BE NULL AND VOID, AND IT SHALL BE
NECESSARY FOR A SEPARATE PARTICIPATION NOTICE TO BE DELIVERED, AND THE TERMS AND
PROVISIONS OF THIS SECTION 5 SEPARATELY COMPLIED WITH, IN ORDER TO CONSUMMATE
SUCH ISSUANCE PURSUANT TO THIS SECTION 5.


(F)                              OTHER SECURITIES.  THE ISSUER MAY CONDITION THE
PARTICIPATION OF THE PARTICIPATING OFFEREES IN AN ISSUANCE UPON THE PURCHASE BY
SUCH PARTICIPATING OFFEREES OF ANY SECURITIES (INCLUDING DEBT SECURITIES) OTHER
THAN SUBJECT SECURITIES (“OTHER SECURITIES”) IN THE EVENT THAT THE PARTICIPATION
OF THE PROSPECTIVE SUBSCRIBER(S) IN SUCH ISSUANCE IS SO CONDITIONED.  IN SUCH
CASE, EACH PARTICIPATING BUYER SHALL ACQUIRE IN THE ISSUANCE, TOGETHER WITH THE
SUBJECT SECURITIES TO BE ACQUIRED BY IT, OTHER SECURITIES IN THE SAME PROPORTION
TO THE SUBJECT SECURITIES TO BE ACQUIRED BY IT AS THE PROPORTION OF OTHER
SECURITIES TO SUBJECT SECURITIES BEING ACQUIRED BY THE PROSPECTIVE SUBSCRIBER(S)
IN THE ISSUANCE, ON THE SAME TERMS AND CONDITIONS AS EACH UNIT OF SUBJECT
SECURITIES AND OTHER SECURITIES BEING ISSUED TO THE PROSPECTIVE SUBSCRIBER(S).


(G)                           CERTAIN LEGAL REQUIREMENTS.  IN THE EVENT THAT THE
PARTICIPATION IN THE ISSUANCE BY A PARTICIPATION OFFEREE AS A PARTICIPATING
BUYER WOULD REQUIRE UNDER APPLICABLE LAW (I) THE REGISTRATION OR QUALIFICATION
OF SUCH SUBJECT SECURITIES OR OF ANY PERSON AS A BROKER OR DEALER OR AGENT WITH
RESPECT TO SUCH SUBJECT SECURITIES WHERE SUCH REGISTRATION OR QUALIFICATION IS
NOT OTHERWISE REQUIRED FOR THE ISSUANCE OR (II) THE PROVISION TO ANY PARTICIPANT
IN THE ISSUANCE OF ANY SPECIFIED INFORMATION REGARDING THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR THE SUBJECT SECURITIES THAT IS NOT OTHERWISE REQUIRED TO BE
PROVIDED FOR THE ISSUANCE, SUCH PARTICIPATION OFFEREE SHALL NOT HAVE THE RIGHT
TO PARTICIPATE IN THE ISSUANCE.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IT IS UNDERSTOOD AND AGREED THAT THE ISSUER SHALL NOT BE UNDER ANY
OBLIGATION TO EFFECT A REGISTRATION OF SUCH SUBJECT SECURITIES UNDER THE
SECURITIES ACT OR SIMILAR STATE STATUTES.


(H)                           FURTHER ASSURANCES.  EACH PARTICIPATING BUYER
SHALL TAKE OR CAUSE TO BE TAKEN ALL SUCH REASONABLE ACTIONS AS MAY BE NECESSARY
OR REASONABLY DESIRABLE IN ORDER TO EXPEDITIOUSLY CONSUMMATE EACH ISSUANCE
PURSUANT TO THIS SECTION 5 AND ANY RELATED TRANSACTIONS, INCLUDING EXECUTING,
ACKNOWLEDGING AND DELIVERING CONSENTS, ASSIGNMENTS, WAIVERS AND OTHER DOCUMENTS
OR INSTRUMENTS; FILING APPLICATIONS, REPORTS, RETURNS AND OTHER DOCUMENTS OR
INSTRUMENTS WITH GOVERNMENTAL AUTHORITIES; AND OTHERWISE COOPERATING WITH THE
ISSUER AND THE PROSPECTIVE SUBSCRIBER.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH SUCH PARTICIPATING BUYER AGREES TO EXECUTE AND DELIVER SUCH
SUBSCRIPTION AND OTHER AGREEMENTS SPECIFIED BY THE ISSUER TO WHICH THE
PROSPECTIVE SUBSCRIBER WILL BE PARTY.


(I)                               EXPENSES.  ALL COSTS AND EXPENSES INCURRED BY
THE ISSUER IN CONNECTION WITH ANY PROPOSED ISSUANCE OF SUBJECT SECURITIES
(WHETHER OR NOT CONSUMMATED), INCLUDING ALL ATTORNEYS’ FEES AND CHARGES, ALL
ACCOUNTING FEES AND CHARGES AND ALL FINDERS, BROKERAGE OR INVESTMENT BANKING
FEES, CHARGES OR COMMISSIONS, SHALL BE PAID BY THE COMPANY.  EACH PARTICIPATING
BUYER MAY RETAIN, AND THE COMPANY WILL PAY THE REASONABLE FEES AND EXPENSES OF,
LEGAL COUNSEL (AND SUCH LOCAL COUNSEL AS MAY BE APPROPRIATE) IN CONNECTION WITH
SUCH PROPOSED ISSUANCE OF SUBJECT SECURITIES (WHETHER OR NOT CONSUMMATED).  ANY
OTHER COSTS AND EXPENSES INCURRED BY OR ON BEHALF

14


--------------------------------------------------------------------------------



OF ANY PARTICIPATING BUYER IN CONNECTION WITH SUCH PROPOSED ISSUANCE OF SUBJECT
SECURITIES (WHETHER OR NOT CONSUMMATED) SHALL BE BORNE BY SUCH PARTICIPATING
BUYER.


(J)                               CLOSING.  THE CLOSING OF AN ISSUANCE PURSUANT
TO THIS SECTION 5 SHALL TAKE PLACE (I) ON THE PROPOSED DATE OF ISSUANCE, IF ANY,
SET FORTH IN THE PARTICIPATION NOTICE (PROVIDED THAT CONSUMMATION OF ANY
ISSUANCE MAY BE EXTENDED BEYOND SUCH DATE TO THE EXTENT NECESSARY TO OBTAIN ANY
APPLICABLE GOVERNMENTAL APPROVAL OR OTHER REQUIRED APPROVAL OR TO SATISFY OTHER
CONDITIONS), (II) IF NO PROPOSED ISSUANCE DATE WAS REQUIRED TO BE SPECIFIED IN
THE PARTICIPATION NOTICE, AT SUCH TIME AS THE ISSUER SHALL SPECIFY BY NOTICE TO
EACH PARTICIPATING BUYER, PROVIDED THAT SUCH CLOSING WITH RESPECT TO A
PARTICIPATING BUYER SHALL NOT (WITHOUT THE CONSENT OF SUCH PARTICIPATING BUYER)
BE PRIOR TO THE DATE THAT IS TEN (10) BUSINESS DAYS AFTER THE COMPANY ISSUES THE
APPLICABLE PARTICIPATION NOTICE AND (III) AT SUCH PLACE AS THE ISSUER SHALL
SPECIFY BY NOTICE TO EACH PARTICIPATING BUYER.  AT THE CLOSING OF ANY ISSUANCE
UNDER THIS SECTION 5, EACH PARTICIPATING BUYER SHALL BE DELIVERED THE NOTES,
CERTIFICATES OR OTHER INSTRUMENTS EVIDENCING THE SUBJECT SECURITIES (AND, IF
APPLICABLE, OTHER SECURITIES) TO BE ISSUED TO SUCH PARTICIPATING BUYER,
REGISTERED IN THE NAME OF SUCH PARTICIPATING BUYER OR ANY DESIGNATED NOMINEE,
FREE AND CLEAR OF ANY LIENS OR ENCUMBRANCES, WITH ANY TRANSFER TAX STAMPS
AFFIXED, AGAINST DELIVERY BY SUCH PARTICIPATING BUYER OF THE APPLICABLE
CONSIDERATION.


(K)                            EXCLUDED TRANSACTIONS.  THE PROVISIONS OF THIS
SECTION 5 SHALL NOT APPLY TO ISSUANCES BY THE COMPANY AS FOLLOWS:


(I)                                     ANY ISSUANCE OF STOCK UPON THE EXCHANGE,
EXERCISE OR CONVERSION OF ANY OPTIONS, WARRANTS OR CONVERTIBLE SECURITIES
OUTSTANDING AT THE EFFECTIVE TIME OR ISSUED AFTER THE EFFECTIVE TIME IN
COMPLIANCE WITH THE PROVISIONS OF THIS SECTION 5;


(II)                                  ANY ISSUANCE OF STOCK AT THE EFFECTIVE
TIME IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE
MERGER AGREEMENT;


(III)                               ANY ISSUANCE OF STOCK, OPTIONS, WARRANTS OR
CONVERTIBLE SECURITIES TO OFFICERS, EMPLOYEES, DIRECTORS OR CONSULTANTS OF THE
COMPANY OR ITS SUBSIDIARIES PURSUANT TO ANY BOARD APPROVED PLAN OR OTHER
ARRANGEMENT VALIDLY ADOPTED BY THE BOARD;


(IV)                              ANY ISSUANCE OF STOCK PURSUANT TO AN INITIAL
PUBLIC OFFERING;


(V)                                 ANY ISSUANCE TO THE EXTENT APPROVED BY THE
REQUISITE STOCKHOLDER MAJORITY (A) TO STOCKHOLDERS AND MANAGEMENT OF A TARGET
ENTITY IN CONNECTION WITH ANY BUSINESS COMBINATION OR ACQUISITION TRANSACTION
INVOLVING THE COMPANY OR ANY OF ITS SUBSIDIARIES OR (B) IN CONNECTION WITH ANY
JOINT VENTURE OR STRATEGIC PARTNERSHIP;


(VI)                              ANY ISSUANCE OF SHARES OF STOCK IN CONNECTION
WITH ANY STOCK SPLIT, STOCK DIVIDEND OR SIMILAR RECAPITALIZATION APPROVED BY THE
REQUISITE STOCKHOLDER MAJORITY;


(VII)                           ANY ISSUANCE IN EXCHANGE FOR DEBT SECURITIES; OR


(VIII)                        ANY ISSUANCE BY A SUBSIDIARY TO THE COMPANY OR A
WHOLLY-OWNED SUBSIDIARY OF THE COMPANY.

15


--------------------------------------------------------------------------------



SECTION 6.                            REGISTRATION RIGHTS


(A)                            DEMAND REGISTRATIONS.


(I)                                     RIGHT TO DEMAND REGISTRATION.  SUBJECT
TO THE TERMS OF ANY HOLDBACK AGREEMENT AS PROVIDED IN SECTION 6(C) AND THE
LIMITATIONS PROVIDED IN THIS SECTION 6(A)(I) AND SECTION 6(A)(II), THE INVESTORS
SHALL EACH HAVE THE RIGHT AT ANY TIME FOLLOWING THE IPO DATE TO MAKE A WRITTEN
REQUEST OF THE COMPANY FOR REGISTRATION (INCLUDING A SHELF REGISTRATION) WITH
THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”), UNDER AND IN
ACCORDANCE WITH THE PROVISIONS OF THE SECURITIES ACT, OF ALL OR PART OF THE
REGISTRABLE STOCK BENEFICIALLY OWNED AND HELD OF RECORD BY SUCH INVESTOR (EACH A
“DEMAND REGISTRATION” AND SUCH INVESTOR, THE “DEMANDING INVESTOR”); PROVIDED,
THAT DURING THE FIRST TWO YEARS FOLLOWING THE IPO DATE, THE CONSENT OF AT LEAST
TWO OF THE PRINCIPAL INVESTORS SHALL BE REQUIRED PRIOR TO ANY INVESTOR
EXERCISING A DEMAND REGISTRATION (IT BEING UNDERSTOOD THAT IF THE DEMANDING
INVESTOR IS A PRINCIPAL INVESTOR THE CONSENT OF ONLY ONE ADDITIONAL PRINCIPAL
INVESTOR SHALL BE REQUIRED TO EXERCISE A DEMAND REGISTRATION); AND PROVIDED,
FURTHER, THAT THE COMPANY MAY DEFER SUCH DEMAND REGISTRATION FOR A SINGLE PERIOD
NOT TO EXCEED 90 DAYS DURING ANY ONE YEAR PERIOD IF THE BOARD DETERMINES IN THE
EXERCISE OF ITS REASONABLE JUDGMENT THAT TO EFFECT SUCH DEMAND REGISTRATION AT
SUCH TIME WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY, INCLUDING
INTERFERING WITH ANY PENDING OR POTENTIAL ACQUISITION, DISPOSITION OR SECURITIES
OFFERING OF THE COMPANY.  WITHIN TEN (10) DAYS AFTER RECEIPT OF THE REQUEST FOR
A DEMAND REGISTRATION IN ACCORDANCE WITH THIS SECTION 6(A)(I) AND SECTION
6(A)(II), THE COMPANY WILL SEND WRITTEN NOTICE (THE “DEMAND NOTICE”) OF SUCH
REGISTRATION REQUEST AND ITS INTENTION TO COMPLY THEREWITH TO ALL OF THE
INVESTORS AND, SUBJECT TO SECTION 6(A)(III) BELOW, THE COMPANY WILL INCLUDE IN
SUCH REGISTRATION ALL THE REGISTRABLE STOCK WITH RESPECT TO WHICH THE COMPANY
HAS RECEIVED WRITTEN REQUESTS FROM ANY INVESTOR FOR INCLUSION THEREIN WITHIN
TWENTY (20) BUSINESS DAYS AFTER THE DATE SUCH DEMAND NOTICE IS RECEIVED.  ALL
REQUESTS MADE PURSUANT TO THIS SECTION 6(A)(I) WILL SPECIFY THE AGGREGATE
QUANTITY OF REGISTRABLE STOCK REQUESTED TO BE REGISTERED AND WILL ALSO SPECIFY
THE INTENDED METHODS OF DISPOSITION THEREOF.  UPON RECEIPT OF A DEMAND NOTICE,
THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO EFFECT REGISTRATION
OF THE REGISTRABLE STOCK TO BE REGISTERED IN ACCORDANCE WITH THE INTENDED METHOD
OF DISTRIBUTION SPECIFIED IN WRITING BY THE DEMANDING INVESTOR AS SOON AS
PRACTICABLE AND TO MAINTAIN THE EFFECTIVENESS OF SUCH REGISTRATION UNTIL THE
FIRST TO OCCUR OF (A) THE COMPLETION OF SUCH DISTRIBUTION OR (B) NINETY (90)
DAYS (ONE-HUNDRED EIGHTY (180) DAYS IN THE CASE OF A SHELF REGISTRATION);
PROVIDED, HOWEVER, THAT IF THE COMPANY BECOMES AND IS AT THE TIME OF ITS RECEIPT
OF A DEMAND NOTICE A “WELL-KNOWN SEASONED ISSUER” (AS DEFINED IN RULE 405
PROMULGATED UNDER THE SECURITIES ACT) AND IS ELIGIBLE TO FILE AN “AUTOMATIC
SHELF REGISTRATION STATEMENT” (AS DEFINED IN RULE 405 PROMULGATED UNDER THE
SECURITIES ACT), THE COMPANY SHALL CAUSE ANY SHELF REGISTRATION PURSUANT TO THIS
SECTION 6 TO BE EFFECTED PURSUANT TO AN “AUTOMATIC SHELF REGISTRATION STATEMENT”
(AS DEFINED IN RULE 405 PROMULGATED UNDER THE SECURITIES ACT).  IF AVAILABLE TO
THE COMPANY, THE COMPANY WILL EFFECT SUCH REGISTRATION ON FORM S-3 OR ANY
EQUIVALENT OR SUCCESSOR FORM UNDER THE SECURITIES ACT IN WHICH EVENT IT SHALL
USE ITS COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN THE EFFECTIVENESS OF SUCH
REGISTRATION FOR A PERIOD OF ONE-HUNDRED EIGHTY (180) DAYS.

16


--------------------------------------------------------------------------------



(II)                                  NUMBER OF DEMAND REGISTRATIONS. 
NOTWITHSTANDING THE FOREGOING SECTION 6(A)(I) AND SUBJECT TO THE RESTRICTIONS
THEREIN AND HEREIN, (A) EACH OF THE PRINCIPAL INVESTORS AND THE SPECTRUM
INVESTORS SHALL HAVE THE RIGHT TO AN UNLIMITED NUMBER OF DEMAND REGISTRATIONS OF
THEIR RESPECTIVE REGISTRABLE STOCK ON FORM S-3 OR ANY EQUIVALENT OR SUCCESSOR
FORM UNDER THE SECURITIES ACT, BUT NO MORE THAN TWO SUCH DEMAND REGISTRATIONS
SHALL BE EFFECTED WITHIN ANY 12 MONTH PERIOD, AND THE RIGHT TO NO MORE THAN TWO
DEMAND REGISTRATIONS OF THEIR RESPECTIVE REGISTRABLE STOCK ON FORM S-1 OR ANY
EQUIVALENT OR SUCCESSOR FORM UNDER THE SECURITIES ACT AND (B) THE INVESTORS THAT
ARE NOT PRINCIPAL INVESTORS OR SPECTRUM INVESTORS, AS A GROUP, SHALL HAVE THE
RIGHT TO NO MORE THAN ONE DEMAND REGISTRATION, WHICH DEMAND REGISTRATION SHALL
BE ON FORM S-3 OR ANY EQUIVALENT OR SUCCESSOR FORM UNDER THE SECURITIES ACT (THE
“COINVESTOR DEMAND”), AND SHALL HAVE NO RIGHT TO A DEMAND REGISTRATION ON FORM
S-1 OR ANY EQUIVALENT OR SUCCESSOR FORM UNDER THE SECURITIES ACT; PROVIDED,
HOWEVER, THE COMPANY NEED NOT EFFECT A DEMAND REGISTRATION ON BEHALF OF ANY SUCH
INVESTORS THAT ARE NOT PRINCIPAL INVESTORS OR SPECTRUM INVESTORS UNLESS SUCH
INVESTORS THAT ARE NOT PRINCIPAL INVESTORS OR SPECTRUM INVESTORS ARE REQUESTING
A DEMAND REGISTRATION WITH RESPECT TO REGISTRABLE STOCK WITH AN AGGREGATE PRICE
TO THE PUBLIC OF AT LEAST $200 MILLION. THE COMPANY SHALL NOT BE REQUIRED TO
CAUSE A REGISTRATION PURSUANT TO SECTION 6(A)(I) TO BE DECLARED EFFECTIVE WITHIN
A PERIOD OF 90 DAYS AFTER THE DATE ANY OTHER COMPANY REGISTRATION STATEMENT WAS
DECLARED EFFECTIVE PURSUANT TO A DEMAND REGISTRATION REQUEST OR A FILING FOR THE
COMPANY’S OWN BEHALF.  A DEMAND REGISTRATION MAY BE WITHDRAWN PRIOR TO THE
FILING OF THE REGISTRATION STATEMENT WITH RESPECT TO SUCH DEMAND REGISTRATION BY
THE INVESTOR THAT MADE SUCH DEMAND REGISTRATION REQUEST AND A REGISTRATION
STATEMENT MAY BE WITHDRAWN PRIOR TO THE EFFECTIVENESS THEREOF BY THE HOLDERS OF
A MAJORITY OF THE REGISTRABLE STOCK INCLUDED THEREIN, AND, IN EITHER SUCH EVENT,
SUCH WITHDRAWAL SHALL NOT BE TREATED AS A DEMAND REGISTRATION FOR PURPOSES OF
THIS SECTION 6(A)(II).  INVESTORS OWNING A MAJORITY OF REGISTRABLE STOCK WITH
RESPECT TO A COINVESTOR DEMAND SHALL HAVE THE RIGHT TO CONTROL ALL DECISIONS
REGARDING SUCH COINVESTOR DEMAND (INCLUDING WHETHER TO EFFECTUATE OR TERMINATE
SUCH COINVESTOR DEMAND).


(III)                               PRIORITY ON DEMAND REGISTRATIONS.  IF IN ANY
DEMAND REGISTRATION THE MANAGING UNDERWRITER OR UNDERWRITERS THEREOF IF SUCH
REGISTRATION IS UNDERWRITTEN, ADVISE THE COMPANY IN WRITING THAT IN ITS OR THEIR
REASONABLE OPINION THE NUMBER OF SECURITIES PROPOSED TO BE SOLD IN SUCH DEMAND
REGISTRATION EXCEEDS THE NUMBER THAT CAN BE SOLD IN SUCH OFFERING WITHOUT HAVING
A MATERIAL ADVERSE EFFECT ON THE SUCCESS OF THE OFFERING, INCLUDING AN IMPACT ON
THE SELLING PRICE AND OTHER TERMS OF SUCH OFFERING (AN “UNDERWRITER CUTBACK”),
THE COMPANY WILL INCLUDE IN SUCH REGISTRATION ONLY THE NUMBER OF SECURITIES
THAT, IN THE REASONABLE OPINION OF SUCH UNDERWRITER OR UNDERWRITERS CAN BE SOLD
WITHOUT HAVING A MATERIAL ADVERSE EFFECT ON THE SUCCESS OF THE OFFERING, AS
FOLLOWS: FIRST, THE SECURITIES WHICH THE INVESTORS, INCLUDING THE DEMANDING
INVESTOR(S) (PRO RATA AMONG ALL SUCH INVESTORS ON THE BASIS OF THE RELATIVE
PERCENTAGE OF REGISTRABLE STOCK THEN HELD BY ALL INVESTORS WHO HAVE REQUESTED
THAT SECURITIES OWNED BY THEM BE SO INCLUDED), PROPOSE TO SELL; SECOND, THE
SECURITIES OF ANY ADDITIONAL HOLDERS OF THE COMPANY’S SECURITIES ELIGIBLE TO
PARTICIPATE IN SUCH OFFERING, PRO RATA AMONG ALL SUCH PERSONS ON THE BASIS OF
THE RELATIVE PERCENTAGE OF SUCH SECURITIES THEN HELD BY EACH OF THEM; AND THIRD,
THE SECURITIES PROPOSED TO BE SOLD BY THE COMPANY IN SUCH OFFERING, IF ANY.  FOR
PURPOSES

17


--------------------------------------------------------------------------------



OF ANY UNDERWRITER CUTBACK PURSUANT TO THIS SECTION 6(A)(III), ALL REGISTRABLE
STOCK PROPOSED TO BE SOLD BY ANY INVESTOR SHALL ALSO INCLUDE ANY REGISTRABLE
STOCK PROPOSED TO BE SOLD BY THE PARTNERS, RETIRED PARTNERS, SHAREHOLDERS OR
AFFILIATES OF SUCH INVESTOR, OR THE ESTATES AND FAMILY MEMBERS OF ANY SUCH
INVESTOR OR SUCH PARTNERS OR RETIRED PARTNERS, ANY TRUSTS FOR THE BENEFIT OF ANY
OF THE FOREGOING PERSONS AND, AT THE ELECTION OF SUCH INVESTOR OR SUCH PARTNERS,
RETIRED PARTNERS, TRUSTS OR AFFILIATES, ANY CHARITABLE ORGANIZATION TO WHICH ANY
OF THE FOREGOING SHALL HAVE CONTRIBUTED REGISTRABLE STOCK PRIOR TO THE EXECUTION
OF THE UNDERWRITING AGREEMENT IN CONNECTION WITH SUCH DEMAND REGISTRATION, AND
SUCH INVESTOR AND OTHER PERSONS SHALL BE DEEMED TO BE A SINGLE SELLING INVESTOR,
AND ANY PRO RATA REDUCTION WITH RESPECT TO SUCH INVESTOR SHALL BE BASED UPON THE
AGGREGATE AMOUNT OF REGISTRABLE STOCK PROPOSED TO BE SOLD BY ALL ENTITIES AND
INDIVIDUALS INCLUDED IN SUCH SELLING INVESTOR, AS DEFINED IN THIS SENTENCE.  IN
THE EVENT THAT THERE HAS BEEN NO UNDERWRITER CUTBACK AND THE MANAGING
UNDERWRITER OR DEMANDING INVESTOR DETERMINES THAT ADDITIONAL SECURITIES OF THE
COMPANY MAY BE SOLD IN ANY DEMAND REGISTRATION WITHOUT HAVING A MATERIAL ADVERSE
EFFECT ON THE SUCCESS OF THE OFFERING, THE COMPANY MAY INCLUDE SUCH SECURITIES
TO BE ISSUED AND SOLD BY THE COMPANY OR COMPARABLE SECURITIES HELD BY PERSONS
OTHER THAN THE PARTIES.


(IV)                              SELECTION OF UNDERWRITERS.  EXCEPT WITH
RESPECT TO ANY INITIAL PUBLIC OFFERING, IN WHICH CASE THE MANAGING UNDERWRITER
OR UNDERWRITERS SHALL BE CHOSEN BY THE REQUISITE STOCKHOLDER MAJORITY, IF A
DEMAND REGISTRATION IS TO BE AN UNDERWRITTEN OFFERING, THE HOLDERS OF A MAJORITY
OF THE REGISTRABLE STOCK TO BE INCLUDED IN SUCH DEMAND REGISTRATION WILL SELECT
A MANAGING UNDERWRITER OR UNDERWRITERS.


(B)                           PIGGYBACK REGISTRATIONS. IF THE COMPANY AT ANY
TIME PROPOSES TO REGISTER UNDER THE SECURITIES ACT ANY STOCK OR ANY SECURITY
CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR STOCK, WHETHER OR NOT FOR
SALE FOR ITS OWN ACCOUNT AND OTHER THAN PURSUANT TO A DEMAND REGISTRATION (IT
BEING UNDERSTOOD THAT AN INVESTOR MAY INCLUDE ITS REGISTRABLE STOCK IN A
REGISTRATION EFFECTED PURSUANT TO A DEMAND REGISTRATION IN ACCORDANCE WITH
SECTION 6(A)), ON A FORM AND IN A MANNER WHICH WOULD PERMIT REGISTRATION OF THE
REGISTRABLE STOCK HELD BY AN INVESTOR FOR SALE TO THE PUBLIC UNDER THE
SECURITIES ACT, THE COMPANY SHALL GIVE WRITTEN NOTICE OF THE PROPOSED
REGISTRATION TO EACH INVESTOR NOT LATER THAN THIRTY (30) DAYS PRIOR TO THE
FILING THEREOF.  EACH INVESTOR SHALL HAVE THE RIGHT TO REQUEST THAT ALL OR ANY
PART OF ITS REGISTRABLE STOCK BE INCLUDED IN SUCH REGISTRATION.  EACH INVESTOR
CAN MAKE SUCH A REQUEST BY GIVING WRITTEN NOTICE TO THE COMPANY WITHIN TEN (10)
BUSINESS DAYS AFTER THE RECEIPT OF THE COMPANY’S NOTICE OF THE PROPOSED
REGISTRATION; PROVIDED, HOWEVER, THAT IF THE REGISTRATION IS AN UNDERWRITTEN
REGISTRATION AND THERE IS AN UNDERWRITER CUTBACK, THE COMPANY WILL INCLUDE IN
SUCH REGISTRATION ONLY THE NUMBER OF SECURITIES THAT, IN THE REASONABLE OPINION
OF SUCH UNDERWRITER OR UNDERWRITERS CAN BE SOLD WITHOUT HAVING A MATERIAL
ADVERSE EFFECT ON THE SUCCESS OF THE OFFERING, AS FOLLOWS: FIRST, THE SECURITIES
WHICH THE COMPANY PROPOSES TO SELL; SECOND, THE REGISTRABLE STOCK OF SUCH
INVESTORS, PRO RATA AMONG ALL SUCH INVESTORS ON THE BASIS OF THE RELATIVE
PERCENTAGE OF REGISTRABLE STOCK THEN HELD BY ALL INVESTORS WHO HAVE REQUESTED
THAT REGISTRABLE STOCK OWNED BY THEM BE SO INCLUDED (IT BEING FURTHER AGREED AND
UNDERSTOOD, HOWEVER, THAT SUCH UNDERWRITERS SHALL HAVE THE RIGHT TO ELIMINATE
ENTIRELY THE PARTICIPATION OF THE INVESTORS); AND THIRD, THE COMPARABLE
SECURITIES OF ANY ADDITIONAL HOLDERS OF THE COMPANY’S SECURITIES (INCLUDING ANY
SUCH SECURITIES HELD BY CURRENT OR FORMER OFFICERS OR EMPLOYEES OF OR
CONSULTANTS TO THE COMPANY), PRO RATA AMONG ALL SUCH HOLDERS

18


--------------------------------------------------------------------------------



ON THE BASIS OF THE RELATIVE PERCENTAGE OF SUCH SECURITIES THEN HELD BY ALL SUCH
HOLDERS WHO HAVE REQUESTED THAT SECURITIES OWNED BY THEM BE SO INCLUDED.  FOR
PURPOSES OF ANY UNDERWRITER CUTBACK PURSUANT TO THIS SECTION 6(B), ALL
REGISTRABLE STOCK PROPOSED TO BE SOLD BY ANY INVESTOR SHALL ALSO INCLUDE ANY
REGISTRABLE STOCK PROPOSED TO BE SOLD BY THE PARTNERS, RETIRED PARTNERS,
SHAREHOLDERS OR AFFILIATES OF SUCH INVESTOR, OR THE ESTATES AND FAMILY MEMBERS
OF ANY SUCH INVESTOR OR SUCH PARTNERS OR RETIRED PARTNERS, ANY TRUSTS FOR THE
BENEFIT OF ANY OF THE FOREGOING PERSONS AND, AT THE ELECTION OF SUCH INVESTOR OR
SUCH PARTNERS, RETIRED PARTNERS, TRUSTS OR AFFILIATES, ANY CHARITABLE
ORGANIZATION TO WHICH ANY OF THE FOREGOING SHALL HAVE CONTRIBUTED REGISTRABLE
STOCK PRIOR TO THE EXECUTION OF THE UNDERWRITING AGREEMENT IN CONNECTION WITH
SUCH UNDERWRITTEN REGISTRATION, AND SUCH INVESTOR AND OTHER PERSONS SHALL BE
DEEMED TO BE A SINGLE SELLING INVESTOR, AND ANY PRO RATA REDUCTION WITH RESPECT
TO SUCH INVESTOR SHALL BE BASED UPON THE AGGREGATE AMOUNT OF SECURITIES PROPOSED
TO BE SOLD BY ALL ENTITIES AND INDIVIDUALS INCLUDED IN SUCH SELLING INVESTOR, AS
DEFINED IN THIS SENTENCE.  REGISTRABLE STOCK PROPOSED TO BE REGISTERED AND SOLD
PURSUANT TO AN UNDERWRITTEN OFFERING FOR THE ACCOUNT OF ANY INVESTOR SHALL BE
SOLD TO THE PROSPECTIVE UNDERWRITERS, ON THE TERMS AND SUBJECT TO THE CONDITIONS
OF ONE OR MORE UNDERWRITING AGREEMENTS NEGOTIATED BETWEEN THE HOLDERS OF
REGISTRABLE STOCK TO WHICH SUCH REGISTRATION STATEMENT RELATES, THE COMPANY AND
THE PROSPECTIVE UNDERWRITERS. ANY INVESTOR WHO HOLDS REGISTRABLE STOCK BEING
REGISTERED IN ANY OFFERING SHALL HAVE THE RIGHT TO RECEIVE A COPY OF THE FORM OF
UNDERWRITING AGREEMENT AND SHALL HAVE AN OPPORTUNITY TO HOLD DISCUSSIONS WITH
THE LEAD UNDERWRITER OF THE TERMS OF SUCH UNDERWRITING AGREEMENT. THE COMPANY
MAY WITHDRAW ANY REGISTRATION STATEMENT AT ANY TIME BEFORE IT BECOMES EFFECTIVE,
OR POSTPONE OR TERMINATE THE OFFERING OF SECURITIES, WITHOUT OBLIGATION OR
LIABILITY TO ANY INVESTOR.


(C)                            HOLDBACK AGREEMENTS.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS SECTION 6, EACH INVESTOR AGREES THAT (IF SO REQUIRED BY THE
UNDERWRITERS IN AN UNDERWRITTEN OFFERING AND PROVIDED THAT SUCH CONDITION IS
APPLICABLE EQUALLY TO ALL INVESTORS) IT WILL NOT (AND IT SHALL BE A CONDITION TO
THE RIGHTS OF EACH INVESTOR UNDER THIS SECTION 6 THAT SUCH INVESTOR DOES NOT)
OFFER FOR PUBLIC SALE ANY STOCK DURING (I) A PERIOD NOT TO EXCEED ONE-HUNDRED
EIGHTY (180) DAYS AFTER THE EFFECTIVE DATE OF ANY REGISTRATION STATEMENT FILED
BY THE COMPANY IN CONNECTION WITH AN UNDERWRITTEN INITIAL PUBLIC OFFERING
(EXCEPT AS PART OF SUCH UNDERWRITTEN REGISTRATION OR AS OTHERWISE PERMITTED BY
SUCH UNDERWRITERS) AND (II) A PERIOD NOT TO EXCEED NINETY (90) DAYS AFTER THE
EFFECTIVE DATE OF ANY REGISTRATION STATEMENT FILED BY THE COMPANY IN CONNECTION
WITH ANY UNDERWRITTEN PUBLIC SALE OF STOCK THAT IS NOT AN INITIAL PUBLIC
OFFERING (EXCEPT AS PART OF SUCH UNDERWRITTEN REGISTRATION OR AS OTHERWISE
PERMITTED BY SUCH UNDERWRITERS); PROVIDED, HOWEVER, THAT IN EACH CASE, NO
INVESTOR SHALL OBJECT TO SHORTENING SUCH PERIOD IF THE UNDERWRITER AGREES THAT
SHORTENING SUCH PERIOD WOULD NOT MATERIALLY AND ADVERSELY AFFECT THE SUCCESS OF
THE OFFERING; AND PROVIDED FURTHER, THAT NO INVESTOR SHALL BE RELEASED FROM SUCH
RESTRICTIONS AS PROVIDED IN THIS SECTION 6(C) UNLESS ALL INVESTORS ARE SIMILARLY
SO RELEASED PRO RATA BASED UPON THE RELATIVE NUMBER OF SHARES OWNED AT SUCH
TIME.


(D)                           EXPENSES.  EXCEPT AS OTHERWISE REQUIRED BY STATE
SECURITIES OR BLUE SKY LAWS OR THE RULES AND REGULATIONS PROMULGATED THEREUNDER,
ALL EXPENSES, DISBURSEMENTS AND FEES INCURRED BY THE COMPANY AND THE INVESTORS
IN CONNECTION WITH ANY REGISTRATION UNDER THIS SECTION 6 SHALL BE BORNE BY THE
COMPANY, EXCEPT THAT THE FOLLOWING EXPENSES SHALL BE BORNE BY THE INVESTORS
INCURRING THE SAME:  (I) THE COSTS AND EXPENSES OF COUNSEL TO SUCH INVESTOR TO
THE EXTENT SUCH INVESTOR RETAINS COUNSEL (EXCEPT THE COSTS OF ONE LEGAL COUNSEL
FOR ALL INVESTORS TO THE EXTENT

19


--------------------------------------------------------------------------------



RETAINED, WHICH SHALL BE BORNE BY THE COMPANY); (II) DISCOUNTS, COMMISSIONS,
FEES OR SIMILAR COMPENSATION OWING TO UNDERWRITERS, SELLING BROKERS, DEALER
MANAGERS OR OTHER INDUSTRY PROFESSIONALS, TO THE EXTENT RELATING TO THE
DISTRIBUTION OR SALE OF SUCH INVESTOR’S SECURITIES; AND (III) TRANSFER TAXES
WITH RESPECT TO THE SECURITIES SOLD BY SUCH INVESTOR.


(E)                            REGISTRATION PROCEDURES.  IN CONNECTION WITH ANY
REGISTRATION OF REGISTRABLE STOCK UNDER THE SECURITIES ACT PURSUANT TO THIS
AGREEMENT, THE COMPANY WILL CONSULT WITH EACH INVESTOR WHOSE EQUITY INTEREST IS
TO BE INCLUDED IN ANY SUCH REGISTRATION CONCERNING THE FORM OF UNDERWRITING
AGREEMENT, SHALL PROVIDE TO SUCH INVESTOR THE FORM OF UNDERWRITING AGREEMENT
PRIOR TO THE COMPANY’S EXECUTION THEREOF AND SHALL PROVIDE TO SUCH INVESTOR AND
ITS REPRESENTATIVES SUCH OTHER DOCUMENTS (INCLUDING COMMENTS BY THE COMMISSION
ON THE REGISTRATION STATEMENT) AS SUCH INVESTOR SHALL REASONABLY REQUEST IN
CONNECTION WITH ITS PARTICIPATION IN SUCH REGISTRATION. THE COMPANY WILL FURNISH
EACH INVESTOR WHOSE REGISTRABLE STOCK ARE REGISTERED THEREUNDER AND EACH
UNDERWRITER, IF ANY, WITH A COPY OF THE REGISTRATION STATEMENT AND ALL
AMENDMENTS THERETO AND WILL SUPPLY EACH SUCH INVESTOR AND EACH UNDERWRITER, IF
ANY, WITH COPIES OF ANY PROSPECTUS INCLUDED THEREIN (INCLUDING A PRELIMINARY
PROSPECTUS AND ALL AMENDMENTS AND SUPPLEMENTS THERETO), IN SUCH QUANTITIES AS
MAY BE REASONABLY NECESSARY FOR THE PURPOSES OF THE PROPOSED SALE OR
DISTRIBUTION COVERED BY SUCH REGISTRATION.  THE COMPANY SHALL NOT, HOWEVER, BE
REQUIRED TO MAINTAIN THE REGISTRATION STATEMENT EFFECTIVE OR TO SUPPLY COPIES OF
A PROSPECTUS FOR A PERIOD BEYOND NINETY (90) DAYS AFTER THE EFFECTIVE DATE OF
SUCH REGISTRATION STATEMENT (ONE-HUNDRED EIGHTY (180) DAYS IN THE CASE OF A
SHELF REGISTRATION), OR SUCH LONGER PERIOD AS IS OTHERWISE SET FORTH HEREIN OR
AGREED TO BY THE COMPANY, AND, AT THE END OF SUCH PERIOD, THE COMPANY MAY
DEREGISTER ANY SECURITIES COVERED BY SUCH REGISTRATION STATEMENT AND NOT THEN
SOLD OR DISTRIBUTED. IN THE EVENT THAT THE COMPANY PREPARES AND FILES WITH THE
COMMISSION A REGISTRATION STATEMENT ON ANY APPROPRIATE FORM UNDER THE SECURITIES
ACT (A “REGISTRATION STATEMENT”) PROVIDING FOR THE SALE OF REGISTRABLE STOCK
HELD BY ANY INVESTOR PURSUANT TO ITS OBLIGATIONS UNDER THIS SECTION 6, THE
COMPANY WILL:


(I)                                     UPON FILING A REGISTRATION STATEMENT OR
ANY PROSPECTUS RELATED THERETO (A “PROSPECTUS”) OR ANY AMENDMENTS OR SUPPLEMENTS
THERETO, FURNISH TO THE INVESTORS WHOSE REGISTRABLE STOCK IS COVERED BY SUCH
REGISTRATION STATEMENT AND THE UNDERWRITERS, IF ANY, COPIES OF ALL SUCH
DOCUMENTS;


(II)                                  PREPARE AND FILE WITH THE COMMISSION SUCH
AMENDMENTS AND POST-EFFECTIVE AMENDMENTS TO THE REGISTRATION STATEMENT AS MAY BE
NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR THE NINETY (90) DAY
PERIOD (ONE-HUNDRED EIGHTY (180) DAYS IN THE CASE OF A SHELF REGISTRATION)
REFERENCED IN SECTION 6(E); CAUSE THE RELATED PROSPECTUS TO BE SUPPLEMENTED BY
ANY REQUIRED PROSPECTUS SUPPLEMENT, AND AS SO SUPPLEMENTED, TO BE FILED PURSUANT
TO RULE 424 UNDER THE SECURITIES ACT; AND, COMPLY WITH THE PROVISIONS OF THE
SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT DURING THE APPLICABLE PERIOD IN ACCORDANCE WITH THE
INTENDED METHODS OF DISPOSITION BY THE SELLERS THEREOF SET FORTH IN SUCH
REGISTRATION STATEMENT OR SUPPLEMENT TO SUCH PROSPECTUS;


(III)                               PROMPTLY NOTIFY THE INVESTORS AND THE
MANAGING UNDERWRITERS, IF ANY, AND (IF REQUESTED BY ANY SUCH PERSON OR ENTITY)
CONFIRM SUCH ADVICE IN WRITING, (A) WHEN A PROSPECTUS OR ANY PROSPECTUS
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT HAS BEEN FILED, AND, WITH RESPECT TO A
REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT, WHEN THE

20


--------------------------------------------------------------------------------



SAME HAS BECOME EFFECTIVE, (B) OF ANY REQUEST BY THE COMMISSION OR ANY STATE
SECURITIES COMMISSION FOR AMENDMENTS OR SUPPLEMENTS TO A REGISTRATION STATEMENT
OR RELATED PROSPECTUS OR FOR ADDITIONAL INFORMATION, (C) OF THE ISSUANCE BY THE
COMMISSION OR ANY STATE SECURITIES COMMISSION OF ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF A REGISTRATION STATEMENT OR THE INITIATION OF ANY PROCEEDINGS
FOR THAT PURPOSE, (D) OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH
RESPECT TO THE SUSPENSION OF THE QUALIFICATION OF ANY OF THE REGISTRABLE STOCK
FOR SALE IN ANY JURISDICTION OR THE INITIATION OR THREATENING OF ANY PROCEEDING
FOR SUCH PURPOSE, AND (E) OF THE EXISTENCE OF ANY FACT WHICH RESULTS IN A
REGISTRATION STATEMENT, A PROSPECTUS OR ANY DOCUMENT INCORPORATED THEREIN BY
REFERENCE CONTAINING AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTING TO STATE
A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING;


(IV)                              USE ITS COMMERCIALLY REASONABLE EFFORTS TO
OBTAIN THE WITHDRAWAL OF ANY ORDER SUSPENDING THE EFFECTIVENESS OF A
REGISTRATION STATEMENT;


(V)                                 IF REQUESTED BY THE MANAGING UNDERWRITERS OR
AN INVESTOR, PROMPTLY INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT SUCH INFORMATION AS THE MANAGING UNDERWRITERS OR THE INVESTORS HOLDING
A MAJORITY OF THE REGISTRABLE STOCK BEING SOLD BY INVESTORS AGREE SHOULD BE
INCLUDED THEREIN RELATING TO THE SALE OF SUCH REGISTRABLE STOCK, INCLUDING
INFORMATION WITH RESPECT TO THE AMOUNT OF REGISTRABLE STOCK BEING SOLD TO SUCH
UNDERWRITERS, THE PURCHASE PRICE BEING PAID THEREFOR BY SUCH UNDERWRITERS AND
WITH RESPECT TO ANY OTHER TERMS OF THE UNDERWRITTEN (OR BEST EFFORTS
UNDERWRITTEN) OFFERING OF THE REGISTRABLE STOCK TO BE SOLD IN SUCH OFFERING; AND
MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT AS SOON AS NOTIFIED OF THE MATTERS TO BE INCORPORATED IN SUCH
PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT;


(VI)                              FURNISH TO SUCH INVESTOR AND EACH MANAGING
UNDERWRITER AT LEAST ONE SIGNED COPY OF THE REGISTRATION STATEMENT AND ANY
POST-EFFECTIVE AMENDMENT THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES,
ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE AND ALL EXHIBITS (INCLUDING
THOSE INCORPORATED BY REFERENCE);


(VII)                           DELIVER TO SUCH INVESTORS AND THE UNDERWRITERS,
IF ANY, AS MANY COPIES OF THE PROSPECTUS (INCLUDING EACH PRELIMINARY PROSPECTUS)
AND ANY AMENDMENT OR SUPPLEMENT THERETO AS SUCH PERSONS OR ENTITIES MAY
REASONABLY REQUEST;


(VIII)                        PRIOR TO ANY PUBLIC SALE OF REGISTRABLE STOCK,
REGISTER OR QUALIFY OR CAUSE TO BE REGISTERED OR QUALIFIED SUCH REGISTRABLE
STOCK FOR OFFER AND SALE UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH
JURISDICTIONS WITHIN THE UNITED STATES AS ANY INVESTOR OR UNDERWRITER REASONABLY
REQUESTS IN WRITING AND DO ANY AND ALL OTHER ACTS OR THINGS NECESSARY OR
ADVISABLE TO ENABLE THE DISPOSITION IN SUCH JURISDICTIONS OF THE REGISTRABLE
STOCK COVERED BY THE APPLICABLE REGISTRATION STATEMENT; PROVIDED, HOWEVER, THAT
THE COMPANY WILL NOT BE REQUIRED TO QUALIFY GENERALLY TO DO BUSINESS IN ANY
JURISDICTION WHERE IT IS NOT THEN SO QUALIFIED OR TO TAKE ANY ACTION WHICH WOULD
SUBJECT IT TO GENERAL SERVICE OF PROCESS OR TAXATION IN ANY SUCH JURISDICTION
WHERE IT IS NOT THEN SO SUBJECT;

21


--------------------------------------------------------------------------------



(IX)                                COOPERATE WITH THE INVESTORS AND THE
MANAGING UNDERWRITERS, IF ANY, TO FACILITATE THE TIMELY PREPARATION AND DELIVERY
OF CERTIFICATES REPRESENTING REGISTRABLE STOCK TO BE SOLD PURSUANT TO SUCH
REGISTRATION STATEMENT AND NOT BEARING ANY RESTRICTIVE LEGENDS, AND ENABLE SUCH
REGISTRABLE STOCK TO BE IN SUCH DENOMINATIONS AND REGISTERED IN SUCH NAMES AS
THE MANAGING UNDERWRITERS MAY REQUEST AT LEAST TWO (2) BUSINESS DAYS PRIOR TO
ANY SALE OF REGISTRABLE STOCK TO THE UNDERWRITERS;


(X)                                   IF ANY FACT DESCRIBED IN CLAUSE (III)(E)
ABOVE EXISTS, PREPARE A SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO THE APPLICABLE
REGISTRATION STATEMENT OR THE RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED
THEREIN BY REFERENCE OR FILE ANY OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER
DELIVERED TO THE PURCHASERS OF THE REGISTRABLE STOCK BEING SOLD THEREUNDER, SUCH
PROSPECTUS WILL NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING;


(XI)                                CAUSE ALL REGISTRABLE STOCK COVERED BY THE
REGISTRATION STATEMENT TO BE LISTED ON EACH SECURITIES EXCHANGE ON WHICH SIMILAR
SECURITIES ISSUED BY THE COMPANY ARE THEN LISTED;


(XII)                             PROVIDE AND CAUSE TO BE MAINTAINED A TRANSFER
AGENT AND REGISTRAR FOR ALL SUCH REGISTRABLE STOCK COVERED BY SUCH REGISTRATION
STATEMENT NOT LATER THAN THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT;


(XIII)                          OBTAIN AN OPINION FROM THE COMPANY’S COUNSEL AND
A “COLD COMFORT” LETTER FROM THE COMPANY’S INDEPENDENT AUDITORS IN CUSTOMARY
FORM AND COVERING SUCH MATTERS AS ARE CUSTOMARILY COVERED BY SUCH OPINIONS AND
“COLD COMFORT” LETTERS DELIVERED TO UNDERWRITERS IN UNDERWRITTEN PUBLIC
OFFERINGS, WHICH OPINION AND LETTER SHALL BE REASONABLY SATISFACTORY TO THE
UNDERWRITER, IF ANY, AND TO THE INVESTORS OWNING A MAJORITY IN INTEREST OF THE
REGISTRABLE STOCK BEING REGISTERED IN SUCH OFFERING, AND FURNISH TO EACH
INVESTOR PARTICIPATING IN THE OFFERING AND TO EACH UNDERWRITER, IF ANY, A COPY
OF SUCH OPINION AND LETTER ADDRESSED TO SUCH INVESTOR OR UNDERWRITER;


(XIV)                         DELIVER PROMPTLY TO EACH INVESTOR PARTICIPATING IN
THE OFFERING AND EACH UNDERWRITER, IF ANY, COPIES OF ALL CORRESPONDENCE BETWEEN
THE COMMISSION AND THE COMPANY, ITS COUNSEL OR AUDITORS AND ALL MEMORANDA
RELATING TO DISCUSSIONS WITH THE COMMISSION OR ITS STAFF WITH RESPECT TO THE
REGISTRATION STATEMENT, OTHER THAN THOSE PORTIONS OF ANY SUCH CORRESPONDENCE AND
MEMORANDA WHICH CONTAIN INFORMATION SUBJECT TO ATTORNEY-CLIENT PRIVILEGE WITH
RESPECT TO THE COMPANY, AND, UPON RECEIPT OF SUCH CONFIDENTIALITY AGREEMENTS AS
THE COMPANY MAY REASONABLY REQUEST, MAKE REASONABLY AVAILABLE FOR INSPECTION BY
ANY SELLER OF SUCH REGISTRABLE STOCK COVERED BY SUCH REGISTRATION STATEMENT, BY
ANY UNDERWRITER, IF ANY, PARTICIPATING IN ANY DISPOSITION TO BE EFFECTED
PURSUANT TO SUCH REGISTRATION STATEMENT AND BY ANY ATTORNEY, ACCOUNTANT OR OTHER
AGENT RETAINED BY ANY SUCH SELLER OR ANY SUCH UNDERWRITER, ALL PERTINENT
FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE
COMPANY, AND CAUSE ALL OF THE COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES TO
SUPPLY ALL INFORMATION REASONABLY REQUESTED BY ANY SUCH SELLER, UNDERWRITER,
ATTORNEY, ACCOUNTANT OR AGENT IN CONNECTION WITH SUCH REGISTRATION STATEMENT;

22


--------------------------------------------------------------------------------



(XV)                            PROVIDE A CUSIP NUMBER FOR ALL REGISTRABLE STOCK
INCLUDED IN SUCH REGISTRATION STATEMENT, NOT LATER THAN THE EFFECTIVE DATE OF
THE APPLICABLE REGISTRATION STATEMENT;


(XVI)                         ENTER INTO SUCH AGREEMENTS (INCLUDING AN
UNDERWRITING AGREEMENT IN FORM REASONABLY SATISFACTORY TO THE COMPANY) AND TAKE
ALL SUCH OTHER REASONABLE ACTIONS IN CONNECTION THEREWITH IN ORDER TO EXPEDITE
OR FACILITATE THE DISPOSITION OF SUCH REGISTRABLE STOCK, AND TO THE EXTENT
REQUIRED BY THE UNDERWRITER, PARTICIPATE IN A ROAD SHOW ARRANGED BY THE
UNDERWRITER WITH INVESTORS;


(XVII)                      MAKE AVAILABLE FOR INSPECTION BY A REPRESENTATIVE OF
THE INVESTORS THE REGISTRABLE STOCK BEING SOLD PURSUANT TO SUCH REGISTRATION
STATEMENT, ANY UNDERWRITER PARTICIPATING IN ANY DISPOSITION PURSUANT TO A
REGISTRATION STATEMENT, AND ANY ATTORNEY OR ACCOUNTANT RETAINED BY SUCH
INVESTORS OR UNDERWRITER, ALL FINANCIAL AND OTHER RECORDS, ANY PERTINENT
CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY REASONABLY REQUESTED BY SUCH
REPRESENTATIVE, UNDERWRITER, ATTORNEY OR ACCOUNTANT IN CONNECTION WITH SUCH
REGISTRATION STATEMENT; PROVIDED, HOWEVER, THAT ANY RECORDS, INFORMATION OR
DOCUMENTS THAT ARE DESIGNATED BY THE COMPANY IN WRITING AS CONFIDENTIAL SHALL BE
KEPT CONFIDENTIAL BY SUCH PERSONS OR ENTITIES UNLESS DISCLOSURE OF SUCH RECORDS,
INFORMATION OR DOCUMENTS IS REQUIRED BY COURT OR ADMINISTRATIVE ORDER;


(XVIII)                   OTHERWISE USE ITS COMMERCIALLY REASONABLE EFFORTS TO
COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE COMMISSION AND RELEVANT
STATE SECURITIES COMMISSIONS, AND MAKE GENERALLY AVAILABLE TO THE INVESTORS
EARNING STATEMENTS SATISFYING THE PROVISIONS OF SECTION 12(A) OF THE SECURITIES
ACT NO LATER THAN FORTY-FIVE (45) DAYS AFTER THE END OF ANY 12-MONTH PERIOD (OR
ONE-HUNDRED TWENTY (120) DAYS, IF SUCH PERIOD IS A FISCAL YEAR) COMMENCING AT
THE END OF ANY FISCAL QUARTER IN WHICH REGISTRABLE STOCK OF SUCH INVESTOR IS
SOLD TO UNDERWRITERS IN AN UNDERWRITTEN OFFERING, OR, IF NOT SOLD TO
UNDERWRITERS IN SUCH AN OFFERING, BEGINNING WITH THE FIRST MONTH OF THE
COMPANY’S FIRST FISCAL QUARTER COMMENCING AFTER THE EFFECTIVE DATE OF A
REGISTRATION STATEMENT, WHICH STATEMENTS SHALL COVER SAID 12-MONTH PERIODS; AND


(XIX)                           TAKE ALL SUCH OTHER COMMERCIALLY REASONABLE
ACTIONS AS ARE NECESSARY OR ADVISABLE IN ORDER TO EXPEDITE OR FACILITATE THE
DISPOSITION OF SUCH REGISTRABLE STOCK, INCLUDING USING COMMERCIALLY REASONABLE
EFFORTS TO CAUSE APPROPRIATE OFFICERS AND EMPLOYEES TO BE AVAILABLE, ON A
CUSTOMARY BASIS AND UPON REASONABLE NOTICE, TO MEET WITH PROSPECTIVE INVESTORS
IN PRESENTATIONS, MEETINGS, ROAD SHOWS AND DUE DILIGENCE SESSIONS.


(F)                              CONDITIONS TO INVESTOR RIGHTS; INDEMNIFICATION
BY INVESTOR.  IT SHALL BE A CONDITION TO EACH INVESTOR’S RIGHTS HEREUNDER TO
HAVE REGISTRABLE STOCK OWNED BY IT REGISTERED THAT:


(I)                                     SUCH INVESTOR SHALL COOPERATE WITH THE
COMPANY IN ALL REASONABLE RESPECTS BY SUPPLYING INFORMATION AND EXECUTING
DOCUMENTS RELATING TO SUCH INVESTOR OR THE SECURITIES OF THE COMPANY OWNED BY
SUCH INVESTOR IN CONNECTION WITH SUCH REGISTRATION WHICH ARE REASONABLY
REQUESTED BY THE COMPANY;

23


--------------------------------------------------------------------------------



(II)                                  SUCH INVESTOR SHALL ENTER INTO SUCH
UNDERTAKINGS AND TAKE SUCH OTHER ACTION RELATING TO THE CONDUCT OF THE PROPOSED
OFFERING WHICH THE COMPANY OR THE UNDERWRITERS MAY REASONABLY REQUEST AS BEING
NECESSARY TO ENSURE COMPLIANCE WITH FEDERAL AND STATE SECURITIES LAWS AND THE
RULES OR OTHER REQUIREMENTS OF THE NASD OR OTHERWISE TO EFFECTUATE THE OFFERING;
AND


(III)                               SUCH INVESTOR SHALL EXECUTE AND DELIVER AN
AGREEMENT TO INDEMNIFY AND HOLD HARMLESS THE COMPANY AND EACH UNDERWRITER (AS
DEFINED IN THE SECURITIES ACT), AND EACH PERSON OR ENTITY, IF ANY, WHO CONTROLS
SUCH UNDERWRITER WITHIN THE MEANING OF THE SECURITIES ACT, AGAINST SUCH LOSSES,
CLAIMS, DAMAGES OR LIABILITIES (INCLUDING REIMBURSEMENT FOR LEGAL AND OTHER
EXPENSES) TO WHICH SUCH UNDERWRITER OR CONTROLLING PERSON OR ENTITY MAY BECOME
SUBJECT UNDER THE SECURITIES ACT OR OTHERWISE, IN SUCH MANNER AS IS CUSTOMARY
FOR REGISTRATIONS OF THE TYPE THEN PROPOSED AND, IN ANY EVENT, COMPARABLE IN
SCOPE TO INDEMNITIES GIVEN BY THE COMPANY IN CONNECTION WITH SUCH REGISTRATION,
BUT ONLY WITH RESPECT TO INFORMATION FURNISHED BY SUCH INVESTOR IN WRITING AND
SPECIFICALLY FOR USE IN THE REGISTRATION STATEMENT OR PROSPECTUS IN CONNECTION
WITH SUCH REGISTRATION AND WITH RESPECT TO SUCH INVESTOR’S FAILURE TO DELIVER
PROSPECTUSES AS REQUIRED UNDER THE SECURITIES ACT.


(G)                           INDEMNIFICATION AND CONTRIBUTION.


(I)                                     IN THE EVENT OF ANY REGISTRATION UNDER
THE SECURITIES ACT OF ANY REGISTRABLE STOCK OF INVESTORS PURSUANT TO THIS
SECTION 6, THE COMPANY HEREBY COVENANTS AND AGREES TO INDEMNIFY AND HOLD
HARMLESS EACH INVESTOR AND THEIR RESPECTIVE PARTNERS, DIRECTORS, OFFICERS,
EMPLOYEES, MANAGERS, AGENTS AND CONTROL PERSONS (WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT) DISPOSING OF SUCH REGISTRABLE STOCK
(COLLECTIVELY, “INDEMNIFIED PERSONS”) FROM AND AGAINST ANY LOSSES, CLAIMS,
DAMAGES OR LIABILITIES, INCLUDING REIMBURSEMENT FOR LEGAL AND OTHER EXPENSES TO
WHICH SUCH INDEMNIFIED PERSON MAY BECOME SUBJECT UNDER THE SECURITIES ACT, THE
EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR
LIABILITIES ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED
UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN A REGISTRATION STATEMENT OR
PROSPECTUS CONTAINED THEREIN (IN THE CASE OF ANY PROSPECTUS OR PRELIMINARY
PROSPECTUS, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE) OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO OR IN ANY PRELIMINARY PROSPECTUS RELATING TO A
SHELF REGISTRATION, OR ARISE OUT OF, OR ARE BASED UPON, THE OMISSION OR ALLEGED
OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING (IN THE CASE OF ANY
PROSPECTUS OR PRELIMINARY PROSPECTUS, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE), AND SHALL REIMBURSE, AS INCURRED, THE INDEMNIFIED PERSONS FOR
ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY THEM IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION IN
RESPECT THEREOF; PROVIDED, HOWEVER, THAT (I) THE COMPANY SHALL NOT BE LIABLE IN
ANY SUCH CASE TO THE EXTENT THAT SUCH LOSS, CLAIM, DAMAGE OR LIABILITY ARISES
OUT OF OR IS BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR
OMISSION OR ALLEGED OMISSION MADE IN A REGISTRATION STATEMENT OR PROSPECTUS OR
IN ANY AMENDMENT OR SUPPLEMENT THERETO OR IN ANY PRELIMINARY PROSPECTUS RELATING
TO A SHELF REGISTRATION IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION PERTAINING TO SUCH INVESTOR AND

24


--------------------------------------------------------------------------------



FURNISHED TO THE COMPANY BY OR ON BEHALF OF SUCH INVESTOR SPECIFICALLY FOR
INCLUSION THEREIN AND (II) WITH RESPECT TO ANY UNTRUE STATEMENT OR OMISSION OR
ALLEGED UNTRUE STATEMENT OR OMISSION MADE IN ANY PRELIMINARY PROSPECTUS RELATING
TO A SHELF REGISTRATION STATEMENT, THE INDEMNITY AGREEMENT CONTAINED IN THIS
SECTION 6(G)(I) SHALL NOT INURE TO THE BENEFIT OF ANY INVESTOR FROM WHOM THE
PERSON ASSERTING ANY SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES PURCHASED THE
REGISTRABLE STOCK CONCERNED, TO THE EXTENT THAT A PROSPECTUS RELATING TO SUCH
REGISTRABLE STOCK WAS REQUIRED TO BE DELIVERED BY SUCH INVESTOR OR UNDERWRITER
UNDER THE SECURITIES ACT IN CONNECTION WITH SUCH PURCHASE AND ANY SUCH LOSS,
CLAIM, DAMAGE OR LIABILITY OF SUCH INVESTOR RESULTS FROM THE FACT THAT THERE WAS
NOT SENT OR GIVEN TO SUCH PERSON, AT OR PRIOR TO THE WRITTEN CONFIRMATION OF THE
SALE OF SUCH REGISTRABLE STOCK TO SUCH PERSON, A COPY OF THE FINAL PROSPECTUS IF
THE COMPANY HAD PREVIOUSLY FURNISHED A COPY THEREOF TO SUCH INVESTOR; PROVIDED,
FURTHER, HOWEVER, THAT THIS INDEMNITY AGREEMENT WILL BE IN ADDITION TO ANY
LIABILITY WHICH THE COMPANY MAY OTHERWISE HAVE TO SUCH INDEMNIFIED PERSON. THE
COMPANY SHALL ALSO INDEMNIFY UNDERWRITERS IN CONNECTION WITH A DISPOSITION OF
REGISTRABLE STOCK BY THE INVESTORS, AND SUCH UNDERWRITERS’ RESPECTIVE DIRECTORS,
OFFICERS AND CONTROL PERSONS (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES
ACT) TO THE SAME EXTENT AS PROVIDED ABOVE WITH RESPECT TO THE INDEMNIFICATION OF
THE SUCH INVESTORS IF REQUESTED BY A MAJORITY OF SUCH INVESTORS.


(II)                                  IN THE EVENT OF ANY REGISTRATION UNDER THE
SECURITIES ACT OF ANY REGISTRABLE STOCK OF INVESTORS PURSUANT TO THIS SECTION 6,
EACH INVESTOR, SEVERALLY AND NOT JOINTLY, HEREBY COVENANTS AND AGREES TO
INDEMNIFY AND HOLD HARMLESS THE COMPANY AND ITS DIRECTORS, OFFICERS, AGENTS AND
CONTROL PERSONS (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT) FROM
AND AGAINST ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES TO WHICH THE COMPANY OR
ANY SUCH CONTROLLING PERSON MAY BECOME SUBJECT UNDER THE SECURITIES ACT, THE
EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES
OR ACTIONS ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN A REGISTRATION STATEMENT OR PROSPECTUS
OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR IN ANY PRELIMINARY PROSPECTUS
RELATING TO A SHELF REGISTRATION, OR ARISE OUT OF OR ARE BASED UPON THE OMISSION
OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING, BUT IN EACH CASE ONLY TO THE EXTENT THAT THE
UNTRUE STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT OR OMISSION WAS MADE IN
RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION PERTAINING TO SUCH
INVESTOR AND FURNISHED TO THE COMPANY BY OR ON BEHALF OF SUCH INVESTOR
SPECIFICALLY FOR INCLUSION THEREIN; AND, SUBJECT TO THE IMMEDIATELY PRECEDING
LIMITATION, SHALL REIMBURSE, AS INCURRED, THE COMPANY FOR ANY LEGAL OR OTHER
EXPENSES REASONABLY INCURRED BY THE COMPANY OR ANY SUCH CONTROLLING PERSON IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY LOSS, CLAIM, DAMAGE, LIABILITY OR
ACTION IN RESPECT THEREOF.  THIS INDEMNITY AGREEMENT WILL BE IN ADDITION TO ANY
LIABILITY WHICH SUCH HOLDER MAY OTHERWISE HAVE TO THE COMPANY, ITS DIRECTORS,
OFFICERS OR ANY OF ITS CONTROL PERSONS (WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT).


(III)                               PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED
PARTY UNDER THIS SECTION 6(G) OF NOTICE OF THE COMMENCEMENT OF ANY ACTION OR
PROCEEDING (INCLUDING A GOVERNMENTAL INVESTIGATION), SUCH INDEMNIFIED PARTY
WILL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING PARTY
UNDER THIS SECTION 6(G), NOTIFY THE INDEMNIFYING PARTY OF

25


--------------------------------------------------------------------------------



THE COMMENCEMENT THEREOF; PROVIDED, THAT THE FAILURE TO NOTIFY THE INDEMNIFYING
PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY THAT IT MAY HAVE UNDER SUBSECTION
(I) OR (II) ABOVE EXCEPT TO THE EXTENT THAT IT HAS BEEN MATERIALLY PREJUDICED
(THROUGH THE FORFEITURE OF SUBSTANTIVE RIGHTS OR DEFENSES) BY SUCH FAILURE; AND
PROVIDED, FURTHER, THAT THE FAILURE TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT
RELIEVE IT FROM ANY LIABILITY THAT IT MAY HAVE TO AN INDEMNIFIED PARTY OTHERWISE
THAN UNDER SUBSECTION (I) OR (II) ABOVE.  IN CASE ANY SUCH ACTION IS BROUGHT
AGAINST ANY INDEMNIFIED PARTY, AND IT NOTIFIES THE INDEMNIFYING PARTY OF THE
COMMENCEMENT THEREOF, THE INDEMNIFYING PARTY WILL BE ENTITLED TO PARTICIPATE
THEREIN AND, TO THE EXTENT THAT IT MAY WISH, JOINTLY WITH ANY OTHER INDEMNIFYING
PARTY SIMILARLY NOTIFIED, TO ASSUME THE DEFENSE THEREOF, WITH COUNSEL REASONABLY
SATISFACTORY TO SUCH INDEMNIFIED PARTY AND AFTER NOTICE FROM THE INDEMNIFYING
PARTY TO SUCH INDEMNIFIED PARTY OF ITS ELECTION SO TO ASSUME THE DEFENSE THEREOF
THE INDEMNIFYING PARTY WILL NOT BE LIABLE TO SUCH INDEMNIFIED PARTY UNDER THIS
SECTION 6(G) FOR ANY LEGAL OR OTHER EXPENSES, OTHER THAN REASONABLE COSTS OF
INVESTIGATION, SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION
WITH THE DEFENSE THEREOF.  NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE INDEMNIFIED PARTY, EFFECT ANY SETTLEMENT OF ANY PENDING
OR THREATENED ACTION IN RESPECT OF WHICH ANY INDEMNIFIED PARTY IS OR COULD HAVE
BEEN A PARTY AND INDEMNITY COULD HAVE BEEN SOUGHT HEREUNDER BY SUCH INDEMNIFIED
PARTY UNLESS SUCH SETTLEMENT (X) INCLUDES AN UNCONDITIONAL RELEASE OF SUCH
INDEMNIFIED PARTY FROM ALL LIABILITY ON ANY CLAIMS THAT ARE THE SUBJECT MATTER
OF SUCH ACTION, AND (Y) DOES NOT INCLUDE A STATEMENT AS TO OR AN ADMISSION OF
FAULT, CULPABILITY OR A FAILURE TO ACT BY OR ON BEHALF OF ANY INDEMNIFIED PARTY.


(IV)                              THE AGREEMENTS CONTAINED IN THIS SECTION 6(G)
SHALL SURVIVE THE SALE OF THE REGISTRABLE STOCK PURSUANT TO A REGISTRATION
STATEMENT AND SHALL REMAIN IN FULL FORCE AND EFFECT, REGARDLESS OF ANY
TERMINATION OR CANCELLATION OF THIS AGREEMENT OR ANY INVESTIGATION MADE BY OR ON
BEHALF OF ANY INDEMNIFIED PARTY.


(V)                                 IN ORDER TO PROVIDE FOR JUST AND EQUITABLE
CONTRIBUTION IN CIRCUMSTANCES IN WHICH THE INDEMNITY AGREEMENT PROVIDED FOR IN
THIS SECTION 6 IS FOR ANY REASON HELD TO BE UNENFORCEABLE ALTHOUGH APPLICABLE IN
ACCORDANCE WITH ITS TERMS IN RESPECT OF ANY LOSSES, LIABILITIES, CLAIMS,
DAMAGES, JUDGMENTS AND EXPENSES SUFFERED BY AN INDEMNIFIED PARTY REFERRED TO
HEREIN, EACH APPLICABLE INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES,
JUDGMENTS AND EXPENSES IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE
RELATIVE FAULT OF THE COMPANY ON THE ONE HAND AND OF THE LIABLE SELLING HOLDERS
(INCLUDING, IN EACH CASE, THAT OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS) ON THE OTHER IN CONNECTION WITH THE STATEMENTS OR
OMISSIONS WHICH RESULTED IN SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES, JUDGMENTS
OR EXPENSES, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE
RELATIVE FAULT OF THE COMPANY ON THE ONE HAND AND OF THE LIABLE SELLING HOLDERS
(INCLUDING, IN EACH CASE, THAT OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS) ON THE OTHER SHALL BE DETERMINED BY REFERENCE TO, AMONG
OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO
INFORMATION SUPPLIED BY THE COMPANY, ON THE ONE HAND, OR BY OR ON BEHALF OF THE
SELLING HOLDERS, ON THE OTHER, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE,
ACCESS TO

26


--------------------------------------------------------------------------------



INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION. 
THE AMOUNT PAID OR PAYABLE BY A PARTY AS A RESULT OF THE LOSSES, LIABILITIES,
CLAIMS, DAMAGES, JUDGMENTS AND EXPENSES REFERRED TO ABOVE SHALL BE DEEMED TO
INCLUDE, SUBJECT TO THE LIMITATIONS SET FORTH IN PARAGRAPH (VI) OF THIS
SECTION 6(G), ANY LEGAL OR OTHER FEES OR EXPENSES REASONABLY INCURRED BY SUCH
PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY ACTION OR CLAIM.


(VI)                              THE COMPANY AND EACH HOLDER OF REGISTRABLE
STOCK AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTION PURSUANT TO
THIS PARAGRAPH (VI) WERE DETERMINED BY PRO RATA ALLOCATION OR BY ANY OTHER
METHOD OF ALLOCATION WHICH DOES NOT TAKE ACCOUNT OF THE EQUITABLE CONSIDERATIONS
REFERRED TO IN PARAGRAPH (V) ABOVE.  NOTWITHSTANDING THE PROVISIONS OF THIS
PARAGRAPH (VI), IN THE CASE OF DISTRIBUTIONS TO THE PUBLIC, AN INDEMNIFYING
HOLDER SHALL NOT BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF THE AMOUNT BY
WHICH (A) THE TOTAL PRICE AT WHICH THE REGISTRABLE STOCK SOLD BY SUCH
INDEMNIFYING HOLDER AND ITS AFFILIATED INDEMNIFYING HOLDERS AND DISTRIBUTED TO
THE PUBLIC WERE OFFERED TO THE PUBLIC EXCEEDS (B) THE AMOUNT OF ANY DAMAGES
WHICH SUCH INDEMNIFYING HOLDER HAS OTHERWISE BEEN REQUIRED TO PAY BY REASON OF
SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION.  NO
PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF
SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY
PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.


(H)                           RULE 144. THE COMPANY COVENANTS THAT IT WILL USE
COMMERCIALLY REASONABLE EFFORTS TO FILE THE REPORTS REQUIRED TO BE FILED BY IT
UNDER THE SECURITIES ACT AND THE EXCHANGE ACT, AND THE RULES AND REGULATIONS
ADOPTED BY THE COMMISSION THEREUNDER. UPON THE REQUEST OF ANY INVESTOR, THE
COMPANY WILL DELIVER TO SUCH INVESTOR A WRITTEN STATEMENT AS TO WHETHER IT HAS
COMPLIED WITH SUCH REQUIREMENTS.


(I)                               TERMINATION OF REGISTRATION RIGHTS.  EACH
INVESTOR’S ENTITLEMENT TO REGISTRATION RIGHTS PURSUANT TO THIS SECTION 6 SHALL
EXPIRE AS TO ANY SHARE OF STOCK UPON (A) SUCH SHARE OF STOCK CEASING TO BE
SUBJECT TO THIS AGREEMENT, (B) THE SALE OF SUCH SHARE OF STOCK PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT, (C) THE SALE OF SUCH SHARE OF STOCK PURSUANT
TO RULE 144, OR (D) THE DATE UPON WHICH SUCH SHARE OF STOCK HAS BEEN TRANSFERRED
AND, IN CONNECTION THEREWITH, AN UNLEGENDED STOCK CERTIFICATE FOR SUCH SHARE HAS
BEEN ISSUED AND THE SALE OF SUCH SHARE OF STOCK HAS BEEN PERMITTED ABSENT
REGISTRATION UNDER THE SECURITIES ACT.


(J)                               DELAY OF REGISTRATION.  NOTWITHSTANDING
SECTION 13(C), NO INVESTOR SHALL HAVE ANY RIGHT TO OBTAIN OR SEEK AN INJUNCTION
RESTRAINING OR OTHERWISE DELAYING ANY SUCH REGISTRATION AS THE RESULT OF ANY
CONTROVERSY THAT MIGHT ARISE WITH RESPECT TO THE INTERPRETATION OR
IMPLEMENTATION OF THIS SECTION 6.


SECTION 7.                            LEGEND ON CERTIFICATES


(A)                            LEGENDS.  TO THE EXTENT APPLICABLE, EACH
CERTIFICATE REPRESENTING STOCK SHALL BEAR EACH OF THE FOLLOWING LEGENDS UNTIL
SUCH TIME AS THE STOCK REPRESENTED THEREBY ARE NO LONGER SUBJECT TO THE
PROVISIONS HEREOF OR AT SUCH TIME AS RULE 144 OR ANY SIMILAR EXEMPTION UNDER THE

27


--------------------------------------------------------------------------------



SECURITIES ACT IS AVAILABLE FOR THE SALE OF ALL SUCH INVESTOR’S SHARES DURING A
THREE-MONTH PERIOD WITHOUT REGISTRATION, WITHOUT REFERENCE TO RULE 144(K) UNDER
THE SECURITIES ACT:


(I)                                     “THE SHARES REPRESENTED BY THIS
CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE
BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE
SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF
COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OF 1933.”


(II)                                  “THE SHARES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF OR EXCHANGED UNLESS SUCH TRANSFER, SALE, ASSIGNMENT,
PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OR EXCHANGE COMPLIES WITH THE
PROVISIONS OF THE STOCKHOLDERS AGREEMENT, DATED AS OF JUNE 11, 2007, AS AMENDED
FROM TIME TO TIME, AMONG THE COMPANY AND THE STOCKHOLDERS PARTY THERETO, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.”


(III)                               ANY LEGEND REQUIRED BY THE BLUE SKY LAWS OF
ANY STATE TO THE EXTENT SUCH LAWS ARE APPLICABLE TO THE SHARES REPRESENTED BY
THE CERTIFICATE SO LEGENDED.


SECTION 8.                            DURATION OF AGREEMENT

This Agreement shall terminate and be of no further force or effect, except with
respect to the provisions set forth in Sections 12 and 13, upon the earlier to
occur of (i) the unanimous agreement of the Principal Investors and (ii) the
date on which the JPMP Investors and the Apollo Investors no longer satisfy the
conditions necessary to designate at least one Class A-1 Director (as defined in
the Company Charter) and the Carlyle Investors, the Bain Investors and the
Spectrum Investors no longer satisfy the conditions necessary to designate at
least one Class L-1 Director (as defined in the Company Charter) to the Company
Board, in each case, pursuant to the Company Charter as in effect at the
Effective Time.  Notwithstanding the foregoing and except as may be otherwise
specified herein, in the event that this Agreement is terminated pursuant to
clause (ii) of the preceding sentence, the provisions set forth in Sections 6,
7, 8, 11, 12 and 13 shall survive.


SECTION 9.                            INFORMATION RIGHTS


(A)                            FINANCIAL STATEMENTS AND OTHER INFORMATION.


(I)                                     THE COMPANY SHALL DELIVER TO EACH
INVESTOR:

(A)                          AS SOON AS IS AVAILABLE AND IN ANY EVENT WITHIN
THIRTY (30) DAYS AFTER THE END OF EACH MONTH OF EACH FISCAL YEAR OF THE COMPANY,
CONSOLIDATED BALANCE

28


--------------------------------------------------------------------------------


SHEETS OF THE COMPANY AND ANY SUBSIDIARY OF THE COMPANY AS OF THE END OF SUCH
PERIOD, AND CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF THE COMPANY AND
ANY SUBSIDIARY OF THE COMPANY FOR THE PERIOD THEN ENDED, PREPARED IN CONFORMITY
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES APPLIED ON A
CONSISTENT BASIS, EXCEPT AS OTHERWISE NOTED THEREIN, AND SUBJECT TO THE ABSENCE
OF FOOTNOTES AND TO YEAR-END ADJUSTMENTS;

(B)                            AS SOON AS IS AVAILABLE AND IN ANY EVENT WITHIN
FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERS OF EACH
FISCAL YEAR OF THE COMPANY, CONSOLIDATED BALANCE SHEETS OF THE COMPANY AND ANY
SUBSIDIARY OF THE COMPANY AS OF THE END OF SUCH PERIOD, AND CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOWS OF THE COMPANY AND ANY SUBSIDIARY OF THE
COMPANY FOR THE PERIOD THEN ENDED, PREPARED IN CONFORMITY WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES APPLIED ON A CONSISTENT
BASIS, EXCEPT AS OTHERWISE NOTED THEREIN, AND SUBJECT TO THE ABSENCE OF
FOOTNOTES AND TO YEAR-END ADJUSTMENTS;

(C)                            AS SOON AS IS AVAILABLE AND IN ANY EVENT WITHIN
NINETY (90 )DAYS AFTER THE END OF EACH FISCAL YEAR OF THE COMPANY, A
CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ANY SUBSIDIARIES OF THE COMPANY AS
OF THE END OF SUCH YEAR, AND CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF
THE COMPANY AND ANY SUBSIDIARY OF THE COMPANY FOR THE YEAR ENDED PREPARED IN
CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES
APPLIED ON A CONSISTENT BASIS, EXCEPT AS OTHERWISE NOTED THEREIN, TOGETHER WITH
AN AUDITOR’S REPORT THEREON OF A FIRM OF ESTABLISHED NATIONAL REPUTATION; AND

(D)                           TO THE EXTENT THE COMPANY IS REQUIRED BY LAW OR
PURSUANT TO THE TERMS OF ANY OUTSTANDING INDEBTEDNESS OF THE COMPANY TO PREPARE
SUCH REPORTS, ANY ANNUAL REPORTS, QUARTERLY REPORTS AND OTHER PERIODIC REPORTS
PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT, AS AMENDED, ACTUALLY
PREPARED BY THE COMPANY AS SOON AS AVAILABLE.


(II)                                  THE COMPANY SHALL INFORM EACH PRINCIPAL
INVESTOR IN ADVANCE WITH RESPECT TO ANY SIGNIFICANT CORPORATE ACTIONS, INCLUDING
EXTRAORDINARY DIVIDENDS OR DISTRIBUTIONS, MERGERS, ACQUISITIONS OR DISPOSITIONS
OF ASSETS, ISSUANCES OF SIGNIFICANT AMOUNTS OF DEBT OR EQUITY AND MATERIAL
AMENDMENTS TO ITS CERTIFICATE OF INCORPORATION OR BYLAWS.


(III)                               FROM AND AFTER THE DATE HEREOF, THE
INVESTORS SHALL NOT AND, IN EACH CASE, SHALL CAUSE EACH OF THEIR RESPECTIVE
PERMITTED TRANSFEREES AND OTHER REPRESENTATIVES NOT TO, DIRECTLY OR INDIRECTLY,
DISCLOSE, REVEAL, DIVULGE OR COMMUNICATE TO ANY PERSON OTHER THAN AUTHORIZED
REPRESENTATIVES OF THE COMPANY OR USE OR OTHERWISE EXPLOIT FOR ITS OWN BENEFIT
OR FOR THE BENEFIT OF ANYONE OTHER THAN THE COMPANY, ANY CONFIDENTIAL
INFORMATION OBTAINED PURSUANT TO THIS SECTION 9 OF OR RELATING TO THE BUSINESS
CONDUCTED BY THE COMPANY, UNLESS (I) COMPELLED TO DISCLOSE BY JUDICIAL OR
ADMINISTRATIVE PROCESS OR BY OTHER REQUIREMENTS OF LAW OR GOVERNMENTAL
AUTHORITIES OR (II) DISCLOSED IN AN ACTION BROUGHT BY A PARTY HERETO IN PURSUIT
OF ITS RIGHTS OR IN THE EXERCISE OF ITS REMEDIES HEREUNDER; PROVIDED, HOWEVER,
THAT IN THE EVENT DISCLOSURE IS REQUIRED BY APPLICABLE LAW, THE INVESTORS SHALL,
TO THE EXTENT REASONABLY POSSIBLE, PROVIDE THE COMPANY WITH PROMPT

29


--------------------------------------------------------------------------------



NOTICE OF SUCH REQUIREMENT PRIOR TO MAKING ANY DISCLOSURE SO THAT THE COMPANY
MAY SEEK AN APPROPRIATE PROTECTIVE ORDER.  FOR PURPOSES OF THIS
SECTION 9(A)(III), “CONFIDENTIAL INFORMATION” DOES NOT INCLUDE, AND THERE SHALL
BE NO OBLIGATION HEREUNDER WITH RESPECT TO, INFORMATION THAT (I) IS GENERALLY
AVAILABLE TO THE PUBLIC ON THE DATE OF THIS AGREEMENT OR (II) BECOMES GENERALLY
AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF A DISCLOSURE NOT OTHERWISE
PERMISSIBLE THEREUNDER.


(B)                           OTHER INFORMATION.  THE COMPANY AND ANY SUBSIDIARY
OF THE COMPANY SHALL PROVIDE TO EACH PRINCIPAL INVESTOR, AND AS APPLICABLE
CREATE AND/OR GENERATE, ANY INFORMATION AS A PRINCIPAL INVESTOR MAY REASONABLY
REQUEST, INCLUDING TRUE AND CORRECT COPIES OF ALL DOCUMENTS, REPORTS, FINANCIAL
DATA AND OTHER INFORMATION.


SECTION 10.                     REGULATORY MATTERS


(A)                            COOPERATION OF OTHER STOCKHOLDERS.  EACH INVESTOR
AGREES TO COOPERATE WITH THE COMPANY IN ALL REASONABLE RESPECTS IN COMPLYING
WITH THE TERMS AND PROVISIONS OF THE LETTER AGREEMENT BETWEEN THE COMPANY AND
THE JPMP INVESTORS, A COPY OF WHICH IS ATTACHED HERETO AS EXHIBIT B, REGARDING
REGULATORY MATTERS (THE “ REGULATORY SIDELETTER”), INCLUDING VOTING TO APPROVE
AMENDING THE COMPANY CHARTER, THE COMPANY’S BYLAWS OR THIS AGREEMENT IN A MANNER
REASONABLY ACCEPTABLE TO THE PARTIES AND THE JPMP INVESTORS ENTITLED TO MAKE
SUCH REQUEST PURSUANT TO THE REGULATORY SIDELETTER IN ORDER TO REMEDY A
REGULATORY PROBLEM (AS DEFINED IN THE REGULATORY SIDELETTER).


(B)                           COVENANT NOT TO AMEND.  THE COMPANY AND EACH PARTY
AGREES NOT TO AMEND OR WAIVE THE VOTING OR OTHER PROVISIONS OF THE COMPANY
CHARTER, THE COMPANY’S BYLAWS, THIS AGREEMENT OR ANY AGREEMENT LISTED ON
SCHEDULE 10(B) HERETO IF SUCH AMENDMENT OR WAIVER WOULD CAUSE THE JPMP INVESTORS
TO HAVE A REGULATORY PROBLEM.  THE JPMP INVESTORS AGREE TO NOTIFY THE COMPANY AS
TO WHETHER OR NOT IT WOULD HAVE A REGULATORY PROBLEM PROMPTLY AFTER THE JPMP
INVESTORS HAVE NOTICE OF SUCH AMENDMENT OR WAIVER.


(C)                            EXCEPTION.  ANYTHING CONTAINED IN THIS SECTION 10
TO THE CONTRARY NOTWITHSTANDING, NO INVESTOR SHALL BE REQUIRED UNDER THIS
SECTION 10 TO TAKE ANY ACTION OR ABSTAIN FROM TAKING ANY ACTION THAT WOULD
ADVERSELY AFFECT SUCH INVESTOR’S INVESTMENT IN THE COMPANY OR REASONABLE
EXPECTATIONS RELATED TO THE TRANSACTIONS CONTEMPLATED BY SUCH INVESTMENT.


SECTION 11.                     EFFECTIVENESS OF AGREEMENT

This Agreement shall become effective at the Effective Time.  Prior to the
Effective Time, this Agreement shall have no force or effect, and no Investor
shall have any rights, obligations or claims against or with respect to the
Company or any other Investor pursuant to this Agreement (it being understood
and agreed that prior to the Effective Time the Initial Stockholders Agreement
shall remain in full force and effect).


SECTION 12.                     DEFINITIONS

(a)                                  As used in this Agreement, the following
terms have the following meanings:

30


--------------------------------------------------------------------------------


“3% Owner” has the meaning set forth in the definition of Independent Third
Party below.

“Additional Remaining Offered Shares” has the meaning set forth in Section 2(c).

“Affiliate” means with respect to a specified Person, any Person that directly
or indirectly controls, is controlled by, or is under common control with, the
specified Person.  As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.  Notwithstanding the foregoing,
CSFB Strategic Partners Holdings II, L.P., on the one hand, and GSO Credit
Opportunities Fund (Helios), L.P., on the other hand, shall not be deemed to be
Affiliates of each other.

“Affiliated Fund” means, with respect to any specified Person, an investment
fund that is an Affiliate of such Person (including entities investing solely on
behalf of the Investor or such fund) or an entity that is directly or indirectly
wholly-owned by such Investor or one or more of such funds (other than a
portfolio company of any such fund).

“Agreement” has the meaning set forth in the preamble.

“AMC” means AMC Entertainment Inc., a Delaware corporation.

“Amended Drag-Along Notice” has the meaning set forth in Section 3(b).

“Amended Participation Notice” had the meaning set forth in Section 5(c).

“Apollo Fund V” has the meaning set forth in the preamble.

“Apollo German Partners” has the meaning set forth in the preamble.

“Apollo Investors” has the meaning set forth in the preamble.

“Apollo Netherlands V(A)” has the meaning set forth in the preamble.

“Apollo Netherlands V(B)” has the meaning set forth in the preamble.

“Apollo Overseas” has the meaning set forth in the preamble.

“Approving Principal Investor Parties” has the meaning set forth in the
definition of Requisite Stockholder Majority below.

“Bain Investors” has the meaning set forth in the preamble.

“BCS Investors” has the meaning set forth in the preamble.

“Blockout Period” means the period from the Effective Time until the fifth
anniversary of the Effective Time.

31


--------------------------------------------------------------------------------


“Board” means the board of directors of the Company.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York, New
York.

“Carlyle Investors” has the meaning set forth in the preamble.

“Charitable Organization” means a charitable organization as described by
Section 501(c)(3) or any successor provision of the Internal Revenue Code of
1986, as in effect from time to time.

“Class A Common Stock” has the meaning set forth in the recitals.

“Class L Common Stock” has the meaning set forth in the recitals.

“Class N Common Stock” has the meaning set forth in the recitals.

“Coinvestor Demand” has the meaning set forth in Section 6(a)(ii).

“Commission” has the meaning set forth in Section 6(a)(i).

“Common Stock” means the Class A Common Stock, the Class L Common Stock, the
Class N Common Stock, the residual common stock, par value $0.01 per share, of
the Company and any other class or series of common stock of the Company.

“Company” has the meaning set forth in the preamble.

“Company Charter” means the amended and restated certificate of incorporation of
the Company as in effect as of the Effective Time.

“Company Election Notice” has the meaning set forth in Section 2(a).

“Company Election Period” has the meaning set forth in Section 2(a).

“Company Sale” means any one of the following:  (i) a change in the ownership or
control of the Company, Marquee or AMC effected through a transaction or series
of transactions (including by way of merger, consolidation, business combination
or similar transaction involving the Company or any of its Subsidiaries) whereby
any “person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of its
Subsidiaries, an employee benefit plan maintained by the Company or any of its
Subsidiaries, or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act), of more than fifty percent (50%)
of the Stock then outstanding, or of securities of the Company, Marquee or AMC
(or options, rights or warrants to purchase or securities convertible into or
exchangeable for such securities) possessing more than fifty percent (50%) of
the total combined voting power of the Company’s, Marquee’s or AMC’s securities
outstanding, in either case immediately after such transaction or series of
transactions; or (ii) the sale, lease, transfer, conveyance or other

32


--------------------------------------------------------------------------------


disposition (other than by way of a transaction that would not be deemed a
Company Sale pursuant to clause (i) above), in one or a series of related
transactions, of all or substantially all of the assets of the Company, Marquee
or AMC, or the Company and its Subsidiaries taken as a whole, to any “person”
(as defined above).

“Competitive Opportunity” has the meaning set forth in Section 13(b).

“Convertible Securities” means any evidence of indebtedness, shares of stock or
other securities (other than Options or Warrants) which are directly or
indirectly convertible into or exchangeable or exercisable for shares of Stock.

“Demand Notice” has the meaning set forth in Section 6(a)(i)

“Demand Registration” has the meaning set forth in Section 6(a)(i)

“Demanding Investor” has the meaning set forth in Section 6(a)(i)

“Drag-Along Notice” has the meaning set forth in Section 3(b).

“Drag-Along Sellers” has the meaning set forth in Section 3(a).

“Drag-Along Transferee” has the meaning set forth in Section 3(a).

“Effective Time” has the meaning set forth in the Merger Agreement.

“Electing Party” has the meaning set forth in Section 2(e).

“Eligible Shares” has the meaning set forth in Section 4(b).

“Equivalent Shares” means, at any date of determination, (a) as to any
outstanding shares of Stock, such number of shares of Stock, (b) as to any
outstanding Options, Warrants or Convertible Securities, the maximum number of
shares of Stock for which or into which such Options, Warrants or Convertible
Securities may at the time be exercised, converted or exchanged (or which will
become exercisable, convertible or exchangeable on or prior to, or by reason of,
the transaction or circumstances in connection with which the number of
Equivalent Shares is to be determined) and (c) in respect of any Subsidiary of
the Company, (i) as to any outstanding shares of stock of any Subsidiary of the
Company, such number of shares of stock or (ii) as to any outstanding options,
warrants or convertible securities, the maximum number of shares of stock of any
Subsidiary of the Company for which or into which such options, warrants or
convertible securities may at the time be exercised, converted or exchanged (or
which will become exercisable, convertible or exchangeable on or prior to, or by
reason of, the transaction or circumstances in connection with which the number
of Equivalent Shares is to be determined).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations in effect thereunder.

“Exit Sale” has the meaning set forth in Section 3(a).

33


--------------------------------------------------------------------------------


“Fair Market Value” with respect to any non-cash consideration shall be
determined as follows:


(I)                                     IF SUCH NON-CASH CONSIDERATION IS A
SECURITY AND IS LISTED ON ONE OR MORE NATIONAL SECURITIES EXCHANGES (WITHIN THE
MEANING OF THE EXCHANGE ACT), THE FAIR MARKET VALUE SHALL BE THE AVERAGE CLOSING
PRICE OF SUCH SECURITY FOR THE TWENTY (20) MOST RECENT TRADING DAYS PRIOR TO THE
DELIVERY OF THE TRANSFER NOTICE ON THE PRINCIPAL EXCHANGE ON WHICH SUCH SECURITY
IS THEN TRADING;


(II)                                  IF SUCH NON-CASH CONSIDERATION IS A
SECURITY AND IS NOT TRADED ON A NATIONAL SECURITIES EXCHANGE BUT IS QUOTED ON
NASDAQ OR A SUCCESSOR QUOTATION SYSTEM, THE FAIR MARKET VALUE SHALL BE THE
AVERAGE LAST SALES PRICE FOR THE TWENTY (20) MOST RECENT TRADING DAYS PRIOR TO
THE DELIVERY OF THE TRANSFER NOTICE AS REPORTED BY NASDAQ OR SUCH SUCCESSOR
QUOTATION SYSTEM; OR


(III)                               IF SUCH NON-CASH CONSIDERATION IS A SECURITY
AND IS NOT PUBLICLY TRADED ON A NATIONAL SECURITIES EXCHANGE AND IS NOT QUOTED
ON NASDAQ OR A SUCCESSOR QUOTATION SYSTEM, OR IF SUCH NON-CASH CONSIDERATION IS
NOT A SECURITY, THE FAIR MARKET VALUE SHALL BE DETERMINED IN GOOD FAITH BY THE
BOARD.

“Fully Subscribed Non-Selling Investor” has the meaning set forth in
Section 2(c).

“Ginger” has the meaning set forth in the preamble.

“Governmental Approval” means, with respect to any Transfer of Shares, any
consent or other action by, or filing with, any governmental authority required
in connection with such Transfer and the expiration or early termination of any
applicable statutory waiting period in connection with such action or filing.

“Independent Third Party” means any Person who, immediately prior to the
contemplated transaction, (i) does not own, either directly or through one or
more intermediaries, in excess of 3% of the Shares (any Person owning in excess
of 3% of the Shares being referred to herein as a “3% Owner”) and (ii) is not an
Affiliate of any such 3% Owner.

“Initial Investor Shares” means that number of Shares held by an Investor
immediately following the Effective Time, as the same may be adjusted for stock
splits, stock dividends, recapitalizations, pro-rata sell-downs or similar
events.

“Initial Public Offering” means the initial public offering of Stock registered
on Form S-1 (or any equivalent or successor form under the Securities Act).

“Initial Stockholders Agreement” has the meaning set forth in the recitals.

“Investor” or “Investors” means each of the JPMP Investors, the Apollo
Investors, the Other Marquee Investors, the Carlyle Investors, the Bain
Investors, the Spectrum Investors and any other subsequent holder of Shares who
becomes an Investor bound by the terms of this Agreement in accordance with the
terms of this Agreement.

34


--------------------------------------------------------------------------------


“Investor Election Notice” has the meaning set forth in Section 2(b).

“Investor Election Period” has the meaning set forth in Section 2(b).

“IPO Date” means the date on which the Company consummates its Initial Public
Offering.

“Issuance” has the meaning set forth in Section 5(a).

“Issuer” has the meaning set forth in Section 5(a).

“JPMP BHCA” has the meaning set forth in the preamble.

“JPMP Cayman” has the meaning set forth in the preamble.

“JPMP Cayman II” has the meaning set forth in the preamble.

“JPMP Global” has the meaning set forth in the preamble.

“JPMP Investors” has the meaning set forth in the preamble.

“JPMP Selldown” has the meaning set forth in the preamble.

“JPMP Selldown II” has the meaning set forth in the preamble.

“JPMP AMC/Selldown II” has the meaning set forth in the preamble.

“JPMP Selldown II-C” has the meaning set forth in the preamble.

“JPMP/Apollo Investors” has the meaning set forth in the preamble.

“LCE Holdings” has the meaning set forth in the recitals.

“Litigation” has the meaning set forth in Section 13(e).

“Luke” has the meaning set forth in the preamble.

“Management Stockholder” has the meaning set forth in the recitals.

“Management Stockholders Agreement” has the meaning set forth in the recitals.

“Marquee” has the meaning set forth in the recitals..

“Merger” has the meaning set forth in the recitals.

“Merger Agreement” has the meaning set forth in the recitals.

“Merger Sub has the meaning set forth in the recitals.

35


--------------------------------------------------------------------------------


“Non-Selling Investor” has the meaning set forth in Section 2(b).

“Offered Shares” has the meaning set forth in Section 1(b).

“Offeror” has the meaning set forth in Section 2(a).

“Opposing Principal Investor Parties” has the meaning set forth in the
definition of Requisite Stockholder Majority below.

“Options” means any options to subscribe for, purchase or otherwise directly
acquire Stock, other than any such option held by the Company or any right to
purchase shares pursuant to this Agreement.

“Other AMC Investors” has the meaning set forth in the preamble.

“Other Securities” has the meaning set forth in Section 5(f).

“Participating Buyer” has the meaning set forth in Section 5(c).

“Participating Offerees” has the meaning set forth in Section 5(b).

 “Participation Notice” has the meaning set forth in Section 5(b).

“Participation Portion” has the meaning set forth in Section 5(b)(i).

“Party” and “Parties” has the meaning set forth in the preamble.

“Percentage Interest” means the number of shares of Stock owned by an Investor,
divided by the aggregate outstanding shares of Stock of the Company owned by the
Investors, expressed as a percentage.

“Permitted Transfer” means:  (i) a Transfer approved by the Requisite
Stockholder Majority, (ii) a Transfer to an Affiliated Fund of such Investor;
provided such transferee remains at all times an Affiliated Fund of such
transferor following the Transfer; (iii) following an Initial Public Offering, a
Transfer by an Investor made as part of a distribution by an Investor to its
respective general or limited partners or members in accordance with such
Investor’s fund documents, as the case may be; (iv) in connection with or after
an Initial Public Offering, a Transfer by any Investor to one or more Charitable
Organizations that, in the aggregate when taken together with any and all such
Transfers to one or more Charitable Organizations, shall not exceed 20% of the
Initial Investor Shares held by such Investor; (v) a Transfer made by a JPMP
Investor pursuant to and in accordance with the Amended and Restated Regulatory
Sideletter; or (vi) a Transfer made pursuant to the registration rights as set
forth in Section 6; provided that such transferee, in the case of clauses (i),
(ii) and (v) above shall agree in writing with the Parties to be bound by, and
to comply with, all applicable provisions of and to be deemed to be an Investor
for purposes of this Agreement; provided, further, that such transferee in the
case of clause (iv) above shall agree in writing with the parties to be bound
by, and to comply with this Agreement other than Sections 5 and 9.  For the
avoidance of doubt, (A) any Permitted Transfer made pursuant to clause (i) of
this definition is subject to the provisions of Section 4, and (B) a transferee
of Shares

36


--------------------------------------------------------------------------------


subsequent to the IPO Date may, but shall not be required to (unless otherwise
provided above), agree in writing with the Parties to be bound by, and to comply
with, all applicable provisions of and to be deemed to be an Investor for
purposes of this Agreement.

“Permitted Transferee” means any Person who acquires Shares pursuant to clauses
(i) and (ii) of the definition of Permitted Transfer.

“Person” includes any individual, corporation, association, partnership (general
or limited), joint venture, trust, estate, limited liability company, or other
legal entity or organization.

“Principal Investor” means any one of (i) the JPMP Investors, collectively, (ii)
the Apollo Investors, collectively, (iii) the Carlyle Investors, collectively,
and (iv) the Bain Investors, collectively; provided, however, that any such
Principal Investor shall cease to be a Principal Investor at such time as such
Principal Investor ceases to hold Shares representing at least 25% of the
Initial Investor Shares held by such Principal Investor (in each case, as may be
adjusted for stock splits, stock dividends, recapitalizations, pro-rata
selldowns or similar events).  For the avoidance of doubt, so long as there are
two or more Principal Investors, references in this Agreement to “Principal
Investors” shall mean all Principal Investors then remaining, and if at any time
there is only one Principal Investor, references in this Agreement to “the
Principal Investors” or “each Principal Investor” shall mean that sole Principal
Investor then remaining.

“Prospective Subscriber” has the meaning set forth in Section 5(b)(i).

“Prospectus” has the meaning set forth in Section 6(e)(i).

“Public Sale” means a Transfer pursuant to (i) a bona fide underwritten public
offering pursuant to an effective registration statement filed under the
Securities Act or (ii) Rule 144 (other than in a privately negotiated sale).

“Registrable Stock” means with respect to any Investor, all Stock held by such
Investor, including any Stock received, directly or indirectly, with respect to
or in exchange of, or substitution for or conversion of such Stock, including by
way of dividend or distribution, recapitalization, merger, consolidation or
other reorganization, other than Stock (i) sold by an Investor in a transaction
in which such Investor’s rights under this Agreement are not assigned, (ii) sold
pursuant to an effective registration statement under the Securities Act or
(iii) sold in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act (including transactions under Rule 144) so
that all transfer restrictions and restrictive legends with respect thereto, if
any, are removed upon the consummation of such sale.

“Registration Statement” has the meaning set forth in Section 6(e).

“Regulatory Problem” has the meaning set forth in the Regulatory Side letter.

“Regulatory Sideletter” has the meaning set forth in Section 10(a).

“Related Holder” has the meaning set forth in the definition of Specified Holder
below.

“Remaining Offered Shares” has the meaning set forth in Section 2(c).

37


--------------------------------------------------------------------------------


“Required Sellers” has the meaning set forth in Section 3(a).

“Requisite Stockholder Majority” means, at the time of approval or consent: (a)
the consent of three of the Principal Investors so long as there are four
Principal Investors, provided, however, if two of the Principal Investors (the
“Approving Principal Investor Parties”) consent to the exercise of any right or
the taking of any action but the other two Principal Investors (the “Opposing
Principal Investor Parties”) do not consent to the exercise of such right or the
taking of such action and (i) a JPMP/Apollo Investor is an Approving Principal
Investor Party and another JPMP/Apollo Investor is an Opposing Principal
Investor Party, (ii) a BCS Investor is an Approving Principal Investor Party and
another BCS Investor is an Opposing Principal Investor Party, and (iii) the
Spectrum Investors hold Shares representing at least 25% of the Initial Investor
Shares held by the Spectrum Investors, then the “Requisite Stockholder Majority”
shall mean the consent of the Approving Principal Investor Parties plus the
consent of the Spectrum Investors; (b) the consent of two of the Principal
Investors, so long as there are two or three Principal Investors; (c) the
consent of one Principal Investor, so long as there is only one Principal
Investor; or (d) the consent of holders of a majority of the issued and
outstanding shares of Class A Common Stock and Class L Common Stock, voting
together as a single class, so long as there is no Principal Investor.  For the
avoidance of doubt, for purposes of determining the Requisite Stockholder
Majority, the taking of any action or the exercise of any right (including the
granting of any consent or approval) by any Principal Investor or by the
Spectrum Investors shall be determined by the holders of a majority of the
Shares held by such Principal Investor or the Spectrum Investors (as
applicable).

“ROFO” has the meaning set forth in Section 2(i).

“Rule 144” means Rule 144, or any successor thereto, promulgated under the
Securities Act.

“Scarlett” has the meaning set forth in the preamble.

“Second Investor Election Notice” has the meaning set forth in Section 2(c).

“Second Investor Election Period” has the meaning set forth in Section 2(c).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations in effect thereunder.

“Selling Investor” has the meaning set forth in Sections 2(a).

“Shares” means (a) all shares of Stock, whenever issued, including all shares of
Stock issued upon the exercise, conversion or exchange of any Options, Warrants
or Convertible Securities and (b) all Options, Warrants and Convertible
Securities (treating such Options, Warrants and Convertible Securities as a
number of Shares equal to the number of Equivalent Shares represented by such
Options, Warrants and Convertible Securities for all purposes of this Agreement
except as otherwise specifically set forth herein).

38


--------------------------------------------------------------------------------


“Shelf Registration” shall mean a registration which covers the Registrable
Stock requested to be included therein pursuant to the provisions of Section
6(a)(i) on an appropriate form or any similar successor or replacement form
pursuant to Rule 415 of the Securities Act, and which form shall be available
for the sale of the Registrable Stock in accordance with the intended method or
methods of distribution thereof, and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“Specified Holder” means an Investor whose sale of Shares pursuant to Rule 144
would be subject to aggregation with another Investor (such other Investor being
a “Related Holder”).

“Spectrum Investors” has the meaning set forth in the recitals.

“Stock” means Common Stock, together with any other classes or series of equity
securities of the Company.

“Subject Securities” has the meaning set forth in Section 5(a).

“Subsidiary” or “Subsidiaries” of any Person means any corporation, partnership,
joint venture or other legal entity of which such Person (either alone or
through or together with any other Person), owns, directly or indirectly, 50% or
more of the stock or other equity interests which are generally entitled to vote
for the election of the board of directors or other governing body of such
corporation or other legal entity.

“Successor Entity” has the meaning set forth in Section 13(k).

“Tag-Along Election Period” has the meaning set forth in Section 4(b).

“Tag-Along Rights” has the meaning set forth in Section 4(b).

“Tag-Along Seller” has the meaning set forth in Section 4(a).

“Tag-Along Transferee” has the meaning set forth in Section 4(b).

“Transfer” means a transfer, sale, assignment, pledge, hypothecation or other
disposition or exchange, including any Transfer of a voting or economic interest
in securities or other property; and “Transferring” or “Transferred” have
correlative meanings.

“Transfer Notice” has the meaning set forth in Section 1(b).

“Warrants” means any warrants to subscribe for, purchase or otherwise directly
acquire Stock or Convertible Securities.

(b)                           Unless the context of this Agreement otherwise
requires, (i) words of any gender include each other gender; (ii) words using
the singular or plural number also include the plural or singular number,
respectively; (iii) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement; (iv) the terms “Article” or
“Section” refer to the specified Article or Section of this Agreement; (v) the
word “including” shall mean “including,

39


--------------------------------------------------------------------------------


without limitation”, (vi) each defined term has its defined meaning throughout
this Agreement, whether the definition of such term appears before or after such
term is used, and (vii) the word “or” shall be disjunctive but not exclusive.

(c)                            References to agreements and other documents
shall be deemed to include all subsequent amendments and other modifications
thereto.

(d)                           References to statutes shall include all
regulations promulgated thereunder and references to statutes or regulations
shall be construed as including all statutory and regulatory provisions
consolidating, amending or replacing the statute or regulation.


SECTION 13.                     MISCELLANEOUS


(A)                            SUCCESSORS, ASSIGNS AND TRANSFEREES. NEITHER THIS
AGREEMENT NOR ANY OF THE RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER SHALL BE
ASSIGNED BY ANY PARTY, IN WHOLE OR IN PART, (WHETHER BY OPERATION OF LAW, STOCK
SALE, MERGER, CONSOLIDATION OR OTHERWISE), WITHOUT THE PRIOR WRITTEN CONSENT OF
THE PARTIES, AND ANY ATTEMPT TO MAKE SUCH ASSIGNMENT WITHOUT SUCH WRITTEN
CONSENT SHALL BE NULL AND VOID.  NOTWITHSTANDING THE FOREGOING, A PARTY MAY
ASSIGN ITS RIGHTS, INTERESTS AND OBLIGATIONS HEREUNDER TO A TRANSFEREE OF SHARES
HEREUNDER WITHOUT OBTAINING THE PRIOR WRITTEN CONSENT OF THE PARTIES SOLELY IN
CONNECTION WITH TRANSFERS OF SHARES MADE IN COMPLIANCE WITH THE PROVISIONS OF
THIS AGREEMENT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT
OF THE PARTIES AND THEIR RESPECTIVE LEGAL REPRESENTATIVES, HEIRS, LEGATEES,
SUCCESSORS, AND PERMITTED ASSIGNS AND ANY OTHER PERMITTED TRANSFEREE OF SHARES
HEREUNDER AND SHALL ALSO APPLY TO ANY SHARES ACQUIRED BY INVESTORS AFTER THE
DATE HEREOF.


(B)                           COMPETITIVE OPPORTUNITY.  IF ANY INVESTOR OR ANY
OF ITS AFFILIATES ACQUIRES KNOWLEDGE OF A POTENTIAL TRANSACTION OR MATTER WHICH
MAY BE AN INVESTMENT OR BUSINESS OPPORTUNITY OR PROSPECTIVE ECONOMIC OR
COMPETITIVE ADVANTAGE IN WHICH THE COMPANY COULD HAVE AN INTEREST OR EXPECTANCY,
IN EACH CASE, IN A JURISDICTION OTHER THAN IN THE UNITED STATES OF AMERICA (A
“COMPETITIVE OPPORTUNITY”) OR OTHERWISE IS THEN EXPLOITING ANY COMPETITIVE
OPPORTUNITY, THE COMPANY SHALL HAVE NO INTEREST IN, AND NO EXPECTATION THAT,
SUCH COMPETITIVE OPPORTUNITY BE OFFERED TO IT, ANY SUCH INTEREST OR EXPECTATION
BEING HEREBY RENOUNCED SO THAT EACH INVESTOR (OTHER THAN ANY SUCH INVESTOR WHO
IS BOUND BY ANY EMPLOYMENT, CONSULTING OR NONCOMPETITION AGREEMENTS THAT
PROHIBIT SUCH ACTIONS) SHALL (I) HAVE NO DUTY TO COMMUNICATE OR PRESENT SUCH
COMPETITIVE OPPORTUNITY TO THE COMPANY AND (II) HAVE THE RIGHT TO HOLD ANY SUCH
COMPETITIVE OPPORTUNITY FOR SUCH INVESTOR’S (AND ITS AGENTS’, PARTNERS’ OR
AFFILIATES’) OWN ACCOUNT AND BENEFIT OR TO RECOMMEND, ASSIGN OR OTHERWISE
TRANSFER OR DEAL IN SUCH COMPETITIVE OPPORTUNITY TO PERSONS OTHER THAN THE
COMPANY OR ANY AFFILIATE OF THE COMPANY.


(C)                            SPECIFIC PERFORMANCE.  EACH PARTY, IN ADDITION TO
BEING ENTITLED TO EXERCISE ALL RIGHTS PROVIDED HEREIN OR GRANTED BY LAW,
INCLUDING RECOVERY OF DAMAGES, SHALL BE ENTITLED TO SPECIFIC PERFORMANCE OF EACH
OTHER PARTY’S OBLIGATIONS UNDER THIS AGREEMENT, AND EACH PARTY AGREES TO WAIVE
ANY REQUIREMENT FOR THE SECURITY OR POSTING OF ANY BOND IN CONNECTION WITH SUCH
REMEDY. THE PARTIES AGREE THAT MONETARY DAMAGES WOULD NOT BE ADEQUATE
COMPENSATION FOR ANY LOSS INCURRED BY REASON OF A BREACH BY ANY OF THEM OF THE
PROVISIONS OF THIS AGREEMENT AND EACH HEREBY AGREES TO WAIVE THE DEFENSE IN ANY
ACTION FOR SPECIFIC PERFORMANCE THAT A REMEDY AT LAW WOULD BE ADEQUATE.

40


--------------------------------------------------------------------------------



(D)                           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS, AND NOT THE LAW OF
CONFLICTS WHICH WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION, OF THE STATE OF DELAWARE.


(E)                            SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL.  EACH OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURT OF CHANCERY OF THE STATE OF
DELAWARE AND OF THE UNITED STATES OF AMERICA SITTING IN DELAWARE FOR ANY ACTION,
PROCEEDING OR INVESTIGATION IN ANY COURT OR BEFORE ANY GOVERNMENTAL AUTHORITY
(“LITIGATION”) ARISING OUT OF OR RELATING TO THIS AGREEMENT, (AND AGREES NOT TO
COMMENCE ANY LITIGATION RELATING THERETO EXCEPT IN SUCH COURT), AND FURTHER
AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO ITS RESPECTIVE NOTICE ADDRESS, AS PROVIDED FOR IN THIS
AGREEMENT, SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY LITIGATION BROUGHT
AGAINST IT IN ANY SUCH COURT.  EACH OF THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY LITIGATION
ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN THE
COURT OF CHANCERY OF THE STATE OF DELAWARE OR THE UNITED STATES OF AMERICA
SITTING IN DELAWARE AND HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH OF
THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN CONNECTION
WITH ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


(F)                              DESCRIPTIVE HEADINGS. THE DESCRIPTIVE HEADINGS
OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A PART
OF THIS AGREEMENT.


(G)                           NOTICES. ALL NOTICES, REQUESTS OR CONSENTS
PROVIDED FOR OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING
AND SHALL BE GIVEN EITHER BY DEPOSITING SUCH WRITING IN THE UNITED STATES MAIL,
ADDRESSED TO THE RECIPIENT, POSTAGE PAID AND CERTIFIED WITH RETURN RECEIPT
REQUESTED, OR BY DEPOSITING SUCH WRITING WITH A REPUTABLE OVERNIGHT COURIER FOR
NEXT DAY DELIVERY, OR BY DELIVERING SUCH WRITING TO THE RECIPIENT IN PERSON, BY
COURIER OR BY FACSIMILE TRANSMISSION.  A NOTICE, REQUEST OR CONSENT GIVEN UNDER
THIS AGREEMENT SHALL BE DEEMED RECEIVED WHEN ACTUALLY RECEIVED IF PERSONALLY
DELIVERED, WHEN TRANSMITTED, IF TRANSMITTED BY FACSIMILE WITH ELECTRONIC
CONFIRMATION, THE DAY AFTER IT IS SENT, IF SENT FOR NEXT DAY DELIVERY AND UPON
RECEIPT, IF SENT BY MAIL.  ALL SUCH NOTICES, REQUESTS AND CONSENTS SHALL BE
DELIVERED AS FOLLOWS:


(I)                                     IF TO THE COMPANY, ADDRESSED TO IT AT:

AMC Entertainment Holdings, Inc.

920 Main Street
Kansas City, MO  64105
Fax:                           (816) 480-4700
Attn:                    Kevin M. Connor

with a copy to:

41


--------------------------------------------------------------------------------


O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, NY 10036
                                                Fax: (212) 326-2061

Attn:  Monica Thurmond


(II)  IF TO THE JPMP INVESTORS, ADDRESSED AS FOLLOWS:

J.P. Morgan Partners (BHCA), L.P. and affiliated funds

c/o CCMP Capital Advisors, LLC

245 Park Avenue

16th Floor

New York, New York 10167
                                                Fax:   (212) 899-3511

Attn:  Michael R. Hannon

          Stephen P. Murray

with a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022
                                                Fax: (212) 751-4864

Attn: David S. Allinson

(iii)  if to the Apollo Investors, addressed as follows:

Apollo Management, L.P.

9 West 57th Street

43rd Floor

New York, New York 10019

Fax:    (212) 515-3262

Attn:    Marc Rowan

Aaron Stone

Stan Parker

with a copy to:

42


--------------------------------------------------------------------------------


Latham & Watkins LLP

885 Third Avenue

New York, NY 10022
                                                Fax: (212) 751-4864

Attn: David S. Allinson

(iv)  If to the Bain Investors, addressed as follows:

c/o Bain Capital, LLC

111 Huntington Avenue

Boston, Massachusetts  02199

Facsimile:  (617) 516-2010

Attention:                    John Connaughton

Phil Loughlin

 

with a copy to:

Ropes & Gray LLP

One International Place

Boston, Massachusetts  02110

Facsimile:  (617) 951-7050

Attention:  R. Newcomb Stillwell

Howard S. Glazer

Jane D. Goldstein

 

(v)  If to the Carlyle Investors, addressed as follows:

c/o The Carlyle Group

520 Madison Avenue, 42nd Floor

New York, New York  10022

Facsimile:  (212) 381-4901

Attention:    Michael Connelly

Eliot P. S. Merrill

with a copy to:

 

Ropes & Gray LLP

One International Place

Boston, Massachusetts  02110

Facsimile:  (617) 951-7050

Attention:  R. Newcomb Stillwell

Howard S. Glazer

Jane D. Goldstein

43


--------------------------------------------------------------------------------


(vi)  If to the Spectrum Investors, addressed as follows:

c/o Spectrum Equity Investors

333 Middlefield Road

Suite 200

Menlo Park, CA  94025

Facsimile:  (415) 464-4601

Attention:    Brion Applegate

Benjamin Coughlin

with a copy to:

 

Ropes & Gray LLP

One International Place

Boston, Massachusetts  02110

Facsimile:  (617) 951-7050

Attention:  R. Newcomb Stillwell

Howard S. Glazer

Jane D. Goldstein

and


(VII) IF TO ANY OTHER AMC INVESTOR, IN ACCORDANCE WITH THE ADDRESS OF EACH SUCH
OTHER AMC INVESTOR ON SCHEDULE 1 HERETO AND IF TO ANY OTHER INVESTOR, IN
ACCORDANCE WITH THE ADDRESS OF EACH SUCH OTHER INVESTOR ON THE SIGNATURE PAGES
ATTACHED HERETO.


(H)                           RECAPITALIZATION, EXCHANGE, ETC. AFFECTING THE
COMPANY’S SHARES.  THE PROVISIONS OF THIS AGREEMENT SHALL APPLY, TO THE FULL
EXTENT SET FORTH HEREIN, WITH RESPECT TO ANY AND ALL SHARES OF THE COMPANY OR
ANY SUCCESSOR OR ASSIGN OF THE COMPANY (WHETHER BY MERGER, CONSOLIDATION, SALE
OF ASSETS, CONVERSION TO A CORPORATION OR OTHERWISE) THAT MAY BE ISSUED IN
RESPECT OF, IN EXCHANGE FOR, OR IN SUBSTITUTION OF, THE SHARES AND SHALL BE
APPROPRIATELY ADJUSTED FOR ANY DIVIDENDS, SPLITS, REVERSE SPLITS, COMBINATIONS,
RECAPITALIZATIONS, AND THE LIKE OCCURRING AFTER THE DATE HEREOF.


(I)                               COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND
ALL OF WHICH TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME AGREEMENT.


(J)                               SEVERABILITY.  IN THE EVENT THAT ANY ONE OR
MORE OF THE PROVISIONS CONTAINED HEREIN, OR THE APPLICATION THEREOF IN ANY
CIRCUMSTANCES, IS HELD INVALID, ILLEGAL, OR UNENFORCEABLE IN ANY RESPECT FOR ANY
REASON, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF ANY SUCH PROVISION IN EVERY
OTHER RESPECT AND OF THE REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT BE IN
ANY WAY IMPAIRED THEREBY.

44


--------------------------------------------------------------------------------



(K)                            AMENDMENT.  THIS AGREEMENT MAY BE AMENDED,
MODIFIED OR EXTENDED, AND THE PROVISIONS HEREOF MAY BE WAIVED, ONLY BY A WRITTEN
AGREEMENT APPROVED BY THE REQUISITE STOCKHOLDER MAJORITY, INCLUDING, FOR THE
AVOIDANCE OF DOUBT, ANY AMENDMENT, MODIFICATION, EXTENSION OR WAIVER THAT
PROVIDES THAT ANY OF THE PROVISIONS OF THIS AGREEMENT THAT WOULD OTHERWISE
TERMINATE SHALL CONTINUE AFTER THE IPO DATE; PROVIDED, THAT (X) THE WRITTEN
CONSENT OF EACH OTHER PARTY OR PARTIES SHALL BE REQUIRED FOR ANY SUCH AMENDMENT,
MODIFICATION, EXTENSION OR WAIVER THAT DISPROPORTIONATELY AFFECTS IN ANY
MATERIAL AND ADVERSE MANNER SUCH PARTY OR PARTIES OR THEIR RIGHTS OR OBLIGATIONS
HEREUNDER RELATIVE TO THE OTHER PARTIES, AND (Y) SO LONG AS THERE EXISTS AT
LEAST ONE PRINCIPAL INVESTOR, THE WRITTEN CONSENT OF INVESTORS THAT ARE NOT
PRINCIPAL INVESTORS OWNING AT LEAST A MAJORITY OF THEN OUTSTANDING SHARES OWNED
BY INVESTORS THAT ARE NOT PRINCIPAL INVESTORS SHALL ALSO BE REQUIRED FOR ANY
SUCH AMENDMENT, MODIFICATION, EXTENSION OR WAIVER THAT DISPROPORTIONATELY
AFFECTS IN ANY MATERIAL AND ADVERSE MANNER SUCH INVESTORS THAT ARE NOT PRINCIPAL
INVESTORS, AS A GROUP, OR THEIR RIGHTS OR OBLIGATIONS HEREUNDER RELATIVE TO THE
PRINCIPAL INVESTORS.  AT ANY TIME HEREAFTER, PERSONS ACQUIRING SHARES IN
COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT MAY BE MADE PARTIES HERETO BY
EXECUTING A SIGNATURE PAGE IN THE FORM ATTACHED AS EXHIBIT A HERETO, WHICH
SIGNATURE PAGE SHALL BE COUNTERSIGNED BY THE COMPANY AND SHALL BE ATTACHED TO
THIS AGREEMENT AND BECOME A PART HEREOF WITHOUT ANY FURTHER ACTION OF ANY OTHER
PARTY HERETO.  EXCEPT AS OTHERWISE PROVIDED HEREIN, IN THE EVENT THAT (A) THE
COMPANY OR ANY SUCCESSOR OR ASSIGN CONSOLIDATES WITH OR MERGES INTO ANY OTHER
PERSON AND SHALL NOT BE THE CONTINUING OR SURVIVING CORPORATION OR ENTITY IN
SUCH CONSOLIDATION OR MERGER, (B) THE COMPANY OR ANY SUCCESSOR OR ASSIGN
TRANSFERS ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES AND ASSETS TO ANY PERSON,
OR (C) A SALE OF THE COMPANY IS CONSUMMATED PURSUANT TO SECTION 3 AND THE
INVESTORS RECEIVE NON-PUBLICLY TRADED EQUITY SECURITIES IN CONNECTION WITH SUCH
TRANSACTION, THEN IN THE CASE OF EITHER (A) OR (B), PROPER PROVISION SHALL BE
MADE AND ALL INVESTORS SHALL EXECUTE SUCH DOCUMENTS AND AGREEMENTS AS REASONABLY
REQUESTED BY THE PRINCIPAL INVESTORS SO THAT THIS AGREEMENT SHALL BE GIVEN FULL
FORCE AND EFFECT WITH RESPECT TO SUCH SURVIVING CORPORATION OR ENTITY OR SUCH
PERSON THAT ACQUIRES ALL OR SUBSTANTIALLY ALL OF THE PROPERTIES AND ASSETS OF
THE COMPANY OR ANY SUCCESSOR OR ASSIGN (ANY SUCH SURVIVING CORPORATION, ENTITY
OR PERSON, A “SUCCESSOR ENTITY”), AS THE CASE MAY BE, AND THE RIGHTS AND
OBLIGATIONS OF EACH PARTY HERETO SHALL CONTINUE IN FULL FORCE AND EFFECT SUCH
THAT EACH PARTY SHALL HAVE THE SAME RIGHTS AND OBLIGATIONS WITH RESPECT TO THE
APPLICABLE SUCCESSOR ENTITY AND ITS SECURITIES AS IT HAS WITH RESPECT TO THE
COMPANY AND THE SHARES, AND IN THE CASE OF (C) PROPER PROVISION SHALL BE MADE
AND ALL INVESTORS SHALL EXECUTE SUCH DOCUMENTS AND AGREEMENT AS REASONABLY
REQUESTED BY THE PRINCIPAL INVESTORS SO THAT THE PROVISIONS OF SECTION 2,
SECTION 3 AND SECTION 4 SHALL SURVIVE (AS MAY BE AMENDED AS REASONABLY
DETERMINED BY THE PRINCIPAL INVESTORS) WITH RESPECT TO SUCH NON-PUBLICLY TRADED
EQUITY SECURITIES.


(L)                               TAX WITHHOLDING.  THE COMPANY SHALL BE
ENTITLED TO REQUIRE PAYMENT IN CASH OR DEDUCTION FROM OTHER COMPENSATION PAYABLE
TO ANY INVESTOR OF ANY SUMS REQUIRED BY FEDERAL, STATE OR LOCAL TAX LAW TO BE
WITHHELD WITH RESPECT TO THE ISSUANCE, VESTING, EXERCISE, REPURCHASE OR
CANCELLATION OF ANY SHARES.


(M)                         INTEGRATION.  THIS AGREEMENT, THE MANAGEMENT
STOCKHOLDERS AGREEMENT, THE REGULATORY SIDELETTER AND ANY SIDE LETTERS BY ANY
INVESTOR OR GROUP OF INVESTORS, ON THE ONE HAND, AND THE COMPANY, ON THE OTHER
HAND, REGARDING BOARD OBSERVER AND OTHER MANAGEMENT RIGHTS, CONSTITUTE THE
ENTIRE AGREEMENT AMONG THE PARTIES HERETO PERTAINING TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS PERTAINING THERETO.

45


--------------------------------------------------------------------------------



(N)                           FURTHER ASSURANCES.  IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED THEREBY, EACH INVESTOR SHALL EXECUTE
AND DELIVER ANY ADDITIONAL DOCUMENTS AND INSTRUMENTS AND PERFORM ANY ADDITIONAL
ACTS THAT MAY BE NECESSARY OR APPROPRIATE TO EFFECTUATE AND PERFORM THE
PROVISIONS OF THIS AGREEMENT AND SUCH TRANSACTIONS.


(O)                           NO STRICT CONSTRUCTION.  THIS AGREEMENT SHALL BE
DEEMED TO BE COLLECTIVELY PREPARED BY THE PARTIES, AND NO AMBIGUITY HEREIN SHALL
BE CONSTRUED FOR OR AGAINST ANY PARTY BASED UPON THE IDENTITY OF THE AUTHOR OF
THIS AGREEMENT OR ANY PROVISION HEREOF.


(P)                           NO THIRD PARTY BENEFICIARIES.  NEITHER THIS
AGREEMENT, NOR ANY PROVISION CONTAINED HEREIN, SHALL CREATE A THIRD-PARTY
BENEFICIARY RELATIONSHIP OR OTHERWISE CONFER ANY RIGHT, ENTITLEMENT OR BENEFIT
UPON ANY PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT AND THEIR PERMITTED
ASSIGNS.


(Q)                           NO RECOURSE.  NOTWITHSTANDING ANYTHING THAT MAY BE
EXPRESSED OR IMPLIED IN THIS AGREEMENT, THE COMPANY AND EACH INVESTOR COVENANT,
AGREE AND ACKNOWLEDGE THAT NO RECOURSE UNDER THIS AGREEMENT OR ANY DOCUMENT OR
INSTRUMENT DELIVERED IN CONNECTION WITH THIS AGREEMENT SHALL BE HAD AGAINST ANY
CURRENT OR FUTURE DIRECTOR, OFFICER, EMPLOYEE, AGENT, GENERAL OR LIMITED PARTNER
OR MEMBER OF ANY INVESTOR OR ANY AFFILIATE OR ASSIGNEE THEREOF, AS SUCH, WHETHER
BY THE ENFORCEMENT OF ANY ASSESSMENT OR BY ANY LEGAL OR EQUITABLE PROCEEDING, OR
BY VIRTUE OF ANY STATUTE, REGULATION OR OTHER APPLICABLE LAW, IT BEING EXPRESSLY
AGREED AND ACKNOWLEDGED THAT NO PERSONAL LIABILITY WHATSOEVER SHALL ATTACH TO,
BE IMPOSED UPON OR OTHERWISE BE INCURRED BY ANY CURRENT OR FUTURE DIRECTOR,
OFFICER, EMPLOYEE, AGENT, GENERAL OR LIMITED PARTNER OR MEMBER OF ANY INVESTOR
OR ANY AFFILIATE OR ASSIGNEE THEREOF, AS SUCH, FOR ANY OBLIGATION OF ANY
INVESTOR UNDER THIS AGREEMENT OR ANY DOCUMENTS OR INSTRUMENTS DELIVERED IN
CONNECTION WITH THIS AGREEMENT FOR ANY CLAIM BASED ON, IN RESPECT OF OR BY
REASON OF SUCH OBLIGATIONS OR THEIR CREATION.


(R)                              TERMINATION OF INITIAL STOCKHOLDERS
AGREEMENT.EFFECTIVE AS OF THE EFFECTIVE TIME, THIS AGREEMENT SHALL SUPERSEDE AND
REPLACE THE INITIAL STOCKHOLDERS AGREEMENT, AND THE INITIAL STOCKHOLDERS
AGREEMENT SHALL TERMINATE AND BE OF NO FURTHER FORCE AND EFFECT, EXCEPT WITH
RESPECT TO SECTION 9(K) OF THE INITIAL STOCKHOLDERS AGREEMENT, WHICH SHALL
SURVIVE THE TERMINATION OF THE INITIAL STOCKHOLDERS AGREEMENT UNTIL ALL THE
PERSONS THAT WERE PARTY TO THE INITIAL STOCKHOLDERS AGREEMENT IMMEDIATELY PRIOR
TO THE EFFECTIVE TIME (OTHER THAN MARQUEE) SHALL HAVE EXECUTED THIS AGREEMENT.

46


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Stockholders Agreement as of
the date first above written.

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

 

 

 

 

By:

 /s/ Craig R. Ramsey

 

 

 

Name:

Craig R. Ramsey

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

J.P. MORGAN PARTNERS (BHCA), L.P.

 

BY: CCMP CAPITAL ADVISORS, LLC,

 

        as Attorney In Fact

 

 

 

 

 

By:

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

J.P. MORGAN PARTNERS GLOBAL INVESTORS, L.P.

 

BY: CCMP CAPITAL ADVISORS, LLC,

 

       as Attorney In Fact

 

 

 

 

 

By:

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

J.P. MORGAN PARTNERS GLOBAL INVESTORS
(CAYMAN), L.P.

 

BY: CCMP CAPITAL ADVISORS, LLC,

 

       as Attorney In Fact

 

 

 

 

 

By:

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

J.P. MORGAN PARTNERS GLOBAL INVESTORS
(CAYMAN) II, L.P.

 

BY: CCMP CAPITAL ADVISORS, LLC,

 

       as Attorney In Fact

 

 

 

 

 

By:

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

J.P. MORGAN PARTNERS GLOBAL INVESTORS
(SELLDOWN), L.P.

 

BY: CCMP CAPITAL ADVISORS, LLC,

 

       as Attorney In Fact

 

 

 

 

 

By:

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

J.P. MORGAN PARTNERS GLOBAL INVESTORS
(SELLDOWN) II, L.P.

 

BY: CCMP CAPITAL ADVISORS, LLC,

 

       as Attorney In Fact

 

 

 

 

 

By:

 

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

JPMP GLOBAL FUND/AMC/SELLDOWN II, L.P.

 

BY: CCMP CAPITAL ADVISORS, LLC,

 

       as Attorney In Fact

 

 

 

 

 

By:

 

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

J.P. MORGAN PARTNERS GLOBAL INVESTORS
(SELLDOWN) II-C, L.P.

 

BY: CCMP CAPITAL ADVISORS, LLC,

 

       as Attorney In Fact

 

 

 

 

 

By:

 

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

AMCE (GINGER), L.P.

 

BY: CCMP CAPITAL ADVISORS, LLC,

 

       as Attorney In Fact

 

 

 

 

 

By:

 

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

AMCE (LUKE), L.P.

 

BY: CCMP CAPITAL ADVISORS, LLC,

 

       as Attorney In Fact

 

 

 

 

 

By:

 

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

AMCE (SCARLETT), L.P.

 

BY: CCMP CAPITAL ADVISORS, LLC,

 

       as Attorney In Fact

 

 

 

 

 

By:

 

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

APOLLO INVESTMENT FUND V, L.P.

 

 

 

BY:  APOLLO ADVISORS V, L.P.,

 

       ITS GENERAL PARTNER

 

BY:  APOLLO CAPITAL MANAGEMENT V, INC.

 

       ITS GENERAL PARTNER

 

 

 

 

 

By:

 

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

APOLLO OVERSEAS PARTNERS V, L.P.

 

 

 

BY:  APOLLO ADVISORS V, L.P.,

 

       ITS GENERAL PARTNER

 

BY:  APOLLO CAPITAL MANAGEMENT V, INC.

 

       ITS GENERAL PARTNER

 

 

 

 

 

By:

 

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

APOLLO NETHERLANDS PARTNERS V(A), L.P.

 

 

 

BY:  APOLLO ADVISORS V, L.P.,

 

       ITS GENERAL PARTNER

 

BY:  APOLLO CAPITAL MANAGEMENT V, INC.

 

       ITS GENERAL PARTNER

 

 

 

 

 

By:

 

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

APOLLO NETHERLANDS PARTNERS V(B), L.P.

 

 

 

BY:  APOLLO ADVISORS V, L.P.,

 

       ITS GENERAL PARTNER

 

BY:  APOLLO CAPITAL MANAGEMENT V, INC.

 

       ITS GENERAL PARTNER

 

 

 

 

 

By:

 

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

APOLLO GERMAN PARTNERS V GMBH & CO KG

 

 

 

BY:  APOLLO ADVISORS V, L.P.,

 

       ITS GENERAL PARTNER

 

BY:  APOLLO CAPITAL MANAGEMENT V, INC.

 

       ITS GENERAL PARTNER

 

 

 

 

 

By:

 

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

BAIN CAPITAL HOLDINGS (LOEWS) I, L.P.

 

 

 

BY:  BAIN CAPITAL PARTNERS VII, L.P.,

 

       ITS GENERAL PARTNER

 

BY:  BAIN CAPITAL INVESTORS, LLC,

 

       ITS GENERAL PARTNER

 

 

 

 

 

By:

 

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

BAIN CAPITAL AIV (LOEWS) II, L.P.

 

 

 

BY:  BAIN CAPITAL PARTNERS VIII, L.P.,

 

       ITS GENERAL PARTNER

 

BY:  BAIN CAPITAL INVESTORS, LLC,

 

       ITS GENERAL PARTNER

 

 

 

 

 

By:

 

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

CARLYLE PARTNERS III LOEWS, L.P.

 

 

 

BY:  TC GROUP III, L.P.,

 

       ITS GENERAL PARTNER

 

BY:  TC GROUP III, L.L.C.,

 

       ITS GENERAL PARTNER

 

BY:  TC GROUP, L.L.C.,

 

       ITS MANAGING MEMBER

 

BY:  TCG HOLDINGS, L.L.C.,

 

       ITS MANAGING MEMBER

 

 

 

 

 

/s/ Authorized Person

 

 

Name:

 

Title:

 

CP III COINVESTMENT, L.P.

 

 

 

BY:  TC GROUP III, L.P.,

 

       IT GENERAL PARTNER

 

BY:  TC GROUP III, L.L.C.,

 

       ITS GENERAL PARTNER

 

BY:  TC GROUP, L.L.C.,

 

       ITS MANAGING MEMBER

 

BY:  TCG HOLDINGS, L.L.C.,

 

       ITS MANAGING MEMBER

 

 

 

 

 

/s/ Authorized Person

 

 

Name:

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

SPECTRUM EQUITY INVESTORS IV, L.P.

 

 

 

BY: SPECTRUM EQUITY ASSOCIATES IV, L.P.,

 

        ITS GENERAL PARTNER

 

 

 

/s/ Authorized Person

 

 

Name:

 

Title:

 

 

SPECTRUM EQUITY INVESTORS PARALLEL
IV, L.P.

 

 

 

BY:  SPECTRUM EQUITY ASSOCIATES IV, L.P.,

 

        ITS GENERAL PARTNER

 

 

 

 

 

/s/ Authorized Person

 

 

Name:

 

Title:

 

 

SPECTRUM IV INVESTMENT MANAGERS’
FUND, L.P.

 

 

 

 

 

/s/ Authorized Person

 

 

Name:

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

WESTON PRESIDIO CAPITAL IV, L.P.

 

 

 

 

 

By:

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

WPC ENTREPRENEUR FUND II, L.P.

 

 

 

 

 

By:

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

SSB CAPITAL PARTNERS (MASTER FUND) I, L.P.

 

 

 

 

 

By:

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

CAISSE DE DEPOT ET PLACEMENT DU QUEBEC

 

 

 

 

 

By:

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

CO-INVESTMENT PARTNERS, L.P.

 

 

 

 

 

By:

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

CSFB STRATEGIC PARTNERS HOLDINGS II, L.P.

 

 

 

 

 

By:

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

CSFB STRATEGIC PARTNERS PARALLEL HOLDINGS
II, L.P.

 

 

 

 

 

By:

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

GSO CREDIT OPPORTUNITIES FUND (HELIOS), L.P.

 

 

 

f/k/a CSFB CREDIT OPPORTUNITIES FUND (HELIOS),
L.P.

 

 

 

By:

GSO Capital Partners LP, as

 

 

 

Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

CREDIT SUISSE ANLAGESTIFTUNG

 

 

 

 

 

By:

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

PEARL HOLDING LIMITED

 

 

 

 

 

By:

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

PARTNERS GROUP PRIVATE EQUITY PERFORMANCE
HOLDING LIMITED

 

 

 

 

 

By:

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

VEGA INVEST (GUERNSEY) LIMITED

 

 

 

 

 

By:

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

ALPINVEST PARTNERS CS INVESTMENTS 2003 C.V.

 

 

 

 

 

By:

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

ALPINVEST PARTNERS LATER STAGE CO-
INVESTMENTS CUSTODIAN II B.V.

 

 

 

 

 

By:

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

ALPINVEST PARTNERS LATER STAGE CO-
INVESTMENTS CUSTODIAN IIA B.V.

 

 

 

 

 

By:

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


 

SCREEN INVESTORS 2004, LLC

 

 

 

 

 

By:

/s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

STOCKHOLDERS AGREEMENT


--------------------------------------------------------------------------------


SCHEDULE 1

SCHEDULE OF OTHER AMC INVESTORS

Name of Other AMC Investor

 

Address

Weston Presidio Capital IV, L.P.

 

108 South Frontage Road West
Suite 307
Vail, Colorado 81657
Attention: Dave Ferguson
Facsimile: (970) 476-7900

WPC Entrepreneur Fund II, L.P.

 

108 South Frontage Road West
Suite 307
Vail, Colorado 81657
Attention: Dave Ferguson
Facsimile: (970) 476-7900

Co-Investment Partners, L.P.

 

660 Madison Avenue, 23rd Floor
New York, New York 10021
Attention: Bart Osman
Facsimile: (212) 754-1494

Caisse de Depot et Placement du Quebec

 

1000, Place Jean-Paul-Riopelle, 4th Floor
Montreal, Quebec H2Z 2B3
Canada
Attention: Dave Brochet
Facsimile: (514) 847-5980

AlpInvest Partners CS Investments 2003 C.V.

 

630 Fifth Avenue, 28th Floor
New York, New York 10111
Attention: Iain Leigh
Facsimile: (212) 332-6241

AlpInvest Partners Later Stage Co-Investments Custodian II B.V.

 

600 Fifth Avenue, 17th Floor
New York, New York 10020
Attention: Iain Leigh
Facsimile: (212) 332-6241

AlpInvest Partners Later Stage Co-Investments Custodian IIA B.V.

 

630 Fifth Avenue, 28th Floor
New York, New York 10111
Attention: Iain Leigh
Facsimile: (212) 332-6241

SSB Capital Partners (Master Fund) I, L.P.

 

388 Greenwich Street, 32nd Floor
New York, NY 10013
Attention: Rakesh K. Jain
Facsimile: 212-816-0221

CSFB Strategic Partners Holdings II, L.P.

 

Eleven Madison Avenue, 16th Floor
New York, New York 10010
Attention: Peter Song
Facsimile: (646) 935-7048

 


--------------------------------------------------------------------------------


 

CSFB Strategic Partners Parallel Holdings II, L.P.

 

Eleven Madison Avenue, 16th Floor
New York, New York 10010
Attention: Peter Song
Facsimile: (646) 935-7048

GSO Credit Opportunities Fund (Helios), L.P.

 

Eleven Madison Avenue, 16th Floor
New York, New York 10010
Attention: Peter Song
Facsimile: (646) 935-7048

Credit Suisse Anlagestiftung

 

126 East 56th Street, 11th Floor
New York, New York 10022
Attention: Andreas Baumann
Facsimile: (212) 763-4701

Pearl Holding Limited

 

126 East 56th Street, 11th Floor
New York, New York 10022
Attention: Andreas Baumann
Facsimile: (212) 763-4701

Partners Group Private Equity Performance Holding Limited

 

126 East 56th Street, 11th Floor
New York, New York 10022
Attention: Andreas Baumann
Facsimile: (212) 763-4701

Vega Invest (Guernsey) Limited

 

126 East 56th Street, 11th Floor
New York, New York 10022
Attention: Andreas Baumann
Facsimile: (212) 763-4701

Screen Investors 2004, LLC

 

3110 Main Street, Suite 300
Santa Monica, CA 90405
Attention: Christopher M. Fillo
Facsimile: 310-392-3541

 


--------------------------------------------------------------------------------


SCHEDULE 2

 

 

Class A Common Stock

 

Class L Common Stock

 

 

 

 

 

 

 

 

 

Shares of

 

Shares of

 

Shares of

 

Shares of

 

 

 

 

 

 

 

 

 

Class A-1

 

Class A-2

 

Class L-1

 

Class L-2

 

 

 

%Ownership

 

%Ownership

 

Schedule of Investors

 

Common Stock

 

Common Stock

 

Common Stock

 

Common Stock

 

%Interest

 

Class A

 

Class L

 

JPMP Investors

 

133,250.00000

 

133,250.00000

 

—

 

—

 

20.867

%

34.839

%

 

 

JP Morgan Partners Global Investors, L.P.

 

18,012.61285

 

18,012.61285

 

—

 

—

 

2.821

%

 

 

 

 

JP Morgan Partners Global Investors Cayman, L.P.

 

7,712.95446

 

7,712.95446

 

—

 

—

 

1.208

%

 

 

 

 

JP Morgan Partners Global Investors Cayman II, L.P.

 

1,011.31059

 

1,011.31059

 

—

 

—

 

0.158

%

 

 

 

 

AMCE (Ginger), L.P.

 

2,767.70500

 

2,767.70500

 

—

 

—

 

0.433

%

 

 

 

 

AMCE (Luke), L.P.

 

1,330.19283

 

1,330.19283

 

—

 

—

 

0.208

%

 

 

 

 

J.P. Morgan Partners Global Investors (Selldown), L.P.

 

2,881.65937

 

2,881.65937

 

—

 

—

 

0.451

%

 

 

 

 

AMCE (Scarlett), L.P.

 

3,217.09064

 

3,217.09064

 

—

 

—

 

0.502

%

 

 

 

 

JPMP BHCA

 

75,141.70772

 

96,316.47428

 

—

 

—

 

11.720

%

 

 

 

 

J.P. Morgan Partners Global Investors (Selldown) II, L.P

 

12,661.15434

 

12,661.15434

 

 

 

 

 

1.975

%

 

 

 

 

J.P. Morgan Partners Global Fund/AMC/Selldown II, L.P.

 

1,253.54618

 

1,253.54618

 

 

 

 

 

0.196

%

 

 

 

 

J.P. Morgan Partners Global Investors (Selldown) II-C, L.P.

 

7,260.06533

 

7,260.06533

 

 

 

 

 

1.13239

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Apollo Investors

 

133,250.00000

 

133,250.00000

 

—

 

—

 

20.867

%

34.839

%

 

 

Apollo Investment Fund V, L.P.

 

114,328.50000

 

114,328.50000

 

—

 

—

 

17.904

%

 

 

 

 

Apollo Overseas Partners V, L.P.

 

14,997.28750

 

14,997.28750

 

—

 

—

 

2.349

%

 

 

 

 

Apollo Netherlands Partners V(A), L.P.

 

1,572.35000

 

1,572.35000

 

—

 

—

 

0.246

%

 

 

 

 

Apollo Netherlands Partners V(B), L.P.

 

1,108.64000

 

1,108.64000

 

—

 

—

 

0.174

%

 

 

 

 

Apollo German Partners V GmbH & Co. KG

 

1,243.22250

 

1,243.22250

 

—

 

—

 

0.195

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other AMC Investors

 

115,975.00000

 

115,975.00000

 

 

 

 

 

18.162

%

30.322

%

 

 

Weston

 

25,000.00000

 

25,000.00000

 

—

 

—

 

3.915

%

6.536

%

 

 

Weston Presidio Capital IV, L.P.

 

24,610.43675

 

24,610.43675

 

—

 

—

 

3.854

%

 

 

 

 

WPC Entrepreneur Fund II, L.P.

 

389.56325

 

389.56325

 

—

 

—

 

0.061

%

 

 

 

 

Lexington

 

25,000.00000

 

25,000.00000

 

—

 

—

 

3.915

%

6.536

%

 

 

Co-Investment Partners, L.P.

 

25,000.00000

 

25,000.00000

 

—

 

—

 

3.915

%

 

 

 

 

CDP

 

20,000.00000

 

20,000.00000

 

—

 

—

 

3.132

%

5.229

%

 

 

Caisse de Depot et Placement du Quebec

 

20,000.00000

 

20,000.00000

 

—

 

—

 

3.132

%

 

 

 

 

 


--------------------------------------------------------------------------------


 

 

 

Class A Common Stock

 

Class L Common Stock

 

 

 

 

 

 

 

 

 

Shares of

 

Shares of

 

Shares of

 

Shares of

 

 

 

 

 

 

 

 

 

Class A-1

 

Class A-2

 

Class L-1

 

Class L-2

 

 

 

%Ownership

 

%Ownership

 

Schedule of Investors

 

Common Stock

 

Common Stock

 

Common Stock

 

Common Stock

 

%Interest

 

Class A

 

Class L

 

Alpinvest

 

17,500.00000

 

17,500.00000

 

—

 

—

 

2.741

%

4.575

%

 

 

AlpInvest Partners CS Investments 2003 C.V.

 

15,880.21779

 

15,880.21779

 

—

 

—

 

2.487

%

 

 

 

 

AlpInvest Partners Later Stage Co-Investments Custodian II B.V.

 

1,425.69067

 

1,425.69067

 

—

 

—

 

0.223

%

 

 

 

 

AlpInvest Partners Later Stage Co-Investments Custodian IIA B.V.

 

194.09155

 

194.09155

 

—

 

—

 

0.030

%

 

 

 

 

Citigroup

 

12,500.00000

 

12,500.00000

 

—

 

—

 

1.958

%

3.268

%

 

 

SSB Capital Partners (Master Fund) I, L.P.

 

12,500.00000

 

12,500.00000

 

—

 

—

 

1.958

%

 

 

 

 

CSFB

 

10,000.00000

 

10,000.00000

 

 

 

 

 

1.566

%

2.615

%

 

 

CSFB Strategic Partners Holdings II, L.P.

 

675.00000

 

675.00000

 

—

 

—

 

0.106

%

 

 

 

 

CSFB Strategic Partners Parallel Holdings II, L.P.

 

6,825.00000

 

6,825.00000

 

—

 

—

 

1.069

%

 

 

 

 

GSO Credit Opportunities Fund (Helios), L.P.

 

2,500.0000

 

2,500.0000

 

—

 

—

 

0.390

%

 

 

 

 

Partners Group

 

5,000.00000

 

5,000.00000

 

—

 

—

 

0.783

%

1.307

%

 

 

Credit Suisse Anlagestiftung

 

500.00000

 

500.00000

 

—

 

—

 

0.078

%

 

 

 

 

Pearl Holding Limited

 

2,250.00000

 

2,250.00000

 

—

 

—

 

0.352

%

 

 

 

 

Partners Group Private Equity Performance Holding Limited

 

1,500.00000

 

1,500.00000

 

—

 

—

 

0.235

%

 

 

 

 

Vega Invest (Guernsey) Limited

 

750.00000

 

750.00000

 

—

 

—

 

0.117

%

 

 

 

 

Main Street Advisors

 

975.00000

 

975.00000

 

—

 

—

 

0.153

%

0.255

%

 

 

Screen Investors 2004, LLC

 

975.00000

 

975.00000

 

—

 

—

 

0.153

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bain Investors

 

 

 

 

 

96,743.45338

 

96,743.45338

 

15.150

%

 

 

37.778

%

Bain Capital Holdings (Loews) I, L.P.

 

—

 

—

 

64,255.29248

 

64,255.29248

 

10.063

%

 

 

 

 

Bain Capital AIV (Loews) II, L.P.

 

—

 

—

 

32,488.16090

 

32,488.16090

 

5.088

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Carlyle Investors

 

 

 

 

 

96,743.45338

 

96,743.45338

 

15.150

%

 

 

37.778

%

Carlyle Partners III Loews, L.P.

 

—

 

—

 

82,481.03776

 

82,481.03776

 

12.917

%

 

 

 

 

CP III Coinvestment, L.P.

 

—

 

—

 

4,621.33715

 

4,621.33715

 

0.724

%

 

 

 

 

TC Group Investment Holdings, L.P.

 

—

 

 

 

9,641.07847

 

9,641.07847

 

1.510

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Spectrum Investors

 

 

 

 

 

62,598.70578

 

62,598.70578

 

9.803

%

 

 

24.444

%

Spectrum Equity Investors IV, L.P.

 

—

 

—

 

61,503.22856

 

61,503.22856

 

9.632

%

 

 

 

 

Spectrum Equity Investors Parallel IV, L.P.

 

—

 

—

 

363.07233

 

363.07233

 

0.057

%

 

 

 

 

Spectrum Equity Investment Managers’ Fund, L.P.

 

—

 

—

 

732.40489

 

732.40489

 

0.115

%

 

 

 

 

 

22


--------------------------------------------------------------------------------


 

 

 

Class A Common Stock

 

Class L Common Stock

 

 

 

 

 

 

 

 

 

Shares of

 

Shares of

 

Shares of

 

Shares of

 

 

 

 

 

 

 

 

 

Class A-1

 

Class A-2

 

Class L-1

 

Class L-2

 

 

 

%Ownership

 

%Ownership

 

Schedule of Investors

 

Common Stock

 

Common Stock

 

Common Stock

 

Common Stock

 

%Interest

 

Class A

 

Class L

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

382,475.00000

 

382,475.00000

 

256,085.61254

 

256,085.61254

 

100.00

%

100.000

%

100.000

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Shares

 

1,277,121.22509

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23


--------------------------------------------------------------------------------


EXHIBIT A

SIGNATURE PAGE
TO THE
 STOCKHOLDERS AGREEMENT

By execution of this signature page,
                                                                          hereby
agrees, effective as of                     , to become a party to, be bound by
the obligations of and receive the benefits of that certain Stockholders
Agreement, dated as of                     , as amended from time to time, by
and among AMC Entertainment Holdings, Inc., a Delaware corporation and the other
parties named therein and shall be deemed to be an “Investor” for all purposes
thereunder.

 

 

 

 

 

 



 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accepted:

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

 

By:

 

 

 

Name:

 

 

Title:

 

 


--------------------------------------------------------------------------------


EXHIBIT B

Regulatory Sideletter

 

[Attached hereto]


--------------------------------------------------------------------------------


EXHIBIT C

 

Management Stockholders Agreement

 

[Attached hereto]


--------------------------------------------------------------------------------


SCHEDULE 10(b)
Regulatory Problem Agreements

1.  Management Stockholders Agreement

2.  Management Rights Agreement, dated as of June 11, 2007, by and among the
Company, the JPMP Investors and the Apollo Investors.

3.  Voting and Irrevocable Proxy Agreement, Dated as of June 11, 2007, among the
Company, the JPMP Investors, the Apollo Investors and the AMC Investors.


--------------------------------------------------------------------------------